                            Case 20-10755-BLS            Doc 256       Filed 05/26/20         Page 1 of 72



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


           In re:                                                       Chapter 11

           RAVN AIR GROUP, INC., et al.,                                Case No. 20-10755 (BLS)

                                      Debtors.                          (Jointly Administered)1




                                 PROPOSED DISCLOSURE STATEMENT FOR THE
                                      CHAPTER 11 PLAN OF LIQUIDATION
                             OF RAVN AIR GROUP, INC. AND ITS AFFILIATED DEBTORS

 THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE CHAPTER 11 PLAN OF
 LIQUIDATION OF RAVN AIR GROUP, INC. AND ITS AFFILIATED DEBTORS. ACCEPTANCES OR
REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED
BY THE BANKRUPTCY COURT. THIS PROPOSED DISCLOSURE STATEMENT IS BEING SUBMITTED
        FOR APPROVAL BUT HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT.

          Dated: Wilmington, Delaware
          May 26, 2020
           BLANK ROME LLP                                                     KELLER BENVENUTTI KIM LLP

           Victoria A. Guilfoyle (No. 5183)                                   Tobias S. Keller (pro hac vice)
           Stanley B. Tarr (No. 5535)                                         Jane Kim (pro hac vice)
           Jose F. Bibiloni (No. 6261)                                        Thomas B. Rupp (pro hac vice)
           1201 N. Market Street, Suite 800                                   650 California Street, Suite 1900
           Wilmington, Delaware 19801                                         San Francisco, California 94108
           Telephone: (302) 425-6400                                          Telephone: (415) 496-6723
           Facsimile: (302) 425-6464                                          Facsimile: (650) 636-9251
           Email: guilfoyle@blankrome.com                                     Email: tkeller@kbkllp.com
                   tarr@blankrome.com                                                jkim@kbkllp.com
                   jbibiloni@blankrome.com                                           trupp@kbkllp.com


                                   Counsel to the Debtors and Debtors in Possession



1
 The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation
Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and Hageland Aviation Services, Inc.
(2754). The notice address for all of the Debtors is 4700 Old International Airport Road, Anchorage, AK 99502.

146484.01601/123194608v.3
                            Case 20-10755-BLS   Doc 256   Filed 05/26/20   Page 2 of 72



                                                 DISCLAIMER

         THIS PROPOSED DISCLOSURE STATEMENT PROVIDES INFORMATION
         REGARDING THE CHAPTER 11 PLAN OF LIQUIDATION OF RAVN AIR GROUP, INC.
         AND ITS AFFILIATED DEBTORS, WHICH BANKRUPTCY PLAN THE DEBTORS ARE
         SEEKING TO HAVE CONFIRMED BY THE BANKRUPTCY COURT. THE
         INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS INCLUDED
         FOR PURPOSES OF SOLICITING ACCEPTANCES TO, AND CONFIRMATION OF,
         THE PLAN AND MAY NOT BE RELIED ON FOR ANY OTHER PURPOSE. APPROVAL
         OF THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE A DETERMINATION
         OR RECOMMENDATION BY THE BANKRUPTCY COURT REGARDING THE
         FAIRNESS OR THE MERITS OF THE PLAN.

         THIS DISCLOSURE STATEMENT CONTAINS SUMMARIES OF CERTAIN
         PROVISIONS OF THE PLAN, CERTAIN STATUTORY PROVISIONS, AND CERTAIN
         DOCUMENTS RELATING TO THE PLAN. IN THE EVENT OF ANY CONFLICT,
         INCONSISTENCY, OR DISCREPANCY BETWEEN THE TERMS AND PROVISIONS
         IN THE PLAN AND THIS DISCLOSURE STATEMENT, THE PLAN SHALL GOVERN
         FOR ALL PURPOSES. ALL HOLDERS OF CLAIMS SHOULD READ THIS
         DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE
         VOTING ON THE PLAN.

         THE STATEMENTS CONTAINED HEREIN HAVE BEEN MADE AS OF THE DATE
         HEREOF UNLESS OTHERWISE SPECIFIED. HOLDERS OF CLAIMS AND EQUITY
         INTERESTS REVIEWING THIS DISCLOSURE STATEMENT SHOULD NOT INFER
         AT THE TIME OF SUCH REVIEW THAT THERE HAVE BEEN NO CHANGES IN THE
         FACTS SET FORTH HEREIN. ALTHOUGH THE DEBTORS HAVE MADE AN
         EFFORT TO DISCLOSE WHERE CHANGES IN PRESENT CIRCUMSTANCES COULD
         REASONABLY BE EXPECTED TO AFFECT MATERIALLY THE RECOVERIES
         UNDER THE PLAN, THIS DISCLOSURE STATEMENT IS QUALIFIED TO THE
         EXTENT CERTAIN EVENTS DO OR DO NOT OCCUR.

         THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
         SECTION 1125 OF THE BANKRUPTCY CODE AND NOT NECESSARILY IN
         ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR ANY OTHER
         NON-BANKRUPTCY LAW. THIS DISCLOSURE STATEMENT HAS NOT BEEN
         APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND
         EXCHANGE COMMISSION (THE “SEC”) OR ANY FEDERAL, STATE, LOCAL, OR
         FOREIGN REGULATORY AGENCY, NOR HAS THE SEC OR ANY OTHER SUCH
         AGENCY PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS
         CONTAINED IN THIS DISCLOSURE STATEMENT. ALL PERSONS OR ENTITIES
         SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN LIGHT
         OF THE SPECIFIC PURPOSE FOR WHICH THE DOCUMENTS WERE PREPARED.




146484.01601/123194608v.3
                            Case 20-10755-BLS   Doc 256   Filed 05/26/20   Page 3 of 72



         THE DEBTORS MAKE STATEMENTS IN THIS DISCLOSURE STATEMENT THAT
         MAY BE CONSIDERED FORWARD-LOOKING STATEMENTS UNDER THE
         FEDERAL SECURITIES LAWS. STATEMENTS CONCERNING THESE AND OTHER
         MATTERS ARE NOT GUARANTEES AND REPRESENT THE DEBTORS’ ESTIMATES
         AND ASSUMPTIONS ONLY AS OF THE DATE SUCH STATEMENTS WERE MADE
         AND INVOLVE KNOWN AND UNKNOWN RISKS, UNCERTAINTIES, AND OTHER
         UNKNOWN FACTORS THAT COULD IMPACT THE DEBTORS’ PLAN OR
         DISTRIBUTIONS THEREUNDER. IN ADDITION TO STATEMENTS THAT
         EXPLICITLY DESCRIBE SUCH RISKS AND UNCERTAINTIES, READERS ARE
         URGED TO CONSIDER STATEMENTS LABELED WITH THE TERMS “BELIEVES,”
         “BELIEF,” “EXPECTS,” “INTENDS,” “ANTICIPATES,” “PLANS,” OR SIMILAR
         TERMS TO BE UNCERTAIN AND FORWARD-LOOKING. CREDITORS AND OTHER
         INTERESTED PARTIES SHOULD ALSO REVIEW THE SECTION OF THIS
         DISCLOSURE STATEMENT ENTITLED “RISK FACTORS” FOR A DISCUSSION OF
         CERTAIN FACTORS THAT MAY AFFECT THE PLAN AND DISTRIBUTIONS
         THEREUNDER.




146484.01601/123194608v.3
                            Case 20-10755-BLS                  Doc 256           Filed 05/26/20             Page 4 of 72



                                                      TABLE OF CONTENTS

                                                                                                                                                    Page

         I.       INTRODUCTION ..................................................................................................................... 3
                  A.         Overview of the Plan ..................................................................................................... 4
                             1.        General Structure of the Plan ............................................................................. 4
                             2.        Material Terms of the Plan................................................................................. 5
                             3.        Summary of Treatment of Claims and Equity Interests Under the Plan ............ 6
                  B.         Plan Voting Instructions and Procedures ....................................................................... 7
                             1.        Voting Rights ..................................................................................................... 7
                             2.        Solicitation Materials ......................................................................................... 8
                             3.        Voting Instructions and Procedures ................................................................... 9
                             4.        Confirmation Hearing and Deadline for Objections to Confirmation ............. 11
         II.      BACKGROUND REGARDING RAVN ................................................................................ 11
                  A.         General Background. ................................................................................................... 11
                  B.         The Debtors’ Capital Structure .................................................................................... 13
                  C.         Events Leading Up to the Chapter 11 Cases ................................................................ 14
                             1.        Seasonal Cash Flow and the COVID-19 Crisis ............................................... 14
                             2.        Pursuit of Financing and Decision to File Chapter 11 Cases ........................... 15
         III.     THE CHAPTER 11 CASES .................................................................................................... 16
                  A.         First Day Orders and Initial Employment Applications .............................................. 16
                  B.         Motion to Pay Certain Employee Obligations ............................................................. 16
                  C.         DIP Financing Motion ................................................................................................. 17
                  D.         Appointment of the Unsecured Creditors’ Committee ................................................ 18
                  E.         United States Trustee ................................................................................................... 18
                  F.         Meeting of Creditors .................................................................................................... 18
                  G.         Schedules, Statements of Financial Affairs, Claims Bar Dates, and Filed Claims ...... 18
                  H.         Bidding Procedures Motion ......................................................................................... 19
                  I.         Other Events During the Chapter 11 Cases ................................................................. 19
         IV.      SUMMARY OF THE JOINT CHAPTER 11 PLAN .............................................................. 19
                  A.         Purpose and Effect of the Plan ..................................................................................... 20
                  B.         Substantive Consolidation and Its Relationship to the Plan Treatment of Claims ...... 20
                  C.         The Liquidation Trust and the Liquidation Analysis ................................................... 22
                             1.        Liquidation Analysis and Summary Thereof ................................................... 23
                  D.         Treatment of Claims and Equity Interests.................................................................... 23
                             1.        Unclassified Claims ......................................................................................... 23
                                        (a)        Administrative Claims ....................................................................... 23
                                        (b)        Professional Fee Claims ..................................................................... 24
                                        (c)        Priority Tax Claims ............................................................................ 24

146484.01601/123194608v.3
                            Case 20-10755-BLS                 Doc 256           Filed 05/26/20              Page 5 of 72



                                        (d)       DIP Claims ......................................................................................... 24
                             2.        Class 1: Prepetition Secured Creditor Claims .................................................. 24
                             3.        Class 2: Other Secured Claims ........................................................................ 25
                             4.        Class 3: Priority Claims ................................................................................... 25
                             5.        Class 4: General Unsecured Claims ................................................................. 26
                             6.        Class 5: Subordinated Claims .......................................................................... 26
                             7.        Class 6: Equity Interests ................................................................................... 26
                             8.        Special Provisions Regarding Insured Claims ................................................. 26
                             9.        Settlement of Claims and Controversies .......................................................... 27
                                        (a)       Generally ............................................................................................ 27
                                        (b)       Implementing Settlement Elements ................................................... 27
                  E.         Acceptance or Rejection of Plan .................................................................................. 28
                             1.        Impaired Class of Claims Entitled to Vote ...................................................... 28
                             2.        Acceptance by an Impaired Class .................................................................... 28
                             3.        Presumed Acceptances by Unimpaired Classes .............................................. 28
                             4.        Impaired Classes Deemed to Reject Plan ........................................................ 28
                             5.        Modifications of Votes .................................................................................... 28
                             6.        Confirmation Pursuant to Bankruptcy Code Section 1129(b) ......................... 28
                             7.        Elimination of Vacant Classes ......................................................................... 29
                             8.        Severability of Joint Plan ................................................................................. 29
                  F.         Implementation of the Plan .......................................................................................... 29
                             1.        Implementation of the Plan .............................................................................. 29
                             2.        Streamlining of the Debtors’ Corporate Affairs .............................................. 29
                                        (a)       Debtors’ Existing Directors, Officers, and Managers ........................ 29
                                        (b)       Dissolution of the Debtors ................................................................. 29
                                        (c)       Corporate Documents and Corporate Authority ................................ 30
                             3.        Liquidation Trust ............................................................................................. 30
                                        (a)       Appointments ..................................................................................... 30
                                        (b)       Creation and Governance of the Liquidation Trust ........................... 30
                                        (c)       Vesting of Liquidation Trust Assets .................................................. 31
                                        (d)       Purpose of the Liquidation Trust ....................................................... 31
                                        (e)       Authority ............................................................................................ 31
                                        (f)       Limitation of Liability........................................................................ 33
                                        (g)       Indemnification .................................................................................. 33
                                        (h)       Insurance ............................................................................................ 33
                                        (i)       Tax Reporting .................................................................................... 34
                                        (j)       Distributions to Liquidation Trust Beneficiaries ............................... 34
                                        (k)       Other Plan Distributions .................................................................... 35
                                        (l)       Cash Investments ............................................................................... 35
                                        (m)       Registration and Transfer of the Liquidation Trust Interests ............. 35
                                        (n)       Exemption .......................................................................................... 35
                                        (o)       Pursuit and Resolution of Liquidation Trust Actions ........................ 36
                                        (p)       Termination of the Liquidation Trust ................................................ 36
                                        (q)       Control Provision ............................................................................... 36

146484.01601/123194608v.3
                            Case 20-10755-BLS                   Doc 256           Filed 05/26/20              Page 6 of 72



                             4.        Preservation of Privileges and Defenses .......................................................... 36
                             5.        Preservation of Rights of Action ...................................................................... 37
                                        (a)        Maintenance of Avoidance Actions and Causes of Action ............... 37
                                        (b)        Preservation of All Liquidation Trust Actions Not Expressly
                                                   Settled or Released ............................................................................. 37
                             6.        Cancellation of Instruments ............................................................................. 38
                             7.        Substantive Consolidation ............................................................................... 38
                             8.        Asset Sale at Confirmation. ............................................................................. 39
                  G.         Executory Contracts and Unexpired Leases ................................................................ 39
                             1.        Assumption of Certain Executory Contracts and Unexpired Leases ............... 39
                                        (a)        Assumption of Agreements................................................................ 39
                                        (b)        Cure Payments ................................................................................... 39
                                        (c)        Objections to Assumption/Cure Payment Amounts .......................... 40
                                        (d)        Resolution of Claims Relating to Assumed Contracts and
                                                   Leases ................................................................................................. 40
                             2.        Rejection of Executory Contracts and Unexpired Leases ................................ 40
                                        (a)        Rejected Agreements ......................................................................... 40
                                        (b)        Rejection Claims Bar Date................................................................. 41
                  H.         Conditions Precedent to the Effective Date ................................................................. 41
                             1.        Conditions to the Effective Date ...................................................................... 41
                             2.        Waiver of Conditions to the Effective Date ..................................................... 41
                             3.        Effect of Non-Occurrence of Conditions to the Effective Date ....................... 42
                             4.        Notice of the Effective Date ............................................................................ 42
                  I.         Certain Miscellaneous Provisions ................................................................................ 42
                             1.        Administrative Claims ..................................................................................... 42
                             2.        Professional Fee Claims ................................................................................... 42
                             3.        Payment of Statutory Fees ............................................................................... 43
                             4.        Post-Effective Date Reporting ......................................................................... 43
                             5.        Dissolution of the Creditors’ Committee ......................................................... 44
                             6.        Modifications and Amendments ...................................................................... 44
                             7.        Severability of Plan Provisions ........................................................................ 45
                             8.        Compromises and Settlements ......................................................................... 45
                             9.        Binding Effect of Plan ..................................................................................... 45
                             10.       Non-Discharge of the Debtors; Injunction ....................................................... 45
                             11.       Releases and Related Matters .......................................................................... 46
                             12.       Exculpation and Limitation of Liability .......................................................... 46
                             13.       Term of Injunctions or Stays............................................................................ 47
                             14.       Revocation, Withdrawal, or Non-Consummation ........................................... 47
                             15.       Exemption from Transfer Taxes ...................................................................... 47
                             16.       Good Faith ....................................................................................................... 47
                             17.       Conflicts ........................................................................................................... 48
         V.       RISK FACTORS ..................................................................................................................... 48


146484.01601/123194608v.3
                            Case 20-10755-BLS                     Doc 256           Filed 05/26/20              Page 7 of 72



                  A.         Parties May Object to the Plan’s Classification of Claims and Equity Interests ......... 48
                  B.         The Debtors May Not Be Able to Obtain Confirmation of the Plan ........................... 48
                  C.         The Conditions Precedent to the Effective Date of the Plan May Not Occur ............. 48
                  D.         Claims Estimation and Allowance of Claims .............................................................. 49
                  E.         Potential Pursuit of Liquidation Trust Actions Against Creditors and Others ............ 49
                  F.         Risks Regarding Liquidation Trust Assets .................................................................. 50
                  G.         Tax Considerations ...................................................................................................... 50
         VI.      CONFIRMATION OF THE PLAN......................................................................................... 50
                  A.         The Confirmation Hearing ........................................................................................... 50
                  B.         Requirements for Confirmation of the Plan ................................................................. 51
                  C.         Best Interests of Creditors ............................................................................................ 52
                  D.         Feasibility ..................................................................................................................... 53
                  E.         Acceptance by Impaired Classes.................................................................................. 53
                  F.         Confirmation Without Acceptance by All Impaired Classes ....................................... 54
                             1.         No Unfair Discrimination ................................................................................ 54
                             2.         Fair and Equitable Test .................................................................................... 54
                  G.         Alternatives to Confirmation and Consummation of the Plan ..................................... 54
         VII.     CERTAIN SECURITIES LAW CONSEQUENCES OF THE PLAN .................................... 55
                  A.         General ......................................................................................................................... 55
                             1.         Status as Securities ........................................................................................... 55
                             2.         Transfer Restrictions on Beneficial Interests ................................................... 55
                  B.         Exemption from Offer and Sale of Securities Act and Blue Sky Laws ....................... 55
                             1.         Issuance of Beneficial Interests under Plan ..................................................... 55
                             2.         Resale of Beneficial Interests After Plan Effective Date ................................. 56
                  C.         Exchange Act and other securities law compliance ..................................................... 57
         VIII.    CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
                  PLAN ....................................................................................................................................... 57
                  A.         Certain U.S. Federal Income Tax Consequences of the Liquidation Trust ................. 59
                  B.         Consequences to Holders of Claims Generally ........................................................... 60
                  C.         Consequences to Liquidation Trust Beneficiaries ....................................................... 61
                  D.         Withholding on Distributions, and Information Reporting .......................................... 62
         IX.      RECOMMENDATION ........................................................................................................... 63




146484.01601/123194608v.3
                            Case 20-10755-BLS     Doc 256     Filed 05/26/20   Page 8 of 72



                                             EXHIBITS & SCHEDULES

         EXHIBIT A                First Joint Chapter 11 Plan of Liquidation

         EXHIBIT B                Liquidation Analysis



              THE EXHIBITS AND SCHEDULES ATTACHED TO THIS DISCLOSURE
           STATEMENT ARE INCORPORATED BY REFERENCE AS THOUGH FULLY SET
                                   FORTH HEREIN




146484.01601/123194608v.3
                            Case 20-10755-BLS     Doc 256      Filed 05/26/20     Page 9 of 72



    THE DEBTORS RESERVE THE RIGHT TO AMEND OR SUPPLEMENT THIS PROPOSED
       DISCLOSURE STATEMENT AT OR BEFORE THE CONFIRMATION HEARING

                                  GENERAL OVERVIEW AND SUMMARY

                 This proposed disclosure statement (the “Disclosure Statement”) describes in detail the
         historical background that led to the bankruptcy cases of Ravn Air Group, Inc. and its affiliated
         debtors and debtors in possession (collectively, “Ravn” or the “Debtors”), explains what has
         happened in the Debtors’ bankruptcy cases, and sets forth the treatment of creditors in the Debtors’
         proposed plan of liquidation (the “Plan”). This overview and summary section highlights the main
         points discussed in the Disclosure Statement and should be read in conjunction with the remainder
         of the Disclosure Statement. This general overview and summary section is qualified by the
         express terms of the Plan.

                  1.        Background

                 The Debtors are a combination of five Alaskan air transportation businesses, which
         together constitute the largest regional air carrier and network in the state. The Debtors own and,
         until the COVID-19-related disruptions, operated 72 aircraft, at 21 hub airports and 73 facilities,
         serving 115 destinations in Alaska with up to 400 daily flights. Until the COVID-19-related
         disruptions, the Debtors had over 1,300 employees (non-union), and they carried over 740,000
         passengers on an annual basis. The Debtors provided air transportation and logistics services to
         the passenger, mail, charter, and freight markets in Alaska, pursuant to U.S. Department of
         Transportation approval as three separate certificated air carriers. The Debtors’ revenue was
         diversified across several service offerings essential to a state that has few roads and highways,
         and is separated by vast mountain ranges, rivers, oceans, glaciers, and frozen tundra. Passenger
         service provides the largest revenue stream, generating 54% of the Debtors’ total revenue,
         followed by mail and bypass mail (23%), charter (12%), freight (5%), and other (6%).

                  Because of Alaska’s harsh winter climate, the Debtors’ businesses are highly seasonal.
         Their operations tend to consume cash during the last and first quarters of each year, when they
         must cover capital costs and costs associated with the maintenance of their extensive route network
         and aircraft fleets. On March 12, 2020, the Governor of Alaska announced the first case of
         coronavirus in Alaska on live television. Prior to that point, travel restrictions had already been
         instituted around the world and in the United States, which caused airlines across the country to
         experience substantial revenue losses as a result of decreased sales and canceled flights. These
         same effects hit Alaska on March 12. It was at that time that airline bookings dropped
         dramatically, in which the Debtors experienced an 80-90% decrease in passenger revenue at all
         three of its airlines, as compared to the Debtors’ historical results for the same period. In addition,
         in mid-March, the Debtors, along with other Alaska carriers, began receiving demands from rural
         hubs and villages around Alaska not to fly passengers to or from their communities. Finally, on
         March 20, 2020, the State of Alaska published Health Alert 9.2, issuing a strong advisory to all
         Alaskans to cease any non-essential in-state long distance personal, business, or medical travel. In
         total, this caused an unprecedented drop in passenger traffic and passenger revenue placing the
         Debtors in a significant negative cash flow situation.


                                                         1
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20      Page 10 of 72



                 By mid-March 2020, the Debtors faced a liquidity crisis. On March 23rd and 27th, 2020,
         the Debtors announced two rounds of drastic flight schedule and route reductions, temporary
         layoffs, as well as pay cuts. Such cost-saving measures helped to conserve the Debtors’ cash, but
         they were not enough to put the Debtors in a cash flow positive or neutral situation given the
         magnitude of the decline in passenger revenue relative to the cost to continue operating as a safe
         and compliant air carrier. As a result, the Debtors very quickly found themselves in a situation
         where they needed additional financing to generate liquidity needed to continue operating. By the
         end of March 2020, the Debtors did not have sufficient cash to fund operations, including their
         payroll obligations due and payable after April 5, 2020, and they were unable to secure additional
         financing given the dramatic COVID-19-related reduction in passenger demand and general
         uncertainty about when demand would normalize in the future.

                  2.        The Debtors’ Bankruptcy Cases

                 The Debtors commenced these cases on April 5, 2020. Among the “First Day” motions
         that the Debtors brought and for which relief was granted was a motion to obtain debtor-in-
         possession financing to, among other things, pay outstanding payroll and support the Debtors
         through these Chapter 11 Cases. Further information about the first day motions and the
         commencement of the Chapter 11 Cases is provided below.

                 The DIP Loan (as hereafter defined) included among its conditions that the Plan be filed
         on or before April 27, 2020 (the first business day that is twenty days after the Petition Date), and
         that such Plan either “(a) pays the DIP Obligations, Roll-Up Obligations, and Prepetition
         Obligations in full in cash, or (b) is otherwise acceptable in form or substance to” various secured
         lender parties. These parties advised the Debtor that, in the absence of substantial CARES Act
         funding or other commitments that materially improved the Debtors’ recovery prospects, an
         “acceptable” plan would require the establishment of a liquidating trust and various of the
         provisions contained in the Plan. After further consultation on the Plan’s terms, the Debtors timely
         filed the Plan. The Debtors believe that the Plan is acceptable in form and substance as required
         under the DIP Orders.

                 The Debtors have applied for loans and grants under the CARES Act. On May 14, 2020,
         the United States Department of Treasury informed the Debtors that it was prepared to move
         forward with their Payroll Support Program applications, subject to certain requirements, including
         that the funds from the PSP grants be used exclusively for the payment of wages, salaries, and
         benefits to employees, and that the Debtors maintain the level of scheduled air transportation
         service served by the Debtors before March 1, 2020. The Debtors are also required to provide a
         plan of reorganization that would demonstrates the Debtors’ ability to satisfy the requirements
         under the PSP agreement.

                  3.        Debtors’ Proposed Bankruptcy Plan

                 The Plan provides for the creation of a Liquidation Trust, which will own the Debtors’
         assets (including the Debtors’ interests in aircraft and related properties) and will sell those assets
         to generate cash, and will distribute that (and other) cash to Holders of Liquidation Trust Interests.
         The Liquidation Trust will also own litigation claims against third parties and may generate cash
         through prosecution or settlement of those claims. However, the estimated recoveries to creditors
                                                         2
146484.01601/123194608v.3
                         Case 20-10755-BLS          Doc 256       Filed 05/26/20       Page 11 of 72



            set forth below and in the Disclosure Statement do not take into account potential proceeds of these
            litigation claims because they are unpredictable and highly contingent. The Plan also provides that
            the Debtors may seek approval of an Asset Sale at Confirmation, in the event that the Debtors
            conclude that an Asset Sale at Confirmation will yield a higher or better return to the Estates than
            a sale by the Liquidation Trust, as described further herein.

                    Cash will be distributed by the Liquidation Trust to Holders of Liquidation Trust Interests
            over time (as it sells assets). The beneficiaries of the Liquidation Trust who will be Holders of
            Liquidation Trust Interests are Holders of DIP Claims and Holders of Prepetition Secured Creditor
            Claims. Holders of Administrative Claims, Priority Claims, Professional Fee Claims, and General
            Unsecured Claims are not beneficiaries of the Liquidation Trust and initially will receive cash
            distributions at or soon after the Effective Date in accordance with the Plan and as described further
            herein.

                    Further, the Plan provides for “substantive consolidation” of all of the Debtors into one
            entity. Thus, if Entity A holds $100 of assets and owes $0 of liabilities, and Entity B holds $0 of
            assets and owes $100 of liabilities, and if those two entities are substantively consolidated, the
            resulting entity will hold $100 of assets and owe $100 of liabilities.

                  The Debtors estimate the following recoveries for Holders of Liquidation Trust Interests
            and General Unsecured Claims under the Plan:


                       Unclassified DIP Claims                                 100% of Allowed Amounts

                       Class 1        Prepetition Secured Creditor             0 to 8% of Allowed
                                      Claims                                   Amounts

                       Class 4        General Unsecured Claims                 0.4 to 0.6% of Allowed
                                                                               Amounts


            I.     INTRODUCTION

                    Ravn Air Group, Inc. and the other Debtors in the above-captioned chapter 11 cases (the
            “Chapter 11 Cases”) hereby submit this disclosure statement (the “Disclosure Statement”)
            pursuant to sections 1125 and 1126(b) of title 11 of the United States Code (the “Bankruptcy
            Code”), in connection with the solicitation of votes on the Chapter 11 Plan of Liquidation of Ravn
            Air Group, Inc. and Its Affiliated Debtors, dated as of May [26], 2020 (as amended, modified, or
            supplemented from time to time pursuant to its terms, the “Plan”). A copy of the Plan is attached
            hereto as Exhibit A.2



        2
                All capitalized terms used but not defined herein shall have the meanings provided to such terms in
the Plan. The summary of the Plan provided herein is qualified in its entirety by reference to the Plan. In the case of
any inconsistency between the summary herein and the Plan, the Plan shall govern.
                                                           3
146484.01601/123194608v.3
                        Case 20-10755-BLS          Doc 256    Filed 05/26/20     Page 12 of 72



                 The purpose of this Disclosure Statement is to enable Creditors whose Claims are Impaired
         under the Plan and who are entitled to vote on the Plan to make an informed decision when
         exercising their right to accept or reject the Plan. This Disclosure Statement sets forth certain
         information regarding the Debtors’ prepetition operating and financial history, their reasons for
         seeking protection under chapter 11 of the Bankruptcy Code, the course of these Chapter 11 Cases,
         and the anticipated orderly liquidation of the Estate Assets. This Disclosure Statement also
         describes certain terms and provisions of the Plan, certain effects of Confirmation of the Plan,
         certain risk factors associated with the Plan, and the manner in which Distributions will be made
         under the Plan. In addition, this Disclosure Statement discusses the confirmation process and the
         voting and election procedures that Creditors entitled to vote under the Plan must follow for their
         votes to be counted.

                   A.       Overview of the Plan

                            1.    General Structure of the Plan

                 A bankruptcy plan is a vehicle for satisfying the rights of holders of claims against and
         equity interests in a debtor. Consummation of a plan is the overriding purpose of a chapter 11 case.
         Upon confirmation and effectiveness, a plan becomes binding on the debtor and all of its creditors
         and equity interest holders.

                  In these Chapter 11 Cases, the Plan contemplates a liquidation of each of the Debtors and
         is therefore referred to as a “plan of liquidation.” The Debtors’ assets largely consist of aircraft
         and related assets, Cash, and the Liquidation Trust Actions under the Plan. The Liquidation Trust
         Actions include, but are not limited to, causes of action, claims, remedies, or rights that may be
         brought by or on behalf of the Debtors or the Estates under chapter 5 of the Bankruptcy Code and
         related statutes or common law, as well as any other claims, rights, or causes of action held by the
         Debtors’ Estates. The estimated recoveries to creditors set forth in this Disclosure Statement do
         not take into account potential proceeds of the Liquidation Trust Actions because they are
         unpredictable and highly contingent. Among other things, although the Debtors believe that such
         litigation claims may exist, the ability to collect any judgment on those claims remains unknown
         at this time.

                 The Plan provides for the creation of a Liquidation Trust, as well as the appointment of a
         Liquidation Trustee, who will administer and liquidate all remaining property of the Debtors and
         their Estates, subject to the supervision and oversight of the Liquidation Trust Supervisory Board
         and the Liquidation Trustee, respectively, all as described more fully in Section IV.F of this
         Disclosure Statement. The Plan also provides that the Debtors may seek approval of an Asset Sale
         at Confirmation in the event that the Debtors conclude that an Asset Sale at Confirmation will
         yield a higher or better return to the Estates than a sale by the Liquidation Trust; provided that no
         Asset Sale shall be considered at the Confirmation Hearing or at Confirmation absent the consent
         of the DIP Lenders. The Plan also provides for Distributions to be made to certain Holders of
         Administrative Claims, Professional Fee Claims, Priority Tax Claims, DIP Claims, Prepetition
         Secured Creditor Claims, Other Secured Claims, Priority Claims, and General Unsecured Claims,
         and for the funding of the Liquidation Trust. The Plan also provides for substantive consolidation
         as of the Effective Date of the Debtors into Ravn Air Group, Inc. Finally, the Plan provides for
         the cancellation of all Equity Interests in the Debtors, the dissolution and wind up of the affairs of
                                                         4
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256     Filed 05/26/20      Page 13 of 72



         the Debtors, and the administration of any remaining assets of the Debtors’ Estates by the
         Liquidation Trustee.

             THE DEBTORS BELIEVE THAT THE PLAN IS FAIR AND EQUITABLE, WILL
         MAXIMIZE RECOVERIES TO CREDITORS, AND IS IN THE BEST INTERESTS OF
         THE DEBTORS AND THEIR CONSTITUENTS. FOR THESE REASONS, THE
         DEBTORS URGE HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE TO
         TIMELY RETURN THEIR BALLOTS AND TO VOTE TO ACCEPT THE PLAN.

                            2.    Material Terms of the Plan

                  The following is a general overview of certain material terms of the Plan:

         •        All Allowed Administrative Claims, Allowed Professional Fee Claims, Allowed Priority
                  Tax Claims, Allowed Other Secured Claims, and Allowed Priority Claims will be paid or
                  otherwise satisfied in full as required by the Bankruptcy Code, unless otherwise agreed to
                  by the Holders of such Claims and the Liquidation Trustee.

         •        Holders of Allowed DIP Claims will receive Class A Liquidation Trust Interests in full
                  satisfaction of their Claims against the Debtors and their estates. Holders of DIP Claims
                  will be deemed to have waived their rights to Distributions from the Creditors’ Fund in
                  respect of their deficiency General Unsecured Claims.

         •        Holders of Allowed Prepetition Secured Claims will receive Class B Liquidation Trust
                  Interests in full satisfaction of their Claims against the Debtors and their estates. Holders
                  of Prepetition Secured Claims will be deemed to have waived their rights to Distributions
                  from the Creditors’ Fund in respect of their deficiency General Unsecured Claims.

         •        Holders of Allowed General Unsecured Claims (which will not include any deficiency
                  Claims of Holders of DIP Claims or Holders of Prepetition Secured Claims) will receive a
                  Pro Rata share of the Creditors’ Fund in satisfaction of their Claims against the Debtors
                  and their estates. The Creditors’ Fund will be funded in the amount of $250,000.

         •        Holders of Allowed Subordinated Claims, if any, shall not be entitled to, and shall not
                  receive or retain any property or interest in property under the Plan on account of such
                  Allowed Subordinated Claims.

         •        All Equity Interests in the Debtors shall be deemed void, cancelled, and of no further force
                  and effect. On and after the Effective Date, Holders of Equity Interests shall not be entitled
                  to, and shall not receive or retain any property or interest in property under the Plan on
                  account of such Equity Interests.

         •        In accordance with Section 5.06 of the Plan, subject to the rights of Allowed Other Secured
                  Claims and the reservations set forth in such Section 5.06, the Debtors will be substantively
                  consolidated into Ravn Air Group, Inc.

         •        Any Intercompany Claims that could be asserted by one Debtor against another Debtor will

                                                         5
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256      Filed 05/26/20     Page 14 of 72



                  be extinguished immediately before the Effective Date with no separate recovery on
                  account of any such Claims, and any Intercompany Liens that could be asserted by one
                  Debtor regarding any Estate Assets owned by another Debtor will be deemed released and
                  discharged on the Effective Date; provided, however, that solely with respect to any
                  Secured Claim of a non-debtor as to which the associated Lien would be junior to any
                  Intercompany Lien, so as to retain the relative priority and seniority of such Intercompany
                  Claim and associated Intercompany Lien, the otherwise released Intercompany Claim and
                  associated Intercompany Lien will be preserved for the benefit of, and may be asserted by
                  the Liquidation Trust.

         •        The Liquidation Trust will be created to (a) sell, liquidate, transfer, or otherwise dispose of
                  the Liquidation Trust Assets, (b) most effectively and efficiently pursue the Liquidation
                  Trust Actions for the collective benefit of all the Liquidation Trust Beneficiaries, and
                  (c) pay Distributions, in accordance with the Plan.

                            3.    Summary of Treatment of Claims and Equity Interests Under the Plan

                The table below summarizes the classification and treatment of Claims and Equity Interests
         under the Plan.

              THE PROJECTED RECOVERIES FOR PREPETITION SECURED CREDITOR
         CLAIMS AND GENERAL UNSECURED CLAIMS SET FORTH IN THE TABLE
         BELOW ARE ESTIMATES ONLY AND ACTUAL RECOVERIES MAY DIFFER. FOR A
         COMPLETE DESCRIPTION OF THE DEBTORS’ CLASSIFICATION AND
         TREATMENT OF CLAIMS AND EQUITY INTERESTS, REFERENCE SHOULD BE
         MADE TO THE PLAN.


              CLASS                 DESCRIPTION                      IMPAIRED/                PROJECTED
                                                                    UNIMPAIRED                RECOVERY
             None           Administrative Claims                 Unimpaired              100%

             None           Professional Fee Claims               Unimpaired              100%

             None           Priority Tax Claims                   Unimpaired              100%

             None           DIP Claims                            Impaired                100%

             Class 1        Prepetition Secured Creditor          Impaired                0 to 8%
                            Claims
             Class 2        Other Secured Claims                  Unimpaired              100%

             Class 3        Priority Claims                       Unimpaired              100%

             Class 4        General Unsecured Claims              Impaired                0.4 to 0.6%


                                                           6
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256     Filed 05/26/20     Page 15 of 72



            Class 5         Subordinated Claims                  Impaired (deemed to 0%
                                                                 reject)
            Class 6         Equity Interests                     Impaired (deemed to 0%
                                                                 reject)
              THE DEBTORS BELIEVE THAT THE PLAN PROVIDES THE BEST
         RECOVERIES POSSIBLE FOR HOLDERS OF CLAIMS AGAINST THE DEBTORS
         AND THUS STRONGLY RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN.

                   B.       Plan Voting Instructions and Procedures

                            1.    Voting Rights

                                  a.    Unclassified Claims (DIP Claims). Unclassified Claims are entitled
          to be paid in full unless each Holder of such a Claim agrees otherwise and are not entitled to vote
          on the Plan. This notwithstanding, the Debtors intend to solicit acceptances of the Plan from each
          Holder of a DIP Claim in order to establish that all Holders of DIP Claims accept the proposed
          treatment for Holders of DIP Claims under the Plan in lieu of payment on the Effective Date.

                                   b. Classified Claims (Classes 1 and 4). Under the Bankruptcy Code,
          only classes of claims or interests that are “impaired” and that are not deemed as a matter of law
          to have rejected a plan under Bankruptcy Code section 1126 are entitled to vote to accept or reject
          such plan. Any class that is “unimpaired” is not entitled to vote to accept or reject a plan and is
          conclusively presumed to have accepted such plan. As set forth in Bankruptcy Code section 1124,
          a class is “impaired” if the legal, equitable, or contractual rights attaching to the claims or equity
          interests of that class are modified or altered by the proposed plan. Holders of claims or interests
          within an impaired class are entitled to vote to accept or reject a plan if such claims or interests
          are “allowed” under Bankruptcy Code section 502.

                 Under the Bankruptcy Code, acceptance of a plan by a class of claims is determined by
         calculating the number and the dollar amount of allowed claims voting to accept such plan.
         Acceptance by a class of claims requires more than one-half of the number of total allowed claims
         voting in the class to vote in favor of the plan and at least two-thirds in dollar amount of the total
         allowed claims voting in the class to vote in favor of the plan; only those non-insider holders that
         actually vote to accept or reject the plan are counted for purposes of determining whether these
         dollar and number thresholds are met. Thus, a Class of Claims will have voted to accept the Plan
         only if two-thirds in amount and a majority in number that actually vote cast their Ballots in favor
         of acceptance.

                 Pursuant to the Plan, Claims in Class 1 and Class 4 are Impaired by, and entitled to receive
         a Distribution under, the Plan, and only the Holders of Claims in those Classes that are Allowed
         Claims or have been deemed allowed for voting purposes are entitled to vote to accept or reject
         the Plan. Only Holders of Claims in Class 1 and Class 4 as of the dates specified in the Disclosure
         Statement Order (the “Voting Record Date”) may vote to accept or reject the Plan.

                Pursuant to the Plan, Claims in Class 2 and Class 3 are Unimpaired by the Plan, and such
         Holders are deemed to have accepted the Plan and are therefore not entitled to vote on the Plan.

                                                         7
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256     Filed 05/26/20     Page 16 of 72



                 The Debtors will not solicit the votes of Holders of any Subordinated Claims in Class 5
         because such Holders are deemed to have rejected the Plan; therefore, such Holders are not entitled
         to vote on the Plan. Pursuant to the Plan, Equity Interests in Class 6 will not receive or retain any
         property under the Plan on account of such Equity Interests, and are therefore deemed to reject the
         Plan and are not entitled to vote on the Plan.

                            2.   Solicitation Materials

                 The Debtors, with the approval of the Bankruptcy Court, have engaged Bankruptcy
         Management Systems, Inc. dba Stretto (the “Voting Agent”) to serve as the voting agent to process
         and tabulate Ballots and to generally oversee the voting process. The following materials constitute
         the solicitation package (the “Solicitation Package”):


         •        This Disclosure Statement, including the Plan and all other Exhibits and Schedules thereto;

         •        The Bankruptcy Court order approving this Disclosure Statement (the “Disclosure
                  Statement Order”) (excluding exhibits);

         •        The notice of, among other things, (i) the date, time, and place of the hearing to consider
                  Confirmation of the Plan and related matters and (ii) the deadline for filing objections to
                  Confirmation of the Plan (the “Confirmation Hearing Notice”);

         •        One or more Ballots, to be used in voting to accept or to reject the Plan and applicable
                  instructions with respect thereto (the “Voting Instructions”);

         •        A pre-addressed, postage pre-paid return envelope; and
         •        Such other materials as the Bankruptcy Court may direct or approve.

                The Debtors, through the Voting Agent, will distribute the Solicitation Package in
         accordance with the Disclosure Statement Order. The Solicitation Package is also available
         without charge at the Debtors’ restructuring website at https://cases.stretto.com/ravnair.

                On or before June [10], 2020, the Debtors will File a Plan Supplement. As the Plan
         Supplement is updated or otherwise modified, it will be made available without charge at the
         Debtors’ restructuring website at https://cases.stretto.com/ravnair.

                If you are the Holder of a Claim and believe that you are entitled to vote on the Plan, but
         you did not receive a Ballot or your Ballot is damaged or illegible, or if you have any questions
         concerning voting procedures, you should contact the Voting Agent by writing to:

                  Ravn Air Group, Inc., et al. Ballot Processing
                  c/o Stretto
                  8269 E. 23rd Avenue, Suite 275
                  Denver, CO 80238
                  Email: TeamRavnAir@Stretto.com
                  Phone: 855.749.4543

                                                        8
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256     Filed 05/26/20     Page 17 of 72




                If your Claim is subject to a pending claim objection and you wish to vote on the Plan, you
         must File a motion pursuant to Bankruptcy Rule 3018 with the Bankruptcy Court for the temporary
         allowance of your Claim for voting purposes and your Claim or portion thereof, as applicable,
         must be temporarily allowed by the Bankruptcy Court for voting purposes by the Voting Deadline
         or you will not be entitled to vote to accept or reject the Plan.

              THE DEBTORS AND THE LIQUIDATION TRUST, AS APPLICABLE, RESERVE
         THE RIGHT, THROUGH THE CLAIM OBJECTION PROCESS, TO OBJECT TO OR
         SEEK TO DISALLOW OR SUBORDINATE ANY CLAIM FOR DISTRIBUTION
         PURPOSES, EXCEPT AS MAY BE EXPRESSLY PROVIDED OTHERWISE IN THE
         PLAN OR CONFIRMATION ORDER.

                            3.   Voting Instructions and Procedures

                 As set forth in the Disclosure Statement Order, all votes to accept or reject the Plan must
         be cast by using the Ballots enclosed with the Solicitation Packages or otherwise provided by the
         Debtors or the Voting Agent. No votes other than ones using such Ballots will be counted, except
         to the extent the Bankruptcy Court orders otherwise. The Bankruptcy Court has fixed the Voting
         Record Date for the determination of the Holders of Claims who are entitled to (a) receive a copy
         of this Disclosure Statement and all of the related materials and (b) vote to accept or reject the
         Plan.

                 After carefully reviewing the Plan, this Disclosure Statement, and the detailed instructions
         accompanying your Ballot, you are asked to indicate your acceptance or rejection of the Plan by
         voting in favor of or against the Plan on the accompanying Ballot.

                 The deadline to vote on the Plan is June [17], 2020 at 4:00 p.m. (prevailing Eastern
         Time) (the “Voting Deadline”). In order for your vote to be counted, your Ballot must be properly
         completed in accordance with the Voting Instructions on the Ballot, and actually received no later
         than the Voting Deadline, either by (i) submitting an electronic ballot through the case website at
         https://cases.stretto.com/ravnair or (ii) by mailing your Ballot so it is received no later than the
         Voting Deadline at the following address:

                  Ravn Air Group, Inc., et al. Ballot Processing
                  c/o Stretto
                  8269 E. 23rd Avenue, Suite 275
                  Denver, CO 80238
                  Email: TeamRavnAir@Stretto.com
                  Phone: 855.749.4543

                 Only the Holders of Allowed DIP Claims, or Allowed Claims or Claims that are deemed
         allowed for purposes of voting on the Plan in Class 1 or Class 4 as of the Voting Record Date are
         entitled to vote to accept or reject the Plan, and they may do so by completing the appropriate
         Ballots and returning those Ballots in the envelope provided to the Voting Agent so as to be
         actually received by the Voting Agent by the Voting Deadline. Each Holder of a Claim must vote

                                                        9
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256      Filed 05/26/20     Page 18 of 72



         its entire Claim either to accept or to reject the Plan and may not split such vote. The Ballots will
         clearly indicate the appropriate return address. It is important to follow the specific Voting
         Instructions provided on each Ballot.

                 Unless otherwise provided in the Voting Instructions accompanying the Ballots, the
         following Ballots will not be counted in determining whether the Plan has been accepted or
         rejected:


         •        Any Ballot that fails to clearly indicate an acceptance or rejection, or that indicates both an
                  acceptance and a rejection, of the Plan;

         •        Any Ballot received after the Voting Deadline, except if the Debtors have granted an
                  extension of the Voting Deadline with respect to such Ballot in writing, or by order of the
                  Bankruptcy Court;

         •        Any Ballot containing a vote that the Bankruptcy Court determines was not solicited or
                  procured in good faith or in accordance with the applicable provisions of the Bankruptcy
                  Code;

         •        Any Ballot that is illegible or contains insufficient information to permit the identification
                  of the Claim Holder;

         •        Any Ballot cast by a Person that does not hold a Claim in the voting Class; and

         •        Any Ballot that is not signed or does not contain an original signature.

                 Any party who has previously submitted to the Voting Agent prior to the Voting Deadline
         a properly completed Ballot may revoke such Ballot and change its vote or elections by submitting
         to the Voting Agent prior to the Voting Deadline a subsequent properly completed Ballot for
         acceptance or rejection of the Plan. In the case where multiple Ballots are received from the same
         Holder with respect to the same Claim prior to the Voting Deadline, the last timely received,
         properly executed Ballot will be deemed to reflect that voter’s intent and will supersede and revoke
         any prior Ballot. Any party who has delivered a properly completed Ballot for the acceptance or
         rejection of the Plan that wishes to withdraw such acceptance or rejection rather than changing its
         vote may withdraw such acceptance or rejection by delivering a written notice of withdrawal to
         the Voting Agent at any time prior to the Voting Deadline. To be valid, a notice of withdrawal
         must (i) contain the description of the Claims to which it relates and the aggregate principal amount
         represented by such Claims, (ii) be signed by the withdrawing party in the same manner as the
         Ballot being withdrawn, (iii) contain a certification that the withdrawing party owns the Claims
         and possesses the right to withdraw the vote sought to be withdrawn, and (iv) be actually received
         by the Voting Agent prior to the Voting Deadline.

              ALL BALLOTS ARE ACCOMPANIED BY VOTING INSTRUCTIONS. IT IS
         IMPORTANT THAT THE HOLDER OF A CLAIM ENTITLED TO VOTE FOLLOW
         THE SPECIFIC INSTRUCTIONS PROVIDED WITH EACH BALLOT.


                                                         10
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20      Page 19 of 72



                 If you have any questions about (a) the procedure for voting your Claim or making
         elections on your Ballot, (b) the Solicitation Package that you have received, or (c) the amount of
         your Claim, or if you wish to obtain, at your own expense (unless otherwise specifically required
         by Bankruptcy Rule 3017(d)), an additional copy of the Plan, this Disclosure Statement, or any
         appendices, schedules, or exhibits to such documents, please contact the Voting Agent at the
         address specified above. Copies of the Plan, Disclosure Statement, and other documents Filed in
         these Chapter 11 Cases may be obtained free of charge at the Debtors’ restructuring website at
         https://cases.stretto.com/ravnair. Documents Filed in these Chapter 11 Cases may also be
         examined between the hours of 8:00 a.m. and 4:00 p.m., prevailing Eastern Time, Monday through
         Friday, at the Office of the Clerk of the Bankruptcy Court, 824 North Market Street, 3rd Floor,
         Wilmington, Delaware 19801.

                 The Voting Agent will process and tabulate Ballots for the Classes entitled to vote to accept
         or reject the Plan and will File a voting report (the “Voting Report”) on or before October 19,
         2018. The Voting Report will, among other things, describe every Ballot that does not conform to
         the Voting Instructions or that contains any form of irregularity, including, but not limited to, those
         Ballots that are late, illegible (in whole or in material part), unidentifiable, lacking signatures,
         lacking necessary information, or damaged.

              THE DEBTORS URGE HOLDERS OF CLAIMS WHO ARE ENTITLED TO
         VOTE TO TIMELY RETURN THEIR BALLOTS AND TO VOTE TO ACCEPT THE
         PLAN BY THE VOTING DEADLINE.

                            4.    Confirmation Hearing and Deadline for Objections to Confirmation

                 Objections to Confirmation of the Plan must be Filed and served on the Debtors and certain
         other entities, all in accordance with the Confirmation Hearing Notice, so that such objections are
         actually received by no later than June [17], 2020 at 4:00 p.m. (prevailing Eastern Time). Unless
         objections to Confirmation of the Plan are timely served and Filed in compliance with the
         Disclosure Statement Order, they may not be considered by the Bankruptcy Court. For further
         information, refer to Section VI of this Disclosure Statement, “Confirmation of the Plan.”

         II.      BACKGROUND REGARDING RAVN

                   A.       General Background.

                 The Ravn group of airlines was formed through the combination of five well known and
         long-tenured Alaskan air transportation businesses, creating the largest regional air carrier and
         network in the state. The Debtors own and, until the COVID-19-related disruptions, operated 72
         aircraft, at 21 hub airports and 73 facilities, serving 115 destinations in Alaska with up to 400 daily
         flights. Until the COVID-19-related disruptions, the Debtors had over 1,300 employees (non-
         union), and they carried over 740,000 passengers on an annual basis. The Debtors provided air
         transportation and logistics services to the passenger, mail, charter, and freight markets in Alaska,
         pursuant to U.S. Department of Transportation approval as three separate certificated air carriers.
         Two of the carriers (RavnAir ALASKA and PenAir) operate under Federal Aviation
         Administration (“FAA”) Part 121 certificates and the other (RavnAir CONNECT) operates under
         an FAA Part 135 certificate. In addition to carrying passengers, many of whom fly on Medicaid-
                                                         11
146484.01601/123194608v.3
                        Case 20-10755-BLS            Doc 256      Filed 05/26/20     Page 20 of 72



         subsidized tickets, other key customers include companies in the oil & gas industry, the seafood
         industry, the mining industry, and the travel and tourism industries. A corporate structure chart
         follows:




              Before the Petition Date, the Debtors operated under three primary brands, RavnAir
         ALASKA, PenAir, and RavnAir CONNECT:

                  --        RavnAir ALASKA: RavnAir ALASKA (FAA certificate name “Corvus Airlines”)
                            was founded in 1948 (f/k/a Era Aviation), and currently has a fleet of ten 37-seat De
                            Havilland Canada DHC-8 aircraft. RavnAir ALASKA operated as a scheduled
                            Part 121 passenger and charter carrier, while also operating passenger flights in
                            partnership with Alaska Airlines through codeshare, interline, and frequent flyer
                            agreements. The airline also has interline agreements with other major international
                            and domestic carriers including United, American, and Delta Air Lines.

                  --        PenAir: In December 2018, HoTH, Inc., through a subsidiary, purchased certain
                            assets of PenAir (FAA certificate name “Peninsula Aviation Services, Inc.”) through
                            a section 363 sale in the chapter 11 case of Peninsula Airways Inc., Case No. 17-
                            00282-GS, in the United States Bankruptcy Court for the District of Alaska. PenAir
                            also operated as a Part 121 carrier flying five Saab 2000 45-seat aircraft in passenger
                            and charter service, and operated in partnership with Alaska Airlines through a
                            capacity purchase agreement to serve the City of Unalaska in the Aleutian Islands,
                            as well as codeshare, interline, and frequent flyer agreements.


                                                            12
146484.01601/123194608v.3
                        Case 20-10755-BLS           Doc 256      Filed 05/26/20     Page 21 of 72



                  --        RavnAir CONNECT: RavnAir CONNECT is comprised of two Part 135 carriers,
                            Hageland Aviation Services Alaska and Frontier Flying Services (this latter
                            certificate is currently dormant). RavnAir Connect/Hageland operated with a
                            combined fleet of 57 aircraft – Beechcraft 1900s, Cessna 208s, PA-31 Piper Navajos,
                            and Cessna 207s. RavnAir CONNECT is one of the largest Part 135 carriers in the
                            U.S., and it connected the Debtors’ passenger route network to over 110 smaller,
                            rural Alaskan and Alaskan native communities. It also provided vital charter, mail,
                            bypass mail (food and medicine), and freight delivery services to these destinations.

                 The Debtors’ revenue was diversified across several service offerings essential to a state
         that has few roads and highways, and is separated by vast mountain ranges, rivers, oceans, glaciers,
         and frozen tundra. Passenger service provided the largest revenue stream, generating 54% of the
         Debtors’ total revenue, followed by mail and bypass mail (23%), charter (12%), freight (5%), and
         other (6%).

                   B.        The Debtors’ Capital Structure

                 The Debtors’ assets are comprised primarily of approximately seventy aircraft, including
         nine DeHavilland Dash-8 passenger aircraft and an assortment of smaller passenger and cargo
         aircraft made by manufacturers including Cessna, Piper, and Beech. The Debtors believe that
         these aircraft, along with related personal property including spare parts, tools, and equipment,
         comprise the vast majority of the value of their assets. In addition, the Debtors lease several parcels
         of real estate, some of which have improvements; the Debtors are in the process of evaluating the
         value of the leases and related improvements. The Debtors believe that certain of the real estate-
         related assets may not be subject to priority, non-avoidable liens or mortgages, as discussed below.
         While their evaluation is ongoing, the Debtors are not aware of any Causes of Action against third
         parties that have material value, including Causes of Action against Released Parties under the
         Plan.

                 The Debtors have significant liabilities. Ravn Air Group, Inc. is the borrower under that
         certain Credit Agreement dated as of July 31, 2015 (as amended, the “Credit Agreement”), with
         certain lenders (collectively, the “Prepetition Secured Lenders”) and BNP Paribas, as
         administrative agent (the “Prepetition Administrative Agent,” and, together with the Prepetition
         Secured Lenders, the “Prepetition Secured Parties”), with respect to a term loan of up to $95
         million and revolving loans in the aggregate amount of up to $15 million. As of March 31, 2020,
         a total of approximately $90,907,954.51 exclusive of interest and fees payable under the Credit
         Agreement was owing to the Prepetition Secured Parties.

                 Debtor Ravn Air Group Holdings, LLC and the Debtors other than Ravn Air Group, Inc.
         are guarantors to the Credit Agreement. Each of the Debtors have pledged substantially all of their
         assets to the Prepetition Secured Parties, including assets pledged to U.S. Bank, N.A., as security
         trustee (the “Prepetition Security Trustee”) for the benefit of the Prepetition Secured Parties,
         pursuant to the terms of that certain Aircraft and Engine Mortgage and Aircraft Lease Agreement
         dated as of August 4, 2015 (all such collateral, the “Prepetition Collateral”).

                In addition to the Debtors’ secured debt, as of the Petition Date the Debtors had
         approximately $30 million of trade indebtedness outstanding and accrued employee obligations of
                                                           13
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256      Filed 05/26/20     Page 22 of 72



         approximately $6.5 million. In accordance with the relief granted in response to the First Day
         Motions, the Debtors paid down substantially all of their priority claims payable to employees
         soon after the Chapter 11 Cases were commenced. The Debtors anticipate that rejection claims
         relating to certain leased aircraft and real estate leased by the Debtors will increase the total of its
         unsecured debt substantially. Finally, because the value of the Prepetition Collateral is not
         sufficient to pay the Claims of the Prepetition Secured Parties in full, pursuant to section 506(a) of
         the Bankruptcy, their Claims would normally be partially secured and partially unsecured.

                The Debtors are majority-owned by investment affiliates of private equity firms J.F.
         Lehman & Company and W Capital Partners through Ravn Air Group Holdings, LLC and certain
         other holding companies. Although persons affiliated with these investors make up a majority of
         the members of the board of Ravn Air Group, Inc., substantially all decisions relating to the
         management of the Debtors’ cases (including decisions relating to financing, asset sales, and plan
         negotiations) have been fully invested in Ravn Air Group, Inc.’s Special Restructuring Committee,
         which is comprised of two independent directors, James Decker and Richard Nevins, and the Chief
         Executive Officer, David H. Pflieger, Jr. Neither of the independent directors who are members
         of the Special Restructuring Committee is associated with the Debtors’ equity investors;
         Mr. Pflieger holds a small equity interest in Ravn Air Group Holdings, LLC.

                   C.       Events Leading Up to the Chapter 11 Cases

                            1.    Seasonal Cash Flow and the COVID-19 Crisis

                Because of Alaska’s harsh winter climate, the Debtors’ businesses are highly seasonal.
         Their operations tend to consume cash during the last and first quarters of each year, when they
         must cover capital costs and costs associated with the maintenance of their extensive route network
         and aircraft fleets. The business model relies heavily on cash flow received during the summer
         tourism season in the second and third quarters of the year, when passenger revenues are highest.
         Indeed, given the capital-intensive nature of the Debtors’ business, strong financial results in the
         summer and fall months are essential to the Debtors’ survival.

                  On March 12, 2020, after several months of increasing outbreaks around the world, and
         the World Health Organization declaring COVID-19 to be a pandemic, the Governor of Alaska
         announced the first case of coronavirus in Alaska on live television. Prior to that point, travel
         restrictions had already been instituted around the world and in the United States, which caused
         airlines across the country to experience substantial revenue losses as a result of decreased sales
         and canceled flights.

                 These same effects hit Alaska on March 12. It was at that time that airline bookings
         dropped dramatically, with the Debtors experiencing an 80-90% decrease in passenger revenue at
         all three of its airlines, as compared to the Debtors’ historical results for the same period. In
         addition, in mid-March, the Debtors, along with other Alaska carriers, began receiving demands
         from rural hubs and villages around Alaska not to fly passengers to or from their communities.
         Finally, on March 20, 2020, the State of Alaska published Health Alert 9.2, issuing a strong
         advisory to all Alaskans to cease any non-essential in-state long distance personal, business, or
         medical travel. In total, this caused an unprecedented drop in passenger traffic and passenger
         revenue placing the Debtors in a significant negative cash flow situation.
                                                         14
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 23 of 72



                 By mid-March 2020, the Debtors faced a liquidity crisis. On March 23rd and 27th, 2020,
         the Debtors announced two rounds of drastic flight schedule and route reductions, temporary
         layoffs, as well as pay cuts. Such cost-saving measures helped to conserve the Debtors’ cash, but
         they were not enough to put the Debtors in a cash flow positive or neutral situation given the
         magnitude of the decline in passenger revenue relative to the cost to continue operating as a safe
         and compliant air carrier. As a result, the Debtors very quickly found themselves in a situation
         where they needed additional financing to generate liquidity needed to continue operating. By the
         end of March 2020, the Debtors did not have sufficient cash to fund operations, including payroll
         obligations due and payable after April 5, 2020, and they were unable to secure additional
         financing given the dramatic COVID-19-related reduction in passenger demand and general
         uncertainty about when demand would normalize in the future.

                            2.   Pursuit of Financing and Decision to File Chapter 11 Cases

                 In the weeks leading up to these chapter 11 filings, the Debtors sought much-needed
         financing from two sources: (1) their existing lenders and investors, and (2) State of Alaska and
         federal government relief packages in the form of grants, loans, or equity investments, particularly
         under the federal Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”). First,
         the Debtors engaged in extensive negotiations with its existing lenders and investors about the
         Debtors’ liquidity situation. In addition, the Debtors also sought to identify new sources of capital.

                 Through the month of March, the Debtors engaged in extensive negotiations with the
         Prepetition Secured Parties regarding the future of the Debtors and their operations, their ability to
         weather the COVID-19 pandemic with or without assistance (including grants and loans under the
         CARES Act), and the willingness of the Prepetition Secured Parties to provide bridge financing in
         light of the foregoing. These negotiations (as well as the discussions with government officials
         described below) were made all the more difficult because of the inherent uncertainty regarding
         how long and the extent to which the current COVID-19 operating environment will last, as well
         as the fact that they were conducted telephonically, rather than in-person, as a result of COVID-
         19.

                  Separately, the Debtors also spoke with high-ranking representatives of the State of Alaska
         and the federal government. Unfortunately, by the end of March 2020, it became clear that any
         state or federal government financial assistance or other relief was not going to be available before
         the Debtors ran out of cash and had to suspend operations.

                 On April 3, 2020, the Debtors submitted applications for grants under the CARES Act. It
         is uncertain whether such applications will be granted or the timing of any such funding; however,
         the Debtors believe that any such government relief will be a key factor to enable the Debtors to
         resume operations and re-hire the employees the Debtors laid off as a result of the COVID-19-
         related business disruptions. The Debtors also filed applications for up to $75 million in loans
         under the CARES Act later in the month (together with the grant applications, the “CARES
         Applications”), after the Petition Date.

                  On April 5, 2020, prior to the filing of these Chapter 11 Cases, the Debtors laid off almost
         all of their remaining workforce, other than a very small number of employees necessary to the
         administration of these Chapter 11 Cases.
                                                        15
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 24 of 72



                 Certain of the Prepetition Secured Parties (BNP Paribas, as administrative agent (in such
         capacity, the “DIP Agent”) for itself and certain other financial institutions (collectively, in their
         capacities as such, the “DIP Lenders” and together with the DIP Agent, collectively, the “DIP
         Secured Parties”) agreed to extend credit, as further described below (the “DIP Loan”), which
         financing has been funding the administration of these Chapter 11 Cases and allowed the Debtors
         to pay essential expenses, including the payroll and other employee expenses described in the
         Employee Wages Motion (as defined below), as well as other payments for which the Debtors
         sought and received authority in the other First Day Motions.

                The Debtors were unable to identify an investor or lender that would provide the financing
         necessary for the Debtors to continue operations, either as a chapter 11 debtor-in-possession or
         outside of bankruptcy, other than the DIP Secured Parties and the DIP Financing.

         III.     THE CHAPTER 11 CASES

                 On April 5, 2020 (the “Petition Date”), the Debtors commenced voluntary cases under
         chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of
         Delaware. The Chapter 11 Cases are being jointly administered under the case caption In re Ravn
         Air Group, Inc., et al., Case No. 20-10755 (BLS) (Bankr. D. Del.). An immediate effect of
         commencement of the Chapter 11 Cases was the imposition of the automatic stay under
         Bankruptcy Code section 362(a), which, with limited exceptions, enjoins the commencement or
         continuation of all collection efforts by Creditors, the enforcement of liens against property of the
         Debtors, and the continuation of litigation against the Debtors during the pendency of the Chapter
         11 Cases. The automatic stay will remain in effect, unless modified by the Bankruptcy Court, until
         the Effective Date.

                   A.       First Day Orders and Initial Employment Applications

                 On or about Petition Date, the Debtors Filed certain “first day” motions and applications
         with the Bankruptcy Court (the “First Day Motions”) seeking certain immediate relief to aid in the
         efficient administration of these Chapter 11 Cases and to facilitate the Debtors’ transition to
         debtor-in- possession status. The Bankruptcy Court held a hearing on these first-day motions on
         April 7, 2020, with a subsequent hearing held on April 29, 2020, with respect to certain of the First
         Day Motions. In connection with these hearings, the Bankruptcy Court entered a series of
         customary “first day” and “second day” orders. See Docket Nos. 42 through 49.

                 On or about April 29, 2020, the Debtors filed applications to employ Keller Benvenutti
         Kim LLP and Blank Rome LLP as bankruptcy co-counsel. See Docket Nos. 136 & 137. On that
         date the Debtors also filed an application to employ Conway Mackenzie as financial advisors. See
         Docket Nos. 135. On May 6, 2020, the Debtors filed an application to employ sage-popovich as
         liquidation advisor. See Docket No. 175. The Bankruptcy Court entered orders for each of the
         applications. See Docket Nos. 226, 227, 228, [_].

                   B.       Motion to Pay Certain Employee Obligations

                 As described above, in the weeks leading up to the Petition Date, the Debtors implemented
         several workforce reductions, the most recent of which was completed shortly before the filing of
                                                        16
146484.01601/123194608v.3
                        Case 20-10755-BLS          Doc 256      Filed 05/26/20     Page 25 of 72



         the petitions. The Debtors reduced their workforce to 39 employees, who were and remain are
         necessary to work on administration of these chapter 11 cases, in the areas of accounting and
         finance, human resources, information technology support, and mechanics to maintain assets. But
         for the filing of these Chapter 11 Cases and the reductions in force, the Debtors’ employees were
         scheduled to receive their next paychecks shortly after the Petition Date to cover work performed
         from March 16, 2020 to March 31, 2020. As set forth more fully in one of their First Day Motions,
         the Debtors sought authority to pay current and terminated employees their compensation. The
         First Day Motion also sought authority to make and disburse prepetition deductions, honor paid
         time off benefits, reimburse business expenses, and pay for certain accrued benefits. These
         obligations, in the aggregate, were estimated to be approximately $6.5 million.

                 The Bankruptcy Court granted the Debtors’ motion to pay these employee obligations with
         respect to the relief requested at the hearing on an interim basis on April 7, 2020, and on a final
         basis on April 28, 2020. See Docket Nos. 48 & 123.

                   C.       DIP Financing Motion

                 On the Petition Date, the Debtors Filed a motion (the “DIP Motion”) seeking interim and
         final orders authorizing the Debtors to, among other things, (i) borrow the DIP Loan of up to $14
         million (with $6 million to be available on an interim basis) in postpetition financing from the
         “DIP Lenders”; (ii) grant priming liens and security interests to the DIP Lenders to secure the
         applicable Debtors’ obligations under the DIP Loan; (iii) subject to the terms and conditions set
         forth in the DIP Motion, use the DIP Lenders’ cash collateral; and (iv) provide adequate protection
         to the holders of alleged prepetition liens. See Docket No. 13.

                 On April 7, 2020, the Bankruptcy Court entered its first interim order on the DIP Motion,
         authorizing the Debtors to, among other things, borrow up to $6 million for the period from the
         Petition Date through the date of the further interim hearing set for April 29, 2020. See Docket
         No. 49. On April 30, 2020, the Bankruptcy Court entered its final order on the DIP Motion, which,
         among other things, increased the borrowing limit to the full $14 million (exclusive of the Roll Up
         Loans, as defined therein, in the aggregate amount of $24 million). See Docket No. 148 (the “Final
         DIP Order”). The Final DIP Order entered by the Bankruptcy Court contains various important
         features, including:

                  •         Authorization for the Debtors to borrow up to $14 million from the DIP Lenders, plus
                            assume an additional $24 million in Roll Up Loans;

                  •         Approval of the DIP Loan Documents between the Debtors and the DIP Lenders;

                  •         The grant of a priming security interest and lien on the Prepetition Secured
                            Creditors’ collateral, including certain aircraft and related assets;

                  •         Authorization for the Debtors to use the DIP Lenders’ Cash Collateral (as defined
                            in the Final DIP Order), subject to the conditions set forth in the Final DIP Order;
                  •         Carve-outs providing for the payment of certain expenses incurred during the
                            Chapter 11 Cases, including amounts that may be payable to professionals retained
                            by the Debtors and the Creditors’ Committee;
                                                          17
146484.01601/123194608v.3
                        Case 20-10755-BLS          Doc 256     Filed 05/26/20     Page 26 of 72




                  •         Certain Events of Default provisions setting forth the DIP Lenders’ rights upon the
                            occurrence thereof; and

                  •         Standard waivers of certain provisions of the Bankruptcy Code, including under
                            Bankruptcy Code section 552, as well as adequate protection liens granted to the
                            DIP Lenders on certain Estate Assets.

                   D.       Appointment of the Unsecured Creditors’ Committee

                On April 20, 2020, the U.S. Trustee appointed the Creditors’ Committee in these Chapter
         11 Cases. See Docket No. 84. The members of the Creditors’ Committee are Crowley Fuels, STS
         Repair and Modification, PetroStar, Inc., Frosty Fuels, and Airport Enterprises. Counsel to the
         Creditors’ Committee is Brown Rudnick LLP.

                   E.       United States Trustee

                Timothy J. Fox, Esq. is the trial attorney for the Office of the United States Trustee in
         connection with these Chapter 11 Cases. The Debtors and the Creditors’ Committee have worked
         cooperatively to address concerns and comments from the U.S. Trustee’s office during these
         Chapter 11 Cases.

                   F.       Meeting of Creditors

                The initial meeting of creditors under Bankruptcy Code section 341(a) was held on May 14,
         2020. At the initial meeting of creditors, the U.S. Trustee and creditors asked questions of a
         representative of the Debtors.

                   G.       Schedules, Statements of Financial Affairs, Claims Bar Dates, and Filed Claims

                 On May 11 and 12, 2020, the Debtors Filed their Schedules and Statement of Financial
         Affairs. See Docket Nos. No. 8 in Case No. 10755 and Docket No. 6 in each of Case Nos. 20-
         10756, 20-10757, 20-10758, 20-10759, 20-10760, 20-10761, and 20-10762. A Creditor whose
         Claim is set forth in the Schedules and not identified as contingent, unliquidated, or disputed may,
         but need not, file a proof of claim to be entitled to participate in the Chapter 11 Cases or to receive
         a Distribution under the Plan.

                 The Bankruptcy Court established (i) June 15, 2020 at 11:59 p.m. (prevailing Eastern
         Time) as the deadline (or “bar date”) for Creditors (other than governmental units) to File proofs
         of claim against the Debtors (including Claims arising under section 503(b)(9) of the Bankruptcy
         Code); and (ii) as to each Debtor, October 2, 2020 at 11:59 p.m. (prevailing Eastern Time) as the
         deadline for any governmental unit (as such term is defined in Bankruptcy Code section 101(27))
         to File proofs of claim against the Debtors. See Docket No. 221.

                 The Debtors have not completed claim reconciliation work and do not anticipate doing so
         before the Effective Date of the Plan.


                                                          18
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 27 of 72



                   H.       Bidding Procedures Motion

                 On May 14, 2020, the Debtors Filed a motion (the “Bidding Procedures Motion”) seeking,
         among other things, approval of bidding procedures that the Debtors intend to use to offer the sale
         of all, substantially all, or a substantial part of their assets. [The Court approved the bidding
         procedures portion of the Bidding Procedures Motion on May 27, 2020. See Docket No. [___].] If
         the Debtors are able to find one or more acceptable purchasers of the Debtors’ assets, to which the
         DIP Lenders consent, the Debtors will seek approval of such sale or sales at a sale hearing to be
         heard in connection with or on the same date as the Confirmation Hearing. Proceeds from the Sale
         will be transferred to the Liquidation Trust pursuant to the Plan.

                   I.       Other Events During the Chapter 11 Cases

                On May 14, 2020, the United States Department of Treasury (“Treasury”) informed the
         Debtors that it was prepared to move forward with their Payroll Support Program (“PSP”)
         applications pursuant to the CARES Act, subject to certain requirements, including that the funds
         from the PSP grants be used exclusively for the payment of wages, salaries, and benefits to
         employees, and that the Debtors maintain the level of scheduled air transportation service served
         by the Debtors before March 1, 2020. The Debtors are also required to provide a plan of
         reorganization that would demonstrates the Debtors’ ability to satisfy the requirements under the
         PSP agreement. In the event that, pursuant to the procedures contemplated in the Bidding
         Procedures Motion, the Debtors find a purchaser to purchase the Debtors’ assets as a going
         concern, the Debtors will seek that Treasury permit such a purchaser to use the PSP grants.

         IV.      SUMMARY OF THE JOINT CHAPTER 11 PLAN

                  This section provides a summary of the structure and means for implementation of the Plan
         and the classification and treatment of Claims and Equity Interests under the Plan and is qualified
         in its entirety by reference to the Plan (as well as the exhibits thereto and definitions therein).

                 The statements contained in this Disclosure Statement do not purport to be precise or
         complete statements of all the terms and provisions of the Plan or documents referred to therein,
         and reference is made to the Plan and to such documents for the full and complete statement of
         such terms and provisions.

                 The Plan itself and the documents referred to therein control the actual treatment of Claims
         against and Equity Interests in the Debtors under the Plan and will, upon the occurrence of the
         Effective Date, be binding on all Holders of Claims against and Equity Interests in the Debtors,
         the Debtors’ Estates, all parties receiving property under the Plan, and other parties in interest. In
         the event of any conflict, inconsistency, or discrepancy between this Disclosure Statement and the
         Plan, the Confirmation Order, the Plan Supplement, or any other operative document, the terms of
         the Plan, Confirmation Order, Plan Supplement, or such other operative document, as applicable,
         shall govern and control; provided that, in any event, the terms of (1) the Confirmation Order and
         then (2) the Plan, inclusive of any Plan Supplement, in that order, shall govern and control over
         all other related documents.



                                                        19
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20      Page 28 of 72



                   A.       Purpose and Effect of the Plan

                 Chapter 11 is the chapter of the Bankruptcy Code primarily used for business
         reorganization. Under chapter 11, a debtor is authorized to reorganize its business for the benefit
         of its constituents. Chapter 11 also specifically allows a debtor to formulate and consummate a
         plan of liquidation. See 11 U.S.C. § 1129(a)(11). A plan of liquidation sets forth the means for
         satisfying claims against and equity interests in a debtor. Confirmation of a plan of liquidation by
         a bankruptcy court makes that plan binding on the debtor and any creditor of or interest holder in
         the debtor, whether or not such creditor or interest holder (i) is impaired under or has accepted the
         plan or (ii) receives or retains any property under the plan.

                  The Plan provides for the distribution of the proceeds of the liquidation of all Estate Assets
         to various Creditors as contemplated under the Plan and for the wind up of the Debtors’ corporate
         affairs. More specifically, the Plan provides for the creation and funding of a Liquidation Trust to
         administer and liquidate all remaining property of the Debtors, including (i) any aircraft and related
         assets owned by the Debtors immediately prior to the Effective Date and (ii) the Liquidation Trust
         Actions.

                Under the Plan, Claims against, and Equity Interests in, the Debtors are divided into Classes
         according to their relative seniority and other criteria. If the Plan is confirmed by the Bankruptcy
         Court and consummated, the Claims and Equity Interests of the various Classes will be treated in
         accordance with the provisions in the Plan for each such Class, and the Liquidation Trust will
         make Distributions as provided in the Plan. A general description of the Classes of Claims and
         Equity Interests created under the Plan, the treatment of those Classes under the Plan, and the
         property to be distributed under the Plan are described below.

                   B.       Substantive Consolidation and Its Relationship to the Plan Treatment of Claims

                 Although the Plan contemplates a substantive consolidation of all the Debtors into Ravn
         Air Group, Inc., the ultimate Distributions that will be made pursuant to the Plan will be paid by
         the Liquidation Trust. The Liquidation Trust has been structured to generally be a successor to the
         Debtors by acting as the estate representative and administrator for all the Liquidation Trust Assets,
         which largely consist of the Liquidation Trust Actions, aircraft and related assets, and Cash owned
         by the Debtors. The Liquidation Trust will ultimately distribute to the Holders of Liquidation
         Trust Interests (i.e., Holders of DIP Claims and Class 1 Prepetition Secured Creditor Claims) the
         proceeds of the Estate Assets and Liquidation Trust Actions and certain Cash on hand at the
         Liquidation Trust, net of payments to Holders of certain Administrative Claims, Professional Fee
         Claims, Priority Tax Claims, Other Secured Claims and Priority Claims, as well as the funding of
         the Creditors’ Fund. This structure gives effect to the substantive consolidation contemplated by
         the Plan but also continues to reflect the economic reality as among the Creditors.


                Consistent with the substantive consolidation contemplated by the Plan, and in order to
         reduce administrative costs, on the Effective Date, each of the Debtors other than the Remaining
         Debtor will be dissolved automatically without the need for any corporate action or approval,
         without the need for any corporate filings, and without the need for any other or further actions to
         be taken on behalf of such dissolving Debtor or any other Person or any payments to be made in
                                                         20
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20      Page 29 of 72



         connection therewith, and the Chapter 11 Cases for all Debtors other than the Remaining Debtor
         will be deemed closed and no further fees in respect of such closed cases will thereafter accrue or
         be payable to any Person. Notwithstanding such substantive consolidation, however, fees payable
         pursuant to 28 U.S.C. § 1930 shall be due and payable by each individual Debtor through the
         Effective Date.

                 The substantive consolidation effected pursuant to the Plan shall not affect, without
         limitation, (i) the Debtors’ or the Liquidation Trust’s defenses to any Claim or Cause of Action,
         including the ability to assert any counterclaim; (ii) the Debtors’ or the Liquidation Trust’s setoff
         or recoupment rights; (iii) requirements for any third party to establish mutuality prior to
         substantive consolidation in order to assert a right of setoff against the Debtors or the Liquidation
         Trust; or (iv) distributions to the Debtors, the Estates, or the Liquidation Trust out of any insurance
         policies or proceeds of such policies.

                 The Disclosure Statement and the Plan shall be deemed to be a motion requesting that the
         Bankruptcy Court approve the substantive consolidation contemplated by the Plan. Unless an
         objection to the proposed substantive consolidation is made in writing by any Creditor purportedly
         affected by such substantive consolidation on or before the deadline to object to confirmation of
         the Plan, or such other date as may be fixed by the Bankruptcy Court, the substantive consolidation
         contemplated by the Plan may be approved by the Bankruptcy Court at the Confirmation Hearing.
         In the event any such objections are timely filed, a hearing with respect thereto shall be scheduled
         by the Bankruptcy Court, which hearing may, but need not, be the Confirmation Hearing.

                 If substantive consolidation is challenged, the Debtors intend to present evidence that
         substantive consolidation is appropriate under the circumstances of the Chapter 11 Cases. That
         evidence would include the following: All of the Debtors’ assets are subject to the DIP Claims in
         the amount of $36 million; notwithstanding the Debtors’ attempts to do so, the operations and
         books of the Debtors do not fully reflect a proper allocation of assets and liabilities among the
         Debtors, and income received by and expenses charged against any particular Debtor may need to
         be reallocated in a way that would involve an extremely expensive forensic accounting exercise
         that may not yield an accurate picture of the assets and liabilities of any particular Debtor; Impaired
         Classes under the Plan have either voted to accept the Plan or, by virtue of their treatment, are
         likely to receive more under the Plan than had the Debtors not been substantively consolidated;
         and, except as described below, all of the Debtors’ assets are and were collateral of the Prepetition
         Secured Creditors.

                 The Debtors believe that the Estates have strong arguments that two groups of collateral
         are not subject to perfected, non-avoidable security interests in favor of the Prepetition Secured
         Creditors: (a) the assets of Peninsula Airways, Inc.; and (b) leasehold improvements on property
         for which various of the Debtors have ground leases throughout the State of Alaska. The Debtors’
         investigation is continuing, but it believes that the aggregate value of these assets is less than
         $10 million. Even if that amount could be recovered, however, the Debtors do not believe that
         such value would yield a better outcome for General Unsecured Creditors because Holders of DIP
         Claims are not required to marshal their assets; because the adequate protection liens of the
         Prepetition Secured Creditors would absorb substantially all of the value of such assets; the Plan’s
         terms, which provide for payment in full of all priority and administrative claims as well as funding
         of the Creditors’ Fund, are superior to the recovery a Holder of a General Unsecured Claim would
                                                         21
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256     Filed 05/26/20     Page 30 of 72



         receive if substantive consolidation were not granted; and the Prepetition Secured Creditors’
         waiver of distributions from Class 4 materially increases the recovery available to Holders of
         General Unsecured Claims.

                  If the Bankruptcy Court determines that substantive consolidation of any given Debtors in
         the manner requested is not appropriate, then the Debtors may request that the Bankruptcy Court
         otherwise confirm the Plan and approve the treatment of and Distributions to the different Classes
         under the Plan on an adjusted basis (including on a Debtor-by-Debtor basis), in the Debtors’
         reasonable discretion, after consultation with the Creditors’ Committee. Furthermore, the Debtors
         reserve their rights (i) to seek confirmation of the Plan without implementing substantive
         consolidation of any given Debtor, and, in the Debtors’ reasonable discretion after consultation
         with the Creditors’ Committee, to request that the Bankruptcy Court approve the treatment of and
         Distributions to any given Class under the Plan on an adjusted, Debtor-by-Debtor basis; and
         (ii) after consultation with the Creditors’ Committee, to seek to substantively consolidate all
         Debtors into Ravn Air Group, Inc. if all Impaired Classes entitled to vote on the Plan vote to accept
         the Plan.

                   C.       The Liquidation Trust and the Liquidation Analysis

                  The Plan contemplates the creation of a Liquidation Trust. All Liquidation Trust Assets
         will vest in the Liquidation Trust. The United States of America has taken the position that FAA
         operating certificates cannot be transferred to another party. Accordingly, to the extent that the
         Debtors cannot or are prohibited from transferring any asset or asset to the Liquidation Trust, the
         Plan provides that the Liquidation Trust will have a perfected, first priority claim on each such
         asset or its proceeds as permitted under applicable law. The Liquidation Trust will be administered
         by the Liquidation Trustee, subject to the supervision and oversight of the Liquidation Trust
         Supervisory Board. The initial members of the Liquidation Trust Supervisory Board will be
         identified at or before the Confirmation Hearing and will be selected as follows: one (1) individual
         nominated by the Administrative Agent for the Exit Financing, two (2) individuals nominated by
         the Holders of the Exit Financing; one (1) individual nominated by the Holders of Class A
         Liquidation Trust Interests; and one (1) individual nominated by Holders of Class B Liquidation
         Trust Interests. The initial Liquidation Trustee will be identified in the Plan Supplement. Following
         the Effective Date, the Liquidation Trust will own and administer the Liquidation Trust Assets in
         accordance with the Plan and the Liquidation Trust Agreement. The realization of proceeds from
         the Liquidation Trust will be for the ultimate benefit of the Liquidation Trust Beneficiaries. The
         Liquidation Trustee will proceed to liquidate the Estate Assets, which consist primarily of the
         aircraft and related assets owned by the Debtors, in an orderly fashion. The Liquidation Trust will
         also pursue, as appropriate, the Liquidation Trust Actions, consistent with the terms of the Plan
         and the Liquidation Trust Agreement. In addition to the proceeds of the Liquidation Trust Assets,
         the Liquidation Trust also will be funded with certain other Cash for Creditors, the Liquidation
         Trust Seed Funding, and any Cash it may generate by prosecuting the Liquidation Trust Actions.
         The Liquidation Trust will make Distributions of Cash to Creditors, including an initial
         Distribution of Available Cash pursuant to the Plan and, thereafter, the Liquidation Trust Interest
         Waterfall. Thereafter, the Liquidation Trust also may make, in its discretion, periodic Distributions
         of additional Available Cash to the Liquidation Trust Beneficiaries at any time following the
         Effective Date.

                                                        22
146484.01601/123194608v.3
                        Case 20-10755-BLS          Doc 256      Filed 05/26/20    Page 31 of 72



                            1.      Liquidation Analysis and Summary Thereof

                 The liquidation process will be administered by the Liquidation Trust. The net proceeds of
         this liquidation process have been estimated in the liquidation analysis attached hereto as Exhibit
         B (the “Liquidation Analysis”). As set forth in the current Liquidation Analysis:

                  •         On or soon after the Effective Date, Cash of $9,650,000-$10,650,000 will be used
                            to (a) fund the Administrative Claims Reserve, which will be used to pay Allowed
                            Administrative Claims; (b) fund the Professional Fee Claim Reserve, which will be
                            used to pay all Allowed Professional Fee Claims, (c) pay Allowed Priority Claims
                            and Allowed Priority Tax Claims, and (d) fund the Creditors’ Fund.

                  •         The Debtors estimate an ultimate range of aggregate recoveries from sales of
                            aircraft and related Liquidation Trust Assets in the range of $27.2 million to $41.3
                            million, net of operating and other expenses through the end of the Liquidation
                            Analysis projection period.

                  •         The Debtors have not ascribed any value to recoveries that may be realized by the
                            Liquidation Trust in respect of any Liquidation Trust Actions, and the Debtors are
                            not aware of any Liquidation Trust Actions that may have material value, but it is
                            possible that the Liquidation Trust Actions may generate significant value.

                 It is important to emphasize that the Liquidation Analysis relies on various assumptions
         and is subject to material modifications from time to time. If the Liquidation Analysis is revised
         by the Debtors prior to the Confirmation Hearing, any such revision will be included in the Plan
         Supplement.

                   D.       Treatment of Claims and Equity Interests

                            1.      Unclassified Claims

                                    (a)   Administrative Claims

                 As part of their agreement to provide funding embodied in the Plan, pursuant to Bankruptcy
         Rule 9019, Holders of DIP Claims have established the Administrative Claims Reserve to pay all
         Allowed Administrative Claims. Allowed Administrative Claims shall be paid solely from the
         Administrative Claims Reserve. Except as otherwise provided for herein, and subject to the
         requirements of the Plan, on or as soon as reasonably practicable after the later of (i) the Effective
         Date and (ii) thirty (30) days following the date on which an Administrative Claim becomes an
         Allowed Administrative Claim, the Holder of such Allowed Administrative Claim shall receive,
         in full satisfaction, settlement, and release of and in exchange for such Allowed Administrative
         Claim from the Administrative Claims Reserve, (a) Cash equal to the unpaid portion of such
         Allowed Administrative Claim or (b) such other less favorable treatment as to which such Holder
         and the Liquidation Trust shall have agreed upon in writing. Any excess funds in the
         Administrative Claims Reserve shall be released to the Liquidation Trust to be used for other
         purposes consistent with the Plan.


                                                          23
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 32 of 72



                                  (b)    Professional Fee Claims

                As part of their agreement to provide funding embodied in the Plan, pursuant to Bankruptcy
         Rule 9019, Holders of DIP Claims have established the Professional Fee Claim Reserve to pay all
         Allowed Professional Fee Claims. Professional Fee Claims shall be paid as set forth in Error!
         Reference source not found. of the Plan.

                                  (c)    Priority Tax Claims

                 In full satisfaction, settlement, and release of and in exchange for such Claims, Allowed
         Priority Tax Claims shall be paid, at the Liquidation Trust’s option, as follows: (a) Cash equal to
         the unpaid portion of such Allowed Priority Tax Claim on the later of the Effective Date and thirty
         (30) calendar days following the date on which such Priority Tax Claim becomes an Allowed
         Priority Tax Claim; (b) in regular installment payments in Cash over a period not exceeding five
         (5) years after the Petition Date, plus interest on the unpaid portion thereof at the rate determined
         under applicable nonbankruptcy law as of the calendar month in which the Effective Date occurs
         (provided that such election shall be without prejudice to the right to prepay any such Allowed
         Priority Tax Claim in full or in part without penalty); or (c) such other treatment as to which the
         Holder of an Allowed Priority Tax Claim and the Liquidation Trust shall have agreed upon in
         writing.

                                  (d)    DIP Claims

                 Subject to the DIP Orders, on the Effective Date, the DIP Claims shall be deemed to be
         Allowed in the full amount due and owing under the DIP Facility as of the Effective Date, if any.
         On the Effective Date, each Holder of an outstanding DIP Claim (inclusive of certain Roll-Up
         Loans as defined in the DIP Loan Agreement) shall be issued (a) a Pro Rata Share of the Exit
         Financing by converting such DIP Claims (inclusive of the Roll-Up Loans as defined in the DIP
         Loan Agreement) on a dollar-for-dollar basis into loans under the Exit Financing, and (b) One
         Class A Liquidation Trust Interest in exchange for every Thousand Dollars ($1,000) of such
         Holder’s DIP Claim consisting of certain Roll-Up Loans that are not converted as specified in
         clause (a), and the Debtors obligations under the DIP Facility shall be transferred to the Liquidation
         Trust and any rights under the DIP Facility shall be cancelled. Notwithstanding Section 506(a) of
         the Bankruptcy Code, Holders of DIP Claims shall be deemed to have waived the unsecured
         portion of their DIP Claims, if any, and will have no right to recover anything from the Creditors’
         Fund with respect to any deficiency Claims.

                            2.    Class 1: Prepetition Secured Creditor Claims

                  Class 1 consists of Prepetition Secured Creditor Claims. Class 1 is Impaired under the Plan.

                 On the Effective Date, each Holder of an outstanding Prepetition Secured Creditor Claim
         shall be issued One Class B Liquidation Trust Interest in exchange for every Thousand Dollars
         ($1,000) of such Holder’s Class 1 Claim. Notwithstanding Section 506(a) of the Bankruptcy Code,
         Notwithstanding Section 506(a) of the Bankruptcy Code, Holders of Allowed Claims in Class 1
         shall be deemed to have waived the unsecured portion of their Claims, if any, and will have no
         right to recover anything from the Creditors’ Fund. Notwithstanding Section 506(a) of the
                                                        24
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 33 of 72



         Bankruptcy Code, Holders of Claims in Class 1 shall be deemed to have waived the unsecured
         portion of their Class 1 Claims, if any, and will have no right to recover anything from the
         Creditors’ Fund with respect to any deficiency Claims.

                            3.    Class 2: Other Secured Claims

                  Class 2 consists of all Other Secured Claims. Class 2 is Unimpaired under the Plan.

                 The legal, equitable, and contractual rights of Holders of Allowed Class 2 Claims are
         unaltered by the Plan, and, notwithstanding substantive consolidation of the Debtors and vesting
         of the Liquidation Trust Assets in the Liquidation Trust, the Liens of the Holders of Allowed Class
         2 Claims will continue to attach to their respective Collateral, provided that all such Claims shall
         remain subject to any and all defenses, counterclaims, and setoff or recoupment rights with respect
         thereto. Unless the Holder of an Allowed Class 2 Claim agrees to other treatment, on or as soon
         as is reasonably practicable after the Effective Date, each Holder of an Allowed Class 2 Claim
         shall receive, at the Liquidation Trust’s option: (i) Cash in the Allowed amount of such Holder’s
         Allowed Class 2 Claim; or (ii) the return of the Collateral securing such Allowed Class 2 Claim,
         without representation or warranty by any Person (and without recourse against any Person
         regarding such Other Secured Claim); or (iii) (A) the cure of any default, other than a default of
         the kind specified in Bankruptcy Code section 365(b)(2), that Bankruptcy Code section 1124(2)
         requires to be cured, with respect to such Holder’s Allowed Class 2 Claim, without recognition of
         any default rate of interest or similar penalty or charge, and upon such cure, no default shall exist;
         (B) the reinstatement of the maturity of such Allowed Class 2 Claim as the maturity existed before
         any default, without recognition of any default rate of interest or similar penalty or charge; and (C)
         retention of its unaltered legal, equitable, and contractual rights with respect to such Allowed Class
         2 Claim, including through the retention of any associated Lien on the Collateral securing such
         Allowed Class 2 Claim.

                 The Bankruptcy Court shall retain jurisdiction and power to determine the amount
         necessary to satisfy any Allowed Class 2 Claim for which treatment is elected under clause (i) or
         clause (iii) of the immediately foregoing paragraph. With respect to any Allowed Class 2 Claim
         for which treatment is elected under clause (i), any Holder of such Allowed Class 2 Claim shall
         release (and by the Confirmation Order shall be deemed to release) all Liens against any Estate
         Assets.

                            4.    Class 3: Priority Claims

                  Class 3 consists of all Priority Claims. Class 3 is Unimpaired under the Plan.

                 On, or as soon as reasonably practicable after, the later of (i) the Effective Date and (ii)
         the date on which a Priority Claim becomes payable pursuant to and as specified by an order of
         the Bankruptcy Court, the Holder of such Allowed Priority Claim shall receive, in full satisfaction,
         settlement, and release of and in exchange for such Allowed Priority Claim, either (a) Cash equal
         to the unpaid portion of such Allowed Priority Claim or (b) such other less favorable treatment
         from the Liquidation Trust to which such Holder and the Liquidation Trust shall have agreed upon
         in writing.

                                                        25
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256     Filed 05/26/20      Page 34 of 72



                            5.    Class 4: General Unsecured Claims

                  Class 4 consists of all General Unsecured Claims. Class 4 is Impaired under the Plan.

                On, or as soon as reasonably practicable after, the later of (i) the Effective Date and (ii) the
         date on which a General Unsecured Claim becomes payable pursuant to and as specified by an
         order of the Bankruptcy Court, the Holder of such Allowed General Unsecured Claim shall
         receive, in full satisfaction, settlement, and release of and in exchange for such Allowed General
         Unsecured Claim, its Pro Rata share of the Creditors’ Fund. As part of their agreement to fund the
         Administrative Claims Reserve, the Professional Fees Reserve and the Creditors’ Fund, pursuant
         to Bankruptcy Rule 9019, Holders of DIP Claims and Class 1 Claims shall be deemed to have
         waived their rights to Distributions in respect of their deficiency General Unsecured Claims.
         Allowed General Unsecured Claims will be paid solely from the Creditors’ Fund.

                            6.    Class 5: Subordinated Claims

                  Class 5 consists of all Subordinated Claims. Class 5 is Impaired under the Plan.

                 Holders of Class 5 Claims shall not receive any property or interest in property under the
         Plan on account of such Subordinated Claims. Class 5 is deemed to have rejected the Plan and,
         therefore, Holders of Class 5 Claims are not entitled to vote on the Plan.

                            7.    Class 6: Equity Interests

                  Class 6 consists of all Equity Interests. Class 6 is Impaired under the Plan.

                 As of the Effective Date, all Equity Interests shall be deemed void, cancelled, and of no
         further force and effect. On and after the Effective Date, Holders of Equity Interests shall not be
         entitled to, and shall not receive or retain any property or interest in property under the Plan on
         account of such Equity Interests. Class 6 is deemed to have rejected the Plan and, therefore,
         Holders of Equity Interests are not entitled to vote on the Plan.

                            8.    Special Provisions Regarding Insured Claims

                        (a)    Any Allowed General Unsecured Claim with respect to an Insured Claim
         shall be limited to the Uninsured Portion of such Claim, provided such Claims have been timely
         Filed by the applicable Claims Bar Date.

                        (b) If there is insurance purchased by or otherwise applicable to the Debtors, any
         Person with rights against or under the applicable insurance policy, including the Liquidation Trust
         and Holders of Insured Claims, may pursue such rights.

                        (c)   Nothing in this Section IV.D.8. shall constitute a waiver of any Causes of
         Action the Debtors, the Estates, or the Liquidation Trust may hold against any Person, including
         the Debtors’ insurance carriers; and nothing in this Section IV.D.8. is intended to, shall, or shall be
         deemed to preclude any Holder of an Insured Claim from seeking or obtaining a distribution or
         other recovery from any insurer of the Debtors in addition to (but not in duplication of) any

                                                         26
146484.01601/123194608v.3
                        Case 20-10755-BLS           Doc 256     Filed 05/26/20     Page 35 of 72



         Distribution such Holder may receive under the Plan; provided, however, that the Debtors and the
         Liquidation Trust do not waive, and expressly reserve their rights to assert that any insurance
         coverage is property of the Estates to which they are entitled.

                             9.      Settlement of Claims and Controversies

                                     (a)    Generally

                 Pursuant to Bankruptcy Code sections 1123(a)(5), 1123(b)(3), and 1123(b)(6), as well as
         Bankruptcy Rule 9019, and in consideration for the Distributions and other benefits provided under
         the Plan, the provisions of the Plan will constitute a good faith compromise and settlement of all
         claims and controversies set forth in the Plan or in the Plan Supplement with respect to any Claim,
         Equity Interest, or any Distribution on account thereof, as well as of all potential Intercompany
         Claims and Causes of Action against any Debtor. The entry of the Confirmation Order will
         constitute the Bankruptcy Court’s approval, as of the Effective Date, of the compromise or
         settlement of all such claims or controversies and the Bankruptcy Court’s finding that all such
         compromises or settlements are (i) in the best interest of the Debtors, the Estates, and their
         respective property and stakeholders; and (ii) fair, equitable, and reasonable. This comprehensive
         compromise and settlement is a critical component of the Plan and is designed to provide a
         resolution of myriad disputed intercompany and intercreditor Claims, Liens, and Causes of Action
         that otherwise could take years to resolve, which would delay and undoubtedly reduce the
         Distributions that ultimately would be available for all Creditors.

                                     (b)    Implementing Settlement Elements

                 Pursuant to the comprehensive resolution set forth herein, the Plan effectuates, among other
         things, the following:

                (i)         In accordance with Section 5.06 of the Plan, subject to the rights of Allowed Other
                            Secured Claims, the Debtors will be substantively consolidated into Ravn Air Group,
                            Inc.;
                (ii)        The Holders of Allowed Claims in Class 1 (Prepetition Secured Creditor Claims)
                            and Class 4 (General Unsecured Claims) will receive the treatment provided for such
                            Holders under the Plan;
                (iii)       The Liquidation Trust will be created to most effectively and efficiently pursue the
                            Liquidation Trust Actions for the collective benefit of all the Liquidation Trust
                            Beneficiaries; and
                (iv)        Any Intercompany Claims that could be asserted by one Debtor against another
                            Debtor will be extinguished immediately before the Effective Date with no separate
                            recovery on account of any such Claims that could be asserted by one Debtor
                            regarding any Estate Assets owned by another Debtor will be deemed released and
                            discharged on the Effective Date.




                                                           27
146484.01601/123194608v.3
                        Case 20-10755-BLS       Doc 256       Filed 05/26/20   Page 36 of 72



                   E.       Acceptance or Rejection of Plan

                            1.    Impaired Class of Claims Entitled to Vote

                 Only the votes of Holders of Allowed Claims in Class 1 and Class 4 shall be solicited with
         respect to the Plan. The unanimous consent of Holders of DIP Claims, which class of Claims is
         unclassified, is also being sought.

                            2.    Acceptance by an Impaired Class

                 In accordance with Bankruptcy Code section 1126(c), and except as provided in
         Bankruptcy Code section 1126(e), the Holders of Claims in any Class entitled to vote on the Plan
         shall have accepted the Plan if the Plan is accepted by the Holders of at least two-thirds (⅔) in
         dollar amount and more than one-half (½) in number of the Allowed Claims in such Class that
         have timely and properly voted to accept or reject the Plan.

                            3.    Presumed Acceptances by Unimpaired Classes

                Class 2 and Class 3 are Unimpaired under the Plan. Under Bankruptcy Code section
         1126(f), the Holders of Claims in such Unimpaired Classes are conclusively presumed to have
         accepted the Plan, and, therefore, the votes of such Holders shall not be solicited.

                            4.    Impaired Classes Deemed to Reject Plan

                 The Debtors have determined not to solicit the votes of Holders of any Claims in Class 5,
         and such Holders shall be deemed to have rejected the Plan and, therefore, such Holders are not
         entitled to vote on the Plan. Holders of Equity Interests in Class 6 are not entitled to receive or
         retain any property or interests in property under the Plan. Under Bankruptcy Code section
         1126(g), such Holders are deemed to have rejected the Plan, and, therefore, the votes of such
         Holders shall not be solicited.

                            5.    Modifications of Votes

                 Following the Voting Deadline, no Creditors entitled to vote on the Plan will be able to
         change their votes cast on the Plan or any attendant elections or preferences without the written
         consent of the Debtors, which consent may be given or withheld in the Debtors’ reasonable
         discretion.

                            6.    Confirmation Pursuant to Bankruptcy Code Section 1129(b)

                Because at least one Impaired Class is deemed to have rejected the Plan, the Debtors will
         and hereby request confirmation of the Plan under Bankruptcy Code section 1129(b). The Debtors
         reserve the right to alter, amend, modify, revoke, or withdraw the Plan, the Plan Supplement, or
         any schedule or exhibit, including to amend or modify it to satisfy the requirements of Bankruptcy
         Code section 1129(b), if necessary.



                                                       28
146484.01601/123194608v.3
                        Case 20-10755-BLS       Doc 256        Filed 05/26/20   Page 37 of 72



                            7.    Elimination of Vacant Classes

                 Any Class of Claims or Equity Interests that does not contain, as of the date of the
         commencement of the Confirmation Hearing, a Holder of an Allowed Claim, or a Holder of a
         Claim temporarily allowed under Bankruptcy Rule 3018, shall be deemed deleted from the Plan
         for purposes of determining acceptance of the Plan by such Class under Bankruptcy Code section
         1129(a)(8).

                            8.    Severability of Joint Plan

                 The Plan represents a joint plan comprised of individual plans for each of the Debtors. As
         further discussed in Error! Reference source not found. of the Plan, the Debtors may alter,
         amend, or modify the Plan at or before the Confirmation Hearing, including to remove one or more
         Debtors from the Plan, in the Debtors’ reasonable discretion.

                   F.       Implementation of the Plan

                            1.    Implementation of the Plan

                The Plan will be implemented by various acts and transactions as set forth in the Plan,
         including, among other things, the establishment of the Liquidation Trust, the appointment of the
         Liquidation Trustee, and the making of Distributions by the Liquidation Trust.

                            2.    Streamlining of the Debtors’ Corporate Affairs

                                  (a)   Debtors’ Existing Directors, Officers, and Managers

                 On the Effective Date, each of the Debtors’ existing directors, officers, and managers shall
         be terminated automatically without the need for any Corporate Action and without the need for
         any corporate or limited liability company filings, and shall have no ongoing rights against or
         obligations to the Debtors or the Estates, including under any applicable prepetition agreements
         (all of which will be deemed terminated). On the Effective Date, the Liquidation Trustee shall
         succeed to all such powers as would have been applicable to the Debtors’ officers and managers
         in respect of all Liquidation Trust Assets; provided, however, that the Liquidation Trustee may
         continue to consult with or employ the Debtors’ former directors, officers, employees, and
         managers to the extent required to comply with applicable law or contractual provisions regarding
         the Debtors.

                                  (b)   Dissolution of the Debtors

                  On the Effective Date, each of the Debtors will be dissolved automatically without the need
         for any further Corporate Action, without the need for any corporate or limited liability company
         filings, and without the need for any other or further actions to be taken by or on behalf of such
         dissolving Debtor or any other Person or any payments to be made in connection therewith;
         provided, however, that the Liquidation Trust may in its discretion file any certificates of
         cancellation as may be appropriate in connection with dissolution of any Debtors.


                                                         29
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256     Filed 05/26/20     Page 38 of 72



                                 (c)    Corporate Documents and Corporate Authority

                 On the Effective Date, the certificates of incorporation, bylaws, operating agreements, and
         articles of organization, as applicable, of all the Debtors shall be deemed amended to the extent
         necessary to carry out the provisions of the Plan. The entry of the Confirmation Order shall
         constitute authorization for the Debtors and the Liquidation Trustee, as applicable, to take or cause
         to be taken all actions (including, if applicable, Corporate Actions) necessary or appropriate to
         implement all provisions of, and to consummate, the Plan prior to, on, and after the Effective Date
         and all such actions taken or caused to be taken shall be deemed to have been authorized and
         approved by the Bankruptcy Court without further approval, act, or action under any applicable
         law, order, rule, or regulation.

                            3.   Liquidation Trust

                                 (a)    Appointments

                     (i)     On and after the Effective Date, the initial Liquidation Trustee shall become
         and serve as Liquidation Trustee. The Liquidation Trustee will receive compensation and
         reimbursement of reasonable expenses, as shall be specifically set forth in the Liquidation Trust
         Agreement.

                      (ii)    On and after the Effective Date, the initial Liquidation Trust Supervisory
         Board shall begin to serve without further action. Any compensation and reimbursement of
         reasonable expenses shall be specifically set forth in the Liquidation Trust Agreement.

                                 (b)    Creation and Governance of the Liquidation Trust

                On the Effective Date, the Liquidation Trustee shall execute the Liquidation Trust
         Agreement and shall take any other steps necessary to establish the Liquidation Trust in
         accordance with the Plan and the beneficial interests therein.

                 For U.S. federal income tax purposes, the transfer of the assets to the Liquidation Trust
         will be treated as a sale or other disposition of assets by the Remaining Debtor (except for the
         assets transferred to the Disputed Ownership Fund as provided in Section 7.10 of the Plan) to the
         Liquidation Trust Beneficiaries in exchange for their claims in the Chapter 11 Cases. Any income
         or loss from the transfer of assets to the Liquidation Trust shall flow through to the Remaining
         Debtor, on whose behalf the Liquidation Trust will be responsible to pay the tax liability, if any.
         For U.S. federal income tax purposes, the Liquidation Trust is intended to be treated as a
         “liquidating trust”, which is a type of “grantor trust”. Assuming such treatment is respected, the
         Liquidation Trust Beneficiaries shall be treated as the grantors of the Liquidation Trust and deemed
         to be the owners of the Liquidation Trust Assets. The transfer of the Liquidation Trust Assets to
         the Liquidation Trust shall be deemed a transfer to the Liquidation Trust Beneficiaries by the
         Remaining Debtor, followed by a deemed transfer by such Liquidation Trust Beneficiaries to the
         Liquidation Trust.

                 The Debtors, the Liquidation Trust Beneficiaries, and the Liquidation Trust will
         consistently report the valuation of the assets transferred to the Liquidation Trust. Such consistent
                                                        30
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256      Filed 05/26/20     Page 39 of 72



         valuations and revised reporting will be used for all U.S. federal income tax purposes. Income
         deductions, gain, or loss from the Liquidation Trust shall be reported to the beneficiaries of the
         Liquidation Trust in conjunction with the filing of the Liquidation Trust’s income tax returns. Each
         Liquidation Trust Beneficiary shall report income, deductions, gain, or loss on such Liquidation
         Trust Beneficiary’s income tax returns. The Liquidation Trust shall be governed by the Liquidation
         Trust Agreement and administered by the Liquidation Trustee. The powers, rights, and
         responsibilities of the Liquidation Trustee shall be specified in the Liquidation Trust Agreement.
         After an objection to a Disputed Claim is resolved or a Contingent Claim or Unliquidated Claim
         has been determined in whole or in part by a Final Order or by agreement, the Liquidation Trust
         Interests and/or Cash held in the Disputed Ownership Fund shall be transferred as described in
         Error! Reference source not found. of the Plan.

                                 (c)    Vesting of Liquidation Trust Assets

                 On the Effective Date, the Liquidation Trust will be automatically vested with all of the
         Debtors’ and the Estates’ respective rights, title, and interest in and to all Liquidation Trust Assets;
         provided that, to the extent that the Debtors cannot or are prohibited from transferring any asset or
         assets to the Liquidation Trust, the Liquidation Trust shall have a perfected, first priority claim on
         each such asset or its proceeds, as permitted under applicable law. Except with respect to liens
         granted in connection with the Exit Financing or as otherwise provided in the Plan or the
         Confirmation Order, the Liquidation Trust Assets shall automatically vest in the Liquidation Trust
         free and clear of all Claims, Liens, or interests subject only to the Liquidation Trust Interests and
         the Liquidation Trust Expenses, as provided for in the Liquidation Trust Agreement, and such
         vesting shall be exempt from any stamp, real estate transfer, other transfer, mortgage reporting,
         sales, use, or other similar tax. The Liquidation Trustee shall be the exclusive trustee of the
         Liquidation Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well
         as the representative of the Estates appointed pursuant to Bankruptcy Code section 1123(b)(3)
         regarding all Liquidation Trust Assets. The Liquidation Trust shall hold and distribute the
         Liquidation Trust Assets in accordance with the provisions of the Plan and the Liquidation Trust
         Agreement.

                                 (d)    Purpose of the Liquidation Trust

                The Liquidation Trust shall be established for the purpose of pursuing or liquidating the
         Liquidation Trust Assets and making Distributions to the Liquidation Trust Beneficiaries in
         accordance with Treasury Regulation section 301.7701- 4(d), with no objective to continue or
         engage in the conduct of a trade or business.

                                 (e)    Authority

                Subject to the supervision of the Liquidation Trust Supervisory Board, the Liquidation
         Trustee shall have the authority and right on behalf of the Debtors and the Estates and without the
         need for Bankruptcy Court approval (in each case, unless otherwise provided in the Plan) to carry
         out and implement all applicable provisions of the Plan, including to:




                                                         31
146484.01601/123194608v.3
                        Case 20-10755-BLS           Doc 256     Filed 05/26/20     Page 40 of 72



                       (i)    review, reconcile, compromise, settle, or object to Claims and resolve such
          objections as set forth in the Plan, free of any restrictions of the Bankruptcy Code or the
          Bankruptcy Rules;

                       (ii)  calculate and make Distributions and calculate and establish reserves under
          and in accordance with the Plan;

                            (iii)   pay, negotiate, restructure, and discharge obligations relating to the Exit
          Financing;

                       (iv)   retain, compensate, and employ professionals and other Persons to represent
          the Liquidation Trustee with respect to and in connection with its rights and responsibilities;

                       (v)     establish, maintain, and administer documents and accounts (including the
          Creditors’ Fund) as appropriate, which shall be segregated to the extent appropriate in accordance
          with the Plan;

                        (vi)    maintain, conserve, collect, settle, and protect the Liquidation Trust Assets
          (subject to the limitations described in the Plan);

                       (vii) sell, liquidate, transfer, assign, distribute, abandon, or otherwise dispose of
          the Liquidation Trust Assets or any part thereof or interest therein upon such terms as the
          Liquidation Trustee determines to be necessary, appropriate, or desirable;

                            (viii) negotiate, incur, and pay the Liquidation Trust Expenses;

                       (ix)   prepare and file any and all informational returns, reports, statements, returns,
          and other documents or disclosures relating to the Debtors that are required under the Plan, by any
          governmental unit, or by applicable law;

                       (x)     compile and maintain the official claims register, including for purposes of
          making initial and subsequent Distributions under the Plan;

                            (xi)    take such actions as are necessary or appropriate to wind down the Remaining
          Debtor;

                       (xii) comply with the Plan, exercise the Liquidation Trustee’s rights, and perform
          the Liquidation Trustee’s obligations; and

                      (xiii) exercise such other powers as deemed by the Liquidation Trustee to be
          necessary and proper to implement the Plan.

                 To the extent necessary to give full effect to its administrative rights and duties under the
         Plan, the Liquidation Trustee shall be deemed to be vested with all rights, powers, privileges, and
         authorities of (i) an appropriate corporate or limited liability company officer or manager of each
         of the Debtors under any applicable nonbankruptcy law and (ii) a “trustee” of each of the Debtors
         under Bankruptcy Code sections 704 and 1106. The Liquidation Trust Supervisory Board will
         have all rights and powers of a corporate board appointed under Delaware law.
                                                           32
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 41 of 72



                                 (f)    Limitation of Liability

                  The Liquidation Trustee shall enjoy all of the rights, powers, immunities, and privileges
         applicable to a Bankruptcy Code chapter 7 trustee with respect to limitations of liability. The
         Liquidation Trustee may, in connection with the performance of its functions, in its sole and
         absolute discretion, consult with its attorneys, accountants, advisors, and agents, and shall not be
         liable for any act taken, or omitted to be taken, or suggested to be done in accordance with advice
         or opinions rendered by such Persons, regardless of whether such advice or opinions were in
         writing. Notwithstanding such authority, the Liquidation Trustee shall be under no obligation to
         consult with any such attorneys, accountants, advisors, or agents, and its determination not to do
         so shall not result in the imposition of liability on the Liquidation Trustee unless such
         determination is based on willful misconduct or gross negligence. Persons dealing with the
         Liquidation Trustee shall look only to the Liquidation Trust Assets to satisfy any liability incurred
         by the Liquidation Trustee to such Person in carrying out the terms of the Plan or the Liquidation
         Trust Agreement, and the Liquidation Trustee shall have no personal obligation to satisfy such
         liability.

                                 (g)    Indemnification

                  The Liquidation Trust shall indemnify the Liquidation Trust Indemnified Parties for, and
         shall defend and hold them harmless against, any loss, liability, damage, judgment, fine, penalty,
         claim, demand, settlement, cost, or expense (including the reasonable fees and expenses of their
         respective professionals) incurred without gross negligence or willful misconduct on the part of
         the Liquidation Trust Indemnified Parties (which gross negligence or willful misconduct, if any,
         must be determined by a final, non-appealable order of a court of competent jurisdiction) for any
         action taken, suffered, or omitted to be taken by the Liquidation Trust Indemnified Parties in
         connection with the acceptance, administration, exercise, and performance of their duties under
         the Plan or the Liquidation Trust Agreement, as applicable. An act or omission taken with the
         approval of the Bankruptcy Court, and not inconsistent therewith, will be conclusively deemed not
         to constitute gross negligence or willful misconduct. In addition, the Liquidation Trust shall, to the
         fullest extent permitted by law, indemnify, defend, and hold harmless the Liquidation Trust
         Indemnified Parties, from and against and with respect to any and all liabilities, losses, damages,
         claims, costs, and expenses, including attorneys’ fees arising out of or due to their actions or
         omissions, or consequences of such actions or omissions, with respect to the Liquidation Trust,
         the Remaining Debtor, or the implementation or administration of the Plan if the Liquidation Trust
         Indemnified Party acted in good faith and in a manner reasonably believed to be in, or not opposed
         to, the best interest of the Liquidation Trust or the Remaining Debtor. To the extent the Liquidation
         Trust indemnifies, defends, and holds harmless any Liquidation Trust Indemnified Parties as
         provided above, the legal fees and related costs incurred by counsel to the Liquidation Trustee in
         monitoring or participating in the defense of such claims giving rise to the right of indemnification
         shall be paid as Liquidation Trust Expenses. The costs and expenses incurred in enforcing the right
         of indemnification in Error! Reference source not found.Error! Reference source not found.
         of the Plan shall be paid by the Liquidation Trust.




                                                        33
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 42 of 72



                                 (h)    Insurance

                 The Liquidation Trustee shall be authorized, but not required, to obtain any insurance
         coverages deemed to be reasonably necessary, at the Liquidation Trust’s sole expense, for itself
         and its respective agents, including coverage with respect to the liabilities, duties, and obligations
         of the Liquidation Trustee, which insurance coverage may, at the sole discretion of the Liquidation
         Trustee, be extended for a reasonable period after the termination of the Liquidation Trust.

                                 (i)    Tax Reporting

                        (i)    The Liquidation Trust shall timely file tax returns for the Liquidation Trust
        treating the Liquidation Trust as a grantor trust pursuant to Treasury Regulation section 1.671- 4(a).

                        (ii)   The Liquidation Trust shall be responsible for timely payment of all taxes (if any)
        imposed on and payable by the Liquidation Trust or the Remaining Debtor, or any taxes payable in
        respect of the Liquidation Trust Assets.

                       (iii) The Liquidation Trust shall distribute such tax-related notices, beneficiary
        statements, and information returns, as applicable, to the applicable Holders of Allowed Claims as are
        required by applicable law or that the Liquidation Trustee determines are otherwise necessary or
        desirable.

                     (iv)   The Liquidation Trust is authorized to file a request for expedited determination
        under Bankruptcy Code section 505(b) for any tax returns filed with respect to the Debtors.

                                 (j)    Distributions to Liquidation Trust Beneficiaries

                        (i)    The Liquidation Trust may make Distributions from the Administrative Claims
        Reserve to Holders of Allowed Administrative Claims and from Available Cash to Holders of Priority
        Tax Claims, Priority Claims, and to the Liquidation Trust Beneficiaries at any time following the
        Effective Date, provided that such Distributions are otherwise permitted under, and not inconsistent
        with, the other terms of the Plan, the Liquidation Trust Agreement, and applicable law.

                       (ii)    The Liquidation Trust shall, prior to making any Distributions to Liquidation
        Trust Beneficiaries, pay Available Cash to the Exit Financing Administrative Agent to satisfy all
        obligations under the Exit Financing in accordance with the terms of the Exit Financing until such
        obligations are indefeasibly paid in full in cash.

                       (iii) No later than (i) the first Business Day that is at least 180 calendar days after the
        Effective Date and (ii) the last Business Day of each subsequent 180-calendar-day period after the
        Effective Date until the Closing Date, the Liquidation Trustee shall calculate the Distributions that could
        potentially be made to the Liquidation Trust Beneficiaries based on the amount of then-Available Cash
        and, based on such calculation, promptly thereafter may make Distributions, if any, of the amount so
        determined.

                      (iv)    On each Distribution Date, the Liquidation Trust shall distribute its Available
        Cash to Liquidation Trust Beneficiaries (the “Liquidation Trust Interests Waterfall”) as follows:

                                                        34
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 43 of 72



                                 (A)    The Liquidation Trust shall distribute Available Cash to each Holder of
        Class A Liquidation Trust Interests Pro Rata based on such Holder’s number of Class A Liquidation
        Trust Interests until the aggregate amount of all Distributions made indefeasibly pays the Roll-Up Loans
        converted to Class A Liquidation Trust Interests in full in cash; and

                                (B)    The Liquidation Trust shall distribute Available Cash to each Holder
         of Class B Liquidation Trust Interests Pro Rata based on such Holder’s number of Class B
         Liquidation Trust Interests until the aggregate amount of all Distributions made indefeasibly pays
         the Prepetition Obligations in full in cash.

                                 (k)    Other Plan Distributions

                       (i)    The Liquidation Trustee may make Distributions from the Creditors’ Fund to
        Holders of Allowed General Unsecured Claims as required by the Plan, provided that such Distributions
        are otherwise permitted under, and not inconsistent with, the other terms of the Plan and applicable law.

                       (ii)    No later than (i) the first Business Day that is at least 180 calendar days after
        the Effective Date and (ii) the last Business Day of each subsequent 180-calendar-day period after
        the Effective Date until the Closing Date, the Liquidation Trustee shall calculate the Distributions
        that could potentially be made to Holders of Allowed General Unsecured Claims based on the
        amount remaining in the Creditors’ Fund and, based on such calculation, promptly thereafter may
        make Distributions, if any, of the amount so determined.

                                 (l)    Cash Investments

                 The Liquidation Trustee may invest Cash of the Liquidation Trust, including any earnings
         thereon or proceeds therefrom, any Cash realized from the liquidation of the Liquidation Trust
         Assets, or any Cash that is otherwise remitted to the Liquidation Trust, which investments, for the
         avoidance of doubt, will not be required to comply with Bankruptcy Code section 345(b);
         provided, however, that such investments must be investments that are permitted to be made by a
         “liquidating trust” within the meaning of Treasury Regulation section 301.7701-4(d), as reflected
         therein, or under applicable guidelines, rulings, or other controlling authorities.

                                 (m) Registration and Transfer of the Liquidation Trust Interests

                        (i)     The record holders of the Liquidation Trust Interests shall be recorded and set
        forth in a registry maintained by, or at the direction of, the Liquidation Trustee expressly for such
        purpose. Such obligation may be satisfied by the Liquidation Trust’s retention of an institutional
        transfer agent for the maintenance of such registry.

                        (ii)    Upon their issuance as of the Effective Date, the Liquidation Trust Interests
        will be subject to restrictions on transfer under the Liquidation Trust Agreement, which restrictions
        shall prohibit the Liquidation Trust Interests from being certificated or transferable except by
        operation of law or by will or the laws of descent and distribution, in each case following written
        notice to the Liquidation Trust, or as otherwise provided therein.



                                                        35
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 44 of 72



                                 (n)    Exemption

                 To the extent the Liquidation Trust Interests are deemed to be “securities,” the issuance of
         such interests under the Plan are exempt, pursuant to Bankruptcy Code section 1145, from
         registration under the Securities Act and any applicable state and local laws requiring registration
         of securities.

                                 (o)    Pursuit and Resolution of Liquidation Trust Actions

                  The Liquidation Trust, as a successor in interest to the Debtors and the Estates, may, and
         will have the exclusive right, power, and interest on behalf of itself, the Debtors and the Estates to
         institute, commence, file, pursue, prosecute, enforce, abandon, settle, compromise, release, waive,
         dismiss, or withdraw any and all Liquidation Trust Actions without any further order of the
         Bankruptcy Court, except as otherwise provided in the Liquidation Trust Agreement. From and
         after the Effective Date, the Liquidation Trust, in accordance with Bankruptcy Code section
         1123(b)(3), shall serve as a representative of the Estates with respect to any and all Liquidation
         Trust Actions that were Estate Assets and shall retain and possess the right to institute, commence,
         file, pursue, prosecute, enforce, abandon, settle, compromise, release, waive, dismiss, or withdraw,
         as appropriate, any and all Liquidation Trust Actions in any court or other tribunal.

                                 (p)    Termination of the Liquidation Trust

                 The Liquidation Trustee and the Liquidation Trust shall be discharged or terminated, as the
         case may be, at such time as: (a) the Liquidation Trustee determines that the pursuit of additional
         Liquidation Trust Actions is not likely to yield sufficient additional proceeds to justify further
         pursuit of such Liquidation Trust Actions; and (b) all Distributions required to be made by the
         Liquidation Trust to the Holders of Allowed Claims and to the Liquidation Trust Beneficiaries
         under the Plan and the Liquidation Trust Agreement have been made, but in no event shall the
         Liquidation Trust be terminated later than five (5) years from the Effective Date unless the
         Bankruptcy Court, upon motion made at least six (6) months before such fifth anniversary (and, in
         the event of further extension, by order of the Bankruptcy Court, upon motion made at least six
         (6) months before the end of the preceding extension), determines that a fixed period extension
         (not to exceed three (3) years, together with any prior extensions, unless the Liquidation Trust
         receives a favorable letter ruling from the Internal Revenue Service (the “IRS”) that any further
         extension would not adversely affect the status of the Liquidation Trust as a liquidating trust for
         U.S. federal income tax purposes) is necessary to facilitate or complete the recovery on, and
         liquidation of, the Liquidation Trust Assets. Upon termination of the Liquidation Trust, any
         remaining Liquidation Trust Assets that exceed the amounts required to be paid under the Plan
         may be transferred by the Liquidation Trustee to the American Bankruptcy Institute Endowment
         Fund.

                                 (q)    Control Provision

                To the extent there is any inconsistency between the Plan as it relates to the Liquidation
         Trust and the Liquidation Trust Agreement, the Plan shall control.


                                                        36
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256     Filed 05/26/20     Page 45 of 72



                            4.   Preservation of Privileges and Defenses

                 The actions taken by the Debtors, the Liquidation Trust, or any of their respective Related
         Parties in connection with the Plan shall not be (or be deemed to be) a waiver of any privilege or
         defense of the Debtors, or the Liquidation Trust, as applicable, including any attorney-client
         privilege or work-product doctrine. Notwithstanding any Debtors providing any privileged
         information related to any Liquidation Trust Actions to the Liquidation Trustee, the Liquidation
         Trust, or any Person associated with any of the foregoing, such privileged information shall be
         without waiver in recognition of the joint, common, or successor interest in prosecuting the
         Liquidation Trust Actions and shall remain privileged. The Liquidation Trust each shall retain the
         right to waive its own privileges. Only the Liquidation Trustee shall have the right to waive the
         attorney-client privilege, work-product doctrine, or other protections as to the Debtors, the
         Remaining Debtor, and the Liquidation Trust.

                            5.   Preservation of Rights of Action

                                 (a)    Maintenance of Avoidance Actions and Causes of Action

                 Except as otherwise provided in the Plan or the Confirmation Order, from and after the
         Effective Date, the Liquidation Trust will retain all rights to institute, commence, file, pursue,
         prosecute, enforce, abandon, settle, compromise, release, waive, dismiss, or withdraw, as
         appropriate, any and all of the Debtors’ or Estates’ Causes of Action (whether existing as of the
         Petition Date or thereafter arising), and all Avoidance Actions, all as Liquidation Trust Actions, in
         each case in any court or other tribunal, including in an adversary proceeding Filed in the Chapter
         11 Cases. The Liquidation Trust, as a successor in interest to the Debtors and the Estates, may, and
         will have the exclusive right, power, and interest on behalf of itself, the Debtors and the Estates,
         to enforce, sue on, settle, compromise, transfer, or assign (or decline to do any of the foregoing)
         any or all of the Liquidation Trust Actions without notice to or approval from the Bankruptcy
         Court. In accordance with the Plan, and pursuant to Bankruptcy Code section 363 and Bankruptcy
         Rule 9019, without any further notice to or action, order, or approval of the Bankruptcy Court,
         from and after the Effective Date, the Liquidation Trust may compromise and settle Liquidation
         Trust Actions.

                                 (b)    Preservation of All Liquidation Trust Actions Not Expressly Settled
                                        or Released

                 The failure to specifically identify in the Disclosure Statement or the Plan any potential or
         existing Avoidance Actions or Causes of Action as a Liquidation Trust Action is not intended to
         and shall not limit the rights of the Liquidation Trust to pursue (i) any such Avoidance Actions or
         Causes of Action or (ii) a Preserved Claim (which is a Cause of Action specifically identified as
         such in the Plan Supplement). Unless a Liquidation Trust Action is expressly waived, relinquished,
         released, compromised, or settled in the Plan or any Final Order (including the Confirmation
         Order), which the Debtors expressly reserve such Liquidation Trust Action for later resolution by
         the Liquidation Trust (including any Avoidance Actions or Causes of Action not specifically
         identified or of which the Debtors may presently be unaware or that may arise or exist by reason
         of additional facts or circumstances unknown to the Debtors at this time or facts or circumstances
         that may change or be different from those the Debtors now believe to exist). As such, no
                                                        37
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20      Page 46 of 72



         preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion,
         claim preclusion, waiver, estoppel (judicial, equitable, or otherwise), or laches will apply to any
         such Avoidance Actions or Causes of Action upon or after Confirmation of the Plan based on the
         Disclosure Statement, the Plan, or the Confirmation Order, except when such Avoidance Actions
         or Causes of Action have been expressly released. In addition, the right to pursue or adopt any
         claims alleged in any lawsuit in which any Debtor or the Liquidation Trust is a plaintiff, defendant,
         or an interested party is fully reserved as against any Person that is not a Released Party, including
         the plaintiffs or co-defendants in such lawsuits. For the avoidance of doubt, notwithstanding any
         release or exculpation provision contained herein, the Liquidation Trust may assert Causes of
         Action against Released Parties if such Causes of Action are Preserved Claims.

                            6.   Cancellation of Instruments

                 Except with respect to any executory contracts and unexpired leases that are assumed and
         assigned to the Liquidation Trust under the Plan or otherwise assumed and assigned pursuant to a
         Final Order, any agreement, bond, certificate, contract, indenture, lease, note, security, warrant, or
         other instrument or document evidencing or creating any indebtedness or obligation of the Debtors
         shall be deemed cancelled on the Effective Date, and all Liens, mortgages, pledges, grants, trusts,
         and other interests relating thereto shall be automatically cancelled, and all obligations of the
         Debtors thereunder or in any way related thereto shall be discharged.

                            7.   Substantive Consolidation

                      (a)      Entry of the Confirmation Order shall constitute the approval, pursuant to
          Bankruptcy Code sections 105(a), 541, 1123, and 1129, of the substantive consolidation of the
          Debtors. Notwithstanding such substantive consolidation, however, fees payable pursuant to 28
          U.S.C. § 1930 shall be due and payable by each individual Debtor through the Effective Date.

                       (b)      In connection with the substantive consolidation of the Debtors, all assets of
          the Debtors shall be consolidated in and shall be held by the Liquidation Trust.

                        (c)      The substantive consolidation effected pursuant to the Plan shall not affect,
          without limitation, (i) the Debtors’ or the Liquidation Trust’s defenses to any Claim or Cause of
          Action, including the ability to assert any counterclaim; (ii) the Debtors’ or the Liquidation Trust’s
          setoff or recoupment rights; (iii) requirements for any third party to establish mutuality with
          respect to a particular Debtor prior to substantive consolidation in order to assert a right of setoff
          against the Debtors or the Liquidation Trust; or (iv) distributions to the Debtors, the Estates, or the
          Liquidation Trust out of any insurance policies or proceeds of such policies.

                        (d)    The Disclosure Statement and the Plan shall be deemed to be a motion
          requesting that the Bankruptcy Court approve the substantive consolidation contemplated by the
          Plan. Unless an objection to the proposed substantive consolidation is made in writing by any
          Creditor purportedly affected by such substantive consolidation on or before the deadline to object
          to confirmation of the Plan, or such other date as may be fixed by the Bankruptcy Court, the
          substantive consolidation contemplated by the Plan may be approved by the Bankruptcy Court at
          the Confirmation Hearing. In the event any such objections are timely filed, a hearing with respect
          thereto shall be scheduled by the Bankruptcy Court, which hearing may, but need not, be the
                                                         38
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20      Page 47 of 72



          Confirmation Hearing.

                         (e)     If the Bankruptcy Court determines that substantive consolidation of any
          given Debtors is not appropriate, then the Debtors may request that the Bankruptcy Court
          otherwise confirm the Plan and approve the treatment of and Distributions to the different Classes
          under the Plan on an adjusted, Debtor-by-Debtor basis. Furthermore, the Debtors reserve their
          rights (i) to seek confirmation of the Plan without implementing substantive consolidation of any
          given Debtor, and, in the Debtors’ reasonable discretion, to request that the Bankruptcy Court
          approve the treatment of and Distributions to any given Class under the Plan on an adjusted,
          Debtor-by-Debtor basis; and (ii) to seek to substantively consolidate all Debtors into Ravn Air
          Group, Inc. if all Impaired Classes entitled to vote on the Plan vote to accept the Plan.

                            8.    Asset Sale at Confirmation.

                 To the extent that the Debtors conclude that an Asset Sale at Confirmation will yield a
         higher or better return to the Estates than a sale by the Liquidation Trust, they may seek approval
         of an Asset Sale at Confirmation; provided that no Asset Sale shall be considered at the
         Confirmation Hearing or at Confirmation without adequate notice prior to the Confirmation
         Hearing and absent the consent of the DIP Lenders. Proceeds of an Asset Sale, if any, shall
         constitute Available Cash and shall be administered as set forth herein.

                   G.       Executory Contracts and Unexpired Leases

                            1.    Assumption of Certain Executory Contracts and Unexpired Leases

                                  (a)   Assumption of Agreements

                 On the Effective Date, the Debtors shall assume all executory contracts and unexpired
         leases that are listed on the Schedule of Assumed Agreements and shall assign such contracts and
         leases to the Liquidation Trust.

                 The Debtors reserve the right to amend the Schedule of Assumed Agreements at any time
         prior to the Effective Date, in the Debtors’ reasonable discretion (i) to delete any executory contract
         or unexpired lease and provide for its rejection under the Plan or otherwise, or (ii) to add any
         executory contract or unexpired lease and provide for its assumption and assignment under the
         Plan. The Debtors will provide notice of any amendment to the Schedule of Assumed Agreements
         to the party or parties to those agreements affected by the amendment.

                 Unless otherwise specified on the Schedule of Assumed Agreements, each executory
         contract and unexpired lease listed or to be listed therein shall include any and all modifications,
         amendments, supplements, restatements, or other agreements made directly or indirectly by any
         agreement, instrument, or other document that in any manner affects such executory contract or
         unexpired lease, without regard to whether such agreement, instrument, or other document is also
         listed on the Schedule of Assumed Agreements.




                                                         39
146484.01601/123194608v.3
                        Case 20-10755-BLS       Doc 256     Filed 05/26/20      Page 48 of 72



                 The Confirmation Order will constitute a Bankruptcy Court order approving the
         assumption and assignment, on the Effective Date, of all executory contracts and unexpired leases
         identified on the Schedule of Assumed Agreements.

                                 (b)   Cure Payments

                 Any amount that must be paid under Bankruptcy Code section 365(b)(1) to cure a default
         under and compensate the non-debtor party to an executory contract or unexpired lease to be
         assumed under the Plan is identified as the “Cure Payment” on the Schedule of Assumed
         Agreements. Unless the parties mutually agree to a different date, such payment shall be made in
         Cash within ten (10) Business Days following the later of: (i) the Effective Date and (ii) entry of
         a Final Order resolving any disputes regarding (A) the amount of any Cure Payment, (B) the ability
         of the Liquidation Trust to provide “adequate assurance of future performance” within the meaning
         of Bankruptcy Code section 365 with respect to a contract or lease to be assumed, to the extent
         required, or (C) any other matter pertaining to assumption and assignment.

                Pending the Bankruptcy Court’s ruling on any such dispute, if the Effective Date shall have
         passed, the Liquidation Trust shall have standing to seek to compel the assumption of the executory
         contract or unexpired lease at issue, as successor in interest to the Debtors.

                                 (c)   Objections to Assumption/Cure Payment Amounts

                 Any Person that is a party to an executory contract or unexpired lease that will be assumed
         and assigned under the Plan and that objects to such assumption or assignment (including the
         proposed Cure Payment) must File with the Bankruptcy Court and serve on parties entitled to
         notice a written statement and, if applicable, a supporting declaration stating the basis for its
         objection. This statement and, if applicable, declaration must be Filed and served on or before the
         deadline established by the Disclosure Statement Order. Any Person that fails to timely File and
         serve such a statement and, if applicable, a declaration shall be deemed to waive any and all
         objections to the proposed assumption and assignment (including the proposed Cure Payment) of
         its contract or lease.

                 In the absence of a timely objection by a Person that is a party to an executory contract or
         unexpired lease, the Confirmation Order shall constitute a conclusive determination regarding the
         amount of any cure and compensation due under the applicable executory contract or unexpired
         lease, as well as a conclusive finding that the Liquidation Trust has demonstrated adequate
         assurance of future performance with respect to such executory contract or unexpired lease, to the
         extent required.

                                 (d)   Resolution of Claims Relating to Assumed Contracts and Leases

                 Payment of the Cure Payment established under the Plan, by the Confirmation Order, or by
         any other order of the Bankruptcy Court, with respect to an assumed and assigned executory
         contract or unexpired lease, shall be deemed to satisfy, in full, any prepetition or postpetition
         arrearage or other Claim (including any Claim asserted in a Filed proof of claim or listed on the
         Schedules) with respect to such contract or lease (irrespective of whether the Cure Payment is less
         than the amount set forth in such proof of claim or the Schedules). Upon the tendering of the Cure
                                                       40
146484.01601/123194608v.3
                        Case 20-10755-BLS           Doc 256     Filed 05/26/20     Page 49 of 72



         Payment, any such Filed or Scheduled Claim shall be disallowed with prejudice, without further
         order of the Bankruptcy Court or action by any Person.

                              2.    Rejection of Executory Contracts and Unexpired Leases

                                    (a)    Rejected Agreements

                 On the Effective Date all executory contracts and unexpired leases of the Debtors shall be
         rejected except for (i) executory contracts and unexpired leases that have been previously assumed
         or rejected by the Debtors, (ii) executory contracts and unexpired leases that are set forth in the
         Schedule of Assumed Agreements, and (iii) any agreement, obligation, security interest,
         transaction, or similar undertaking that the Debtors believe is not executory or a lease, but that is
         later determined by the Bankruptcy Court to be an executory contract or unexpired lease that is
         subject to assumption or rejection under Bankruptcy Code section 365. The Confirmation Order
         will constitute a Bankruptcy Court order approving the rejection, on the Effective Date, of the
         executory contracts and unexpired leases to be rejected under the Plan.

                                    (b)    Rejection Claims Bar Date

                 Any Rejection Claim or other Claim for damages arising from the rejection under the Plan
         of an executory contract or unexpired lease must be Filed and served no later than the Rejection
         Claims Bar Date. Any such Rejection Claims that are not timely Filed and served will be forever
         disallowed, barred, and unenforceable, and Persons holding such Claims will not receive and will
         be barred from receiving any Distributions on account of such untimely Claims. If one or more
         Rejection Claims are timely Filed, the Liquidation Trust may object to any Rejection Claim on or
         prior to the Claim Objection Deadline. For the avoidance of doubt, the Rejection Claims Bar Date
         established by the Plan does not alter any rejection claims bar date established by a prior order of
         the Bankruptcy Court with respect to any executory contract or unexpired leases that was
         previously rejected in these Chapter 11 Cases.

                   H.         Conditions Precedent to the Effective Date

                              1.    Conditions to the Effective Date

                The occurrence of the Effective Date shall not occur and the Plan shall not be consummated
         unless and until each of the following conditions has been satisfied or duly waived pursuant to
         Section 9.2 of the Plan:

                            (a)     the Bankruptcy Court shall have entered the Confirmation Order;

                            (b)     the Confirmation Order shall not be subject to any stay;

                         (c)     all governmental and material third-party approvals and consents necessary
          in connection with the transactions contemplated by the Plan, if any, shall have been obtained and
          be in full force and effect;

                            (d)     all actions and all agreements, instruments, or other documents necessary to

                                                           41
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256      Filed 05/26/20     Page 50 of 72



          implement the terms and provisions of the Plan are effected or executed and delivered, as
          applicable; and

                      (e)     the Professional Fee Reserve and Administrative Claims is funded pursuant
          to Error! Reference source not found. of the Plan.

                            2.    Waiver of Conditions to the Effective Date

               The conditions to the Effective Date set forth in clauses (c) and (d) of the Plan may be
         waived in writing by the Debtors, in the Debtors’ reasonable discretion.

                            3.    Effect of Non-Occurrence of Conditions to the Effective Date

                 If each of the conditions to the Effective Date is not satisfied or duly waived in accordance
         with Error! Reference source not found. and Error! Reference source not found. of the Plan,
         upon notification Filed by the Debtors with the Bankruptcy Court, (i) the Confirmation Order shall
         be vacated; (ii) no Distributions shall be made; (iii) the Debtors, the Estates, and all Creditors shall
         be restored to the status quo as of the day immediately preceding the Confirmation Hearing as
         though the Confirmation Order was not entered; and (iv) all of the Debtors’ and the Estates’
         obligations with respect to Claims shall remain unchanged and nothing contained in the Plan shall
         constitute a waiver or release of any Causes of Action by or against the Debtors, the Estates, or
         any other Person or prejudice in any manner the rights, claims, or defenses of the Debtors, the
         Estates, or any other Person.

                            4.    Notice of the Effective Date

                 Promptly after the occurrence of the Effective Date, the Liquidation Trust or its agents shall
         mail or cause to be mailed to all Creditors a notice that informs such Creditors of (i) entry of the
         Confirmation Order and the resulting confirmation of the Plan; (ii) the occurrence of the Effective
         Date; (iii) the assumption, assignment, and rejection of executory contracts and unexpired leases
         pursuant to the Plan, as well as the deadline for the filing of resulting Rejection Claims; (iv) the
         deadline established under the Plan for the filing of Administrative Claims; and (v) such other
         matters as the Liquidation Trustee finds appropriate.

                   I.       Certain Miscellaneous Provisions

                            1.    Administrative Claims

                Subject to the last sentence of Error! Reference source not found. of the Plan, all requests
         for payment of an Administrative Claim must be Filed with the Bankruptcy Court no later than the
         Administrative Claims Bar Date. In the event of an objection to Allowance of an Administrative
         Claim, the Bankruptcy Court shall determine the Allowed amount of such Administrative Claim.
         THE FAILURE TO FILE A MOTION REQUESTING ALLOWANCE OF AN
         ADMINISTRATIVE CLAIM ON OR BEFORE THE ADMINISTRATIVE CLAIMS BAR
         DATE, OR THE FAILURE TO SERVE SUCH MOTION TIMELY AND PROPERLY,
         SHALL RESULT IN THE ADMINISTRATIVE CLAIM BEING FOREVER BARRED
         AND DISALLOWED WITHOUT FURTHER ORDER OF THE BANKRUPTCY COURT.
                                                         42
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256     Filed 05/26/20     Page 51 of 72



         IF FOR ANY REASON ANY SUCH ADMINISTRATIVE CLAIM IS INCAPABLE OF
         BEING FOREVER BARRED AND DISALLOWED, THEN THE HOLDER OF SUCH
         CLAIM SHALL IN NO EVENT HAVE RECOURSE TO ANY PROPERTY TO BE
         DISTRIBUTED PURSUANT TO THE PLAN. Postpetition statutory tax claims shall not be
         subject to any Administrative Claims Bar Date.

                            2.   Professional Fee Claims

                 As part of their agreement to provide funding embodied in the Plan, pursuant to Bankruptcy
         Rule 9019, Holders of DIP Claims have established the Professional Fee Reserve to pay all
         Allowed Professional Fee Claims. Professional Fee Claims shall be paid initially from the
         Professional Fee Reserve. All final requests for payment of Professional Fee Claims pursuant to
         Bankruptcy Code sections 327, 328, 330, 331, 363, 503(b), or 1103 must be made by application
         Filed with the Bankruptcy Court and served on counsel to the Liquidation Trust and counsel to the
         U.S. Trustee no later than forty-five (45) calendar days after the Effective Date, unless otherwise
         ordered by the Bankruptcy Court. Objections to such applications must be Filed and served on
         counsel to the Liquidation Trust, counsel to the U.S. Trustee, and the requesting Professional on
         or before the date that is twenty-one (21) calendar days after the date on which the applicable
         application was served (or such longer period as may be allowed by order of the Bankruptcy Court
         or by agreement with the requesting Professional). All Professional Fee Claims shall be paid by
         the Liquidation Trust to the extent approved by order of the Bankruptcy Court within five (5)
         Business Days after entry of such order. On the Effective Date, the Liquidation Trust shall establish
         the Professional Fee Reserve. The Professional Fee Reserve shall vest in the Liquidation Trust and
         shall be maintained by the Liquidation Trust in accordance with the Plan. The Liquidation Trust
         shall fully fund the Professional Fee Reserve on the Effective Date in an amount that is fixed by
         the Debtors and that approximates the total projected amount of unpaid Professional Fee Claims
         on the Effective Date. If a dispute regarding the amount of the Professional Fee Reserve arises,
         then any beneficiary thereof may submit the issue to the Bankruptcy Court, which, following
         notice and a hearing, shall fix the amount of the required funding. All Professional Fee Claims that
         have not previously been paid, otherwise satisfied, or withdrawn shall be paid from the
         Professional Fee Reserve. Any excess funds in the Professional Fee Reserve shall be released to
         the Liquidation Trust to be used for other purposes consistent with the Plan. For the avoidance of
         doubt, the Professional Fee Reserve is an estimate and shall not be construed as a cap on the
         Liquidation Trust’s obligation to pay in full Allowed Professional Fee Claims.

                            3.   Payment of Statutory Fees

                 All fees payable pursuant to 28 U.S.C. § 1930, as determined by the Bankruptcy Court at
         the Confirmation Hearing, shall be paid by the Debtors on or before the Effective Date. All such
         fees that arise after the Effective Date shall be paid by the Liquidation Trust. Notwithstanding the
         foregoing: (i) for the Remaining Debtor, quarterly fees for the quarter in which the Effective Date
         occurs will be calculated on the basis of all Estate Assets distributed to the Liquidation Trust on
         the Effective Date in the Chapter 11 Case of the Remaining Debtor; (ii) for all other Debtors,
         quarterly fees for the quarter in which the Effective Date occurs will be calculated on the basis of
         disbursements (if any) made by such Debtors prior to the Effective Date; and (iii) quarterly fees
         for each quarter after the quarter in which the Effective Date occurs will be $325.00 for the
         Remaining Debtor through the entry of the Final Decree for the Remaining Debtor or the dismissal
                                                        43
146484.01601/123194608v.3
                        Case 20-10755-BLS          Doc 256     Filed 05/26/20    Page 52 of 72



         or conversion of the Chapter 11 Case regarding the Remaining Debtor. Notwithstanding anything
         to the contrary in the Plan, the U.S. Trustee shall not be required to file any proofs of claim with
         respect to quarterly fees payable pursuant to 28 U.S.C. § 1930.

                            4.      Post-Effective Date Reporting

                 (a)     Beginning the first full quarter-end following the Effective Date and continuing on
         each quarter-end thereafter until the Closing Date, within thirty (30) calendar days after the end of
         such period, the Liquidation Trust shall File quarterly reports with the Bankruptcy Court. Each
         quarterly report shall contain a cash flow statement which shall show Distributions by Class during
         the prior quarter, an unaudited balance sheet, the terms of any settlement of an individual Claim in
         an amount greater than $100,000, the terms of any litigation settlement where the Cause of Action
         or the Liquidation Trust Action was greater than $100,000 or the settlement is for more than
         $100,000, the terms of any sale of Estate Assets where the proceeds of such sale are
         $100,000 or greater, and such other information as the Liquidation Trust determines is material.

                 (b)     The Liquidation Trust shall, as soon as practicable after the end of each calendar
         year and upon termination of the Liquidation Trust, provide or make available a written report and
         account to the Holders of Liquidation Trust Interests, which report and account sets forth (i) the
         assets and liabilities of the Liquidation Trust at the end of such calendar year or upon termination
         and the receipts and disbursements of the Liquidation Trust for such calendar year or period, and
         (ii) changes in the Liquidation Trust Assets and actions taken by the Liquidation Trustee in the
         performance of its duties under the Plan or the Liquidation Trust Agreement that the Liquidation
         Trustee determines in its discretion may be relevant to Holders of Liquidation Trust Interests, such
         as material changes or actions that, in the opinion of the Liquidation Trustee, may have a material
         effect on the Liquidation Trust Assets that were not previously reported. The Liquidation Trust
         may provide or make available to Holders of Liquidation Trust Interests similar reports for such
         interim periods during the calendar year as the Liquidation Trustee deems advisable. Such reports
         may be provided or made available to the Holders of Liquidation Trust Interests, in the discretion
         of the Liquidation Trustee, by any reasonable means, including U.S. mail, electronic transmission,
         display on IntraLinks or a similar virtual data room to which Holders shall have access, or
         publication to a publicly-available website or by press release distributed via a generally
         recognized business news service.

                            5.      Dissolution of the Creditors’ Committee

                The Creditors’ Committee shall be automatically dissolved on the Effective Date and, on
         the Effective Date, each member of the Creditors’ Committee and each Professional retained by
         the Creditors’ Committee shall be released and discharged from all rights, duties, responsibilities,
         and obligations arising from, or related to, the Debtors, their membership on the Creditors’
         Committee, the Plan, or the Chapter 11 Cases, except with respect to any matters concerning any
         Professional Fee Claims held or asserted by any Professional retained by the Creditors’
         Committee.

                            6.      Modifications and Amendments

                  (a)       In the Debtors’ reasonable discretion, the Debtors may alter, amend, or modify the
                                                          44
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 53 of 72



         Plan under Bankruptcy Code section 1127(a) at any time at or prior to the conclusion of the
         Confirmation Hearing. All alterations, amendments, or modifications to the Plan must comply with
         Bankruptcy Code section 1127. The Debtors shall provide parties in interest with notice of such
         amendments or modifications as may be required by the Bankruptcy Rules or order of the
         Bankruptcy Court. A Creditor that has accepted the Plan shall be deemed to have accepted the
         Plan, as altered, amended, modified, or clarified, if the proposed alteration, amendment,
         modification, or clarification does not materially and adversely change the treatment of the Claim
         of such Creditor.

                (b)     After entry of the Confirmation Order and prior to substantial consummation (as
         defined in Bankruptcy Code section 1101(2)) of the Plan, the Debtors or the Liquidation Trust, as
         applicable, may, under Bankruptcy Code section 1127(b), institute proceedings in the Bankruptcy
         Court to remedy any defect or omission or to reconcile any inconsistencies in the Plan, the
         Disclosure Statement approved with respect to the Plan, or the Confirmation Order, and such
         matters as may be necessary to carry out the purpose and effect of the Plan so long as such
         proceedings do not adversely affect the treatment of Holders of Claims under the Plan. Such
         proceedings must comply with Bankruptcy Code section 1127. To the extent required, prior notice
         of such proceedings shall be served in accordance with the Bankruptcy Rules or an order of the
         Bankruptcy Court. A Creditor that has accepted the Plan shall be deemed to have accepted the
         Plan, as altered, amended, modified, or clarified, if the proposed alteration, amendment,
         modification, or clarification does not materially and adversely change the treatment of the Claim
         of such Creditor.

                            7.   Severability of Plan Provisions

                 If, at or before the Confirmation Hearing, the Bankruptcy Court holds that any Plan term
         or provision is invalid, void, or unenforceable, the Bankruptcy Court may alter or interpret that
         term or provision so that it is valid and enforceable to the maximum extent possible consistent
         with the original purpose of that term or provision. That term or provision will then be applicable
         as altered or interpreted. Notwithstanding any such holding, alteration, or interpretation, the Plan’s
         remaining terms and provisions will remain in full force and effect and will in no way be affected,
         impaired, or invalidated. The Confirmation Order will constitute a judicial determination providing
         that each Plan term and provision, as it may have been altered or interpreted in accordance with
         Section 11.07 of the Plan, is valid and enforceable under its terms.

                            8.   Compromises and Settlements

                From and after the Effective Date, the Liquidation Trust may compromise and settle
         disputes about any Claims or about any Liquidation Trust Actions, without any further approval
         by the Bankruptcy Court. Until the Effective Date, the Debtors expressly reserve the right to
         compromise and settle (subject to the approval of the Bankruptcy Court) Claims against them or
         any Avoidance Actions and Causes of Action belonging to the Estates.

                            9.   Binding Effect of Plan

                 Upon the Effective Date, Bankruptcy Code section 1141 shall become applicable with
         respect to the Plan and the Plan shall be binding on all Persons to the fullest extent permitted by
                                                        45
146484.01601/123194608v.3
                        Case 20-10755-BLS       Doc 256     Filed 05/26/20     Page 54 of 72



         Bankruptcy Code section 1141(a). Confirmation of the Plan binds each Holder of a Claim or Equity
         Interest to all the terms and conditions of the Plan, whether or not such Holder’s Claim or Equity
         Interest is Allowed, whether or not such Holder holds a Claim or Equity Interest that is in a Class
         that is Impaired under the Plan, and whether or not such Holder has accepted the Plan.

                            10.   Non-Discharge of the Debtors; Injunction

                 In accordance with Bankruptcy Code section 1141(d)(3)(A), the Plan does not
         discharge the Debtors. Bankruptcy Code section 1141(c) nevertheless provides, among other
         things, that the property dealt with by the Plan is free and clear of all Claims and Equity
         Interests against the Debtors. As such, no Person holding a Claim or an Equity Interest may
         receive any payment from, or seek recourse against, any assets that are to be distributed
         under the Plan other than assets required to be distributed to that Person under the Plan. As
         of the Effective Date, all Persons are precluded and barred from asserting against any
         property to be distributed under the Plan any Claims, rights, Causes of Action, liabilities,
         Equity Interests, or other action or remedy based on any act, omission, transaction, or other
         activity that occurred before the Effective Date except as expressly provided in the Plan or
         the Confirmation Order.

                            11.   Releases and Related Matters

                 (a)    On the Effective Date, for good and valuable consideration, the adequacy of which
         is hereby confirmed, each of the Releasing Parties shall be deemed to have forever released,
         waived, and discharged each of the Released Parties from any and all claims, obligations, suits,
         judgments, damages, demands, debts, rights, Causes of Action, and liabilities whatsoever, whether
         known or unknown, whether foreseen or unforeseen, whether liquidated or unliquidated, whether
         fixed or contingent, whether matured or unmatured, existing or hereafter arising, at law, in equity,
         or otherwise, that are based in whole or in part on any act, omission, transaction, event, or other
         occurrence taking place on or prior to the Effective Date in any way relating to the Debtors, the
         conduct of the Debtors’ business, the Chapter 11 Cases, or the Plan, except for acts or omissions
         that are determined in a Final Order to have constituted actual fraud or willful misconduct;
         provided, however, that nothing in Error! Reference source not found. of the Plan shall release
         or otherwise affect any Person’s rights under the Plan or the Confirmation Order. Nothing
         contained in Section 11.11 shall constitute a release of a Debtor or any of them.
                 (b)     Entry of the Confirmation Order shall constitute (i) the Bankruptcy Court’s
         approval, pursuant to Bankruptcy Rule 9019, of the releases set forth in Section 11.11 of the
         Plan; and (ii) the Bankruptcy Court’s findings that such releases are (1) in exchange for good
         and valuable consideration provided by the Released Parties (including performance of the
         terms of the Plan), and a good-faith settlement and compromise of the released claims,
         (2) in the best interests of the Debtors, the Estates, and any Holders of Claims that are
         Releasing Parties, (3) fair, equitable, and reasonable, (4) given and made after due notice and
         opportunity for hearing, and (5) a bar to any of the Releasing Parties asserting any released
         claim against any of the Released Parties.




                                                       46
146484.01601/123194608v.3
                        Case 20-10755-BLS       Doc 256     Filed 05/26/20     Page 55 of 72



                            12.   Exculpation and Limitation of Liability

                On the Effective Date, for good and valuable consideration, the adequacy of which is
         hereby confirmed, to the maximum extent permitted by law, none of the Exculpated Parties
         shall have or incur any liability to any Person, including to any Holder of a Claim or an
         Equity Interest, for any prepetition or postpetition act or omission in connection with,
         relating to, or arising out of the Chapter 11 Cases, the formulation, negotiation, preparation,
         dissemination, solicitation of acceptances, implementation, confirmation, or consummation
         of the Plan, the Disclosure Statement, or any contract, instrument, release, or other
         agreement or document created, executed, or contemplated in connection with the Plan, or
         the administration of the Plan or the property to be distributed under the Plan; provided,
         however, that nothing in Section 11.12 of the Plan shall release or otherwise affect any
         Person’s rights under the Plan or the Confirmation Order; and provided, further, that the
         exculpation provisions of Section 11.11 of the Plan shall not apply to acts or omissions
         constituting actual fraud or willful misconduct by such Exculpated Party as determined by
         a Final Order. For purposes of the foregoing, it is expressly understood that any act or
         omission effected with the approval of the Bankruptcy Court conclusively will be deemed
         not to constitute actual fraud or willful misconduct unless the approval of the Bankruptcy
         Court was obtained by fraud or intentional misrepresentation, and in all respects, the
         Exculpated Parties shall be entitled to rely on the written advice of counsel with respect to
         their duties and responsibilities under, or in connection with, the Chapter 11 Cases, the Plan,
         and administration thereof. The Confirmation Order shall serve as a permanent injunction
         against any Person seeking to enforce any Causes of Action against the Exculpated Parties
         that are encompassed by the exculpation provided by Section 11.12 of the Plan.

                            13.   Term of Injunctions or Stays

                 Unless otherwise provided herein or in the Confirmation Order, all injunctions or stays in
         the Chapter 11 Cases under Bankruptcy Code sections 105 or 362 or otherwise, and extant as of
         the Confirmation Hearing (excluding any injunctions or stays contained in or arising from the Plan
         or the Confirmation Order), shall remain in full force and effect through and inclusive of the
         Effective Date..

                            14.   Revocation, Withdrawal, or Non-Consummation

                 The Debtors reserve the right to revoke or withdraw the Plan at any time prior to the
         Confirmation Hearing and to File subsequent plans. If the Debtors revoke or withdraw the Plan
         prior to the Confirmation Hearing, or if the Effective Date does not occur, then (a) the Plan shall
         be null and void in all respects; and (b) nothing contained in the Plan, and no acts taken in
         preparation for consummation of the Plan, shall (i) constitute or be deemed to constitute a waiver
         or release of any Claims against, or any Equity Interests in, any Debtor, or any Causes of Action
         by or against any Debtor or any other Person, (ii) prejudice in any manner the rights of any Debtor
         or any other Person in any further proceedings involving a Debtor, or (iii) constitute an admission
         of any sort by any Debtor or any other Person.



                                                       47
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256      Filed 05/26/20      Page 56 of 72



                            15.    Exemption from Transfer Taxes

                  Pursuant to Bankruptcy Code section 1146, the vesting of the Liquidation Trust Assets in
         the Liquidation Trust, the vesting of the Estate Assets in the Liquidation Trust, the issuance,
         transfer, or exchange of notes or equity securities under the Plan, the creation of any mortgage,
         deed of trust, lien, pledge, or other security interest, or the making or assignment of any lease or
         sublease, or making or delivery of any deed or other instrument of transfer under, in furtherance
         of, or in connection with the Plan, shall not be subject to any stamp, real estate transfer, mortgage
         recording, or other similar tax.

                            16.    Good Faith

                 Confirmation of the Plan shall constitute a conclusive determination that: (a) the Plan,
         and all the transactions and settlements contemplated thereby, have been proposed in good faith
         and in compliance with all applicable provisions of the Bankruptcy Code and the Bankruptcy
         Rules; and (b) the solicitation of acceptances or rejections of the Plan has been in good faith and
         in compliance with all applicable provisions of the Bankruptcy Code, and the Bankruptcy Rules,
         and, in each case, that the Debtors and all Related Parties have acted in good faith in connection
         therewith.

                            17.    Conflicts

                 In the event and to the extent that any provision of the Plan is inconsistent with the
         provisions of the Disclosure Statement, any other order entered in the Chapter 11 Cases, or any
         other agreement to be executed by any Person pursuant to the Plan, the provisions of the Plan shall
         control and take precedence; provided, however, that the Confirmation Order shall control and
         take precedence in the event of any inconsistency between the Confirmation Order, any provision
         of the Plan, and any of the foregoing documents.

         V.       RISK FACTORS

                 Prior to voting on the Plan, each Holder of a Claim entitled to vote should consider
         carefully the risk factors described below, as well as all other information contained in this
         Disclosure Statement, including the exhibits hereto. These risk factors should not be regarded as
         the only risks involved in connection with the Plan and its implementation.

                   A.       Parties May Object to the Plan’s Classification of Claims and Equity Interests

                 Bankruptcy Code section 1122 provides that a plan may place a claim or an interest in a
         particular class only if such claim or interest is substantially similar to the other claims or interests
         in such class. The Debtors believe that the classification of the Claims and Equity Interests under
         the Plan complies with this requirement. Nevertheless, there can be no assurance that the
         Bankruptcy Court will reach the same conclusion.

                   B.       The Debtors May Not Be Able to Obtain Confirmation of the Plan

                 With regard to any proposed plan, the Debtors may not receive the requisite acceptances
         to confirm a plan. In the event that votes with respect to Claims in the Classes entitled to vote are
                                                          48
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256      Filed 05/26/20     Page 57 of 72



         received in number and amount sufficient to enable the Bankruptcy Court to confirm the Plan, the
         Debtors intend to seek Confirmation of the Plan by the Bankruptcy Court. If the requisite
         acceptances are not received, the Debtors may not be able to obtain Confirmation of the Plan. Even
         if the requisite acceptances of a proposed plan are received, the Bankruptcy Court still might not
         confirm the Plan as proposed if the Bankruptcy Court finds that any of the statutory requirements
         for confirmation under Bankruptcy Code section 1129 have not been met.

                   C.       The Conditions Precedent to the Effective Date of the Plan May Not Occur

                 As more fully set forth herein and in the Plan, the Effective Date is subject to several
         conditions precedent. There can be no assurance that any or all of such conditions will be satisfied
         or waived. If such conditions precedent are not met or waived, the Effective Date will not occur.
         Accordingly, even if the Plan is confirmed by the Bankruptcy Court, there can be no assurance
         that the Effective Date will occur.

                   D.       Claims Estimation and Allowance of Claims

                There can be no assurance that the estimated Claim amounts set forth in this Disclosure
         Statement are correct, and the actual amount of Allowed Claims may differ significantly from the
         estimates. The estimated amounts are subject to certain risks, uncertainties, and assumptions.
         Should one or more of these risks or uncertainties materialize, or should underlying assumptions
         prove incorrect, the actual amount of Allowed Claims may vary from those estimated herein.

                Distributions to Holders of Allowed Class 1 and Class 4 Claims will be affected by the
         pool of Allowed Claims in each respective Class. Upon completion of further analysis of Filed
         Claims, which will likely lead to Claims objection litigation and related matters, the total amount
         of Claims that ultimately become Allowed Claims in each of the foregoing Classes may differ
         from the Debtors’ estimates, which are reflected in this Disclosure Statement, and such difference
         could be material. As a result, the amount of Distributions that may be received by a particular
         Holder of an Allowed Claim may be either adversely or favorably affected by the aggregate
         amount Class 4 Claims ultimately Allowed.

                   E.       Potential Pursuit of Liquidation Trust Actions Against Creditors and Others

                In accordance with Bankruptcy Code section 1123(b), after the Effective Date, the
         Liquidation Trustee shall have and retain and may enforce any Liquidation Trust Actions.
         Accordingly, a Holder of a Claim may be subject to one or more such Liquidation Trust Actions
         being asserted against it.

                 The failure to specifically identify in the Disclosure Statement or the Plan any potential or
         existing Avoidance Actions or Causes of Action as a Liquidation Trust Action is not intended to
         and shall not limit the rights of the Liquidation Trust to pursue any such Avoidance Actions or
         Causes of Action. The Debtors expressly reserve all Avoidance Actions and Causes of Action,
         other than those Avoidance Actions and Causes of Action that are expressly waived, relinquished,
         released, compromised, or settled in the Plan, pursuant to the Confirmation Order, or pursuant to
         any other order of the Bankruptcy Court, as Liquidation Trust Actions for later adjudication, and
         no preclusion doctrine (including the doctrines of res judicata, collateral estoppel, judicial estoppel,
                                                         49
146484.01601/123194608v.3
                        Case 20-10755-BLS       Doc 256      Filed 05/26/20     Page 58 of 72



         equitable estoppel, issue preclusion, claim preclusion, and laches) shall apply to such Avoidance
         Actions or Causes of Action as Liquidation Trust Actions on or after the Effective Date.

                 Moreover, no Person may rely on the absence of a specific reference in the Plan, the
         Confirmation Order, the Liquidation Trust Agreement, or the Disclosure Statement to any
         Avoidance Action or Cause of Action against such Person as any indication that the Liquidation
         Trust will not pursue any and all available Avoidance Actions and Causes of Action against such
         Person. The objection to the Allowance of any Claims will not in any way limit the ability or the
         right of the Liquidation Trust to assert, commence, or prosecute any Avoidance Actions or Causes
         of Action. Nothing contained in the Plan, the Confirmation Order, the Liquidation Trust
         Agreement, or the Disclosure Statement will be deemed to be a waiver, release, or relinquishment
         of any Avoidance Actions or Causes of Action which the Debtors or their Estates had immediately
         prior to the Effective Date. The Liquidation Trust shall have, retain, reserve, and be entitled to
         assert all Avoidance Actions and Causes of Action fully as if the Avoidance Actions and Causes
         of Action had not been contributed to the Liquidation Trust in accordance with the Plan and the
         Liquidation Trust Agreement.

                Without limiting the generality of the preceding two paragraphs and associated
         reservations, the Debtors note that all parties in interest should review the Plan Supplement, which
         will contain a non-exclusive analysis of the Liquidation Trust Actions that are being preserved
         under the Plan.

                   F.       Risks Regarding Liquidation Trust Assets

                 The Plan relies, in large part, on the Liquidation Trust generating proceeds from aircraft
         and related asset sales to produce Cash for remittance to the Liquidation Trust for distribution to
         creditors. In the event that sales are delayed, costs incurred with respect to aircraft and related
         assets prior to sale exceed estimates, or markets decline due to economic conditions or other
         constraints, payments may be correspondingly delayed.

                 The Liquidation Trust’s ability to monetize the Estate Assets is subject to certain risks
         associated with the aviation industry in general, including: local, national, and international
         economic conditions; the supply and demand for aircraft and related asset sales, particularly assets
         properties of the sort owned by the Debtors; the impact of COVID-19 and pandemics on
         commercial air traffic and services; changes in interest rates; changes in environmental laws or
         regulations, planning laws and other governmental roles and fiscal and monetary policies; negative
         developments in the economy that depress travel and retail activity; uninsured casualties; force
         majeure acts, terrorist events, under-insured or uninsurable losses; and other factors that are
         beyond the reasonable control of the Liquidation Trust. In addition, aviation assets are subject to
         long-term cyclical trends that can give rise to significant volatility in values. Also, a variety of
         work is projected to be undertaken with respect to the aircraft and related asset sales to be sold,
         the cost of which is not susceptible to precise determination. Unexpected conditions, weather,
         labor issues and a variety of other variables may affect the actual cost of the projected work being
         undertaken and thus affect, potentially adversely, the net proceeds of the sales of the real estate.




                                                       50
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256     Filed 05/26/20     Page 59 of 72



                   G.       Tax Considerations

                 There are several material income tax considerations, risks, and uncertainties associated
         with consummation of the Plan. Holders of Claims, Holders of Equity Interests, and other
         interested parties should read carefully the discussion set forth in Article VIII for a discussion of
         certain U.S. federal income tax consequences of the transactions contemplated under the Plan.

         VI.      CONFIRMATION OF THE PLAN

                   A.       The Confirmation Hearing

                 Bankruptcy Code section 1128(a) requires the Bankruptcy Court, after notice, to hold a
         hearing regarding Confirmation of the Plan. Bankruptcy Code section 1128(b) provides that any
         party in interest may object to Confirmation of the Plan.

                 The Bankruptcy Court has scheduled the Confirmation Hearing to commence on June [24],
         2020, at 11:00 a.m. (prevailing Eastern Time), before the Honorable Brendan L. Shannon, United
         States Bankruptcy Judge, in the United States Bankruptcy Court for the District of Delaware, 824
         North Market Street, Wilmington, Delaware 19801. The Confirmation Hearing Notice, which
         sets forth the time and date of the Confirmation Hearing, has been included along with this
         Disclosure Statement. The Confirmation Hearing may be adjourned from time to time without
         further notice except for an announcement of the adjourned date made at the Confirmation Hearing
         or any adjournment thereof.

                Objections to Confirmation of the Plan must be Filed and served so that they are actually
         received by no later than June [17], 2020, at 4:00 p.m. (prevailing Eastern Time). Unless
         objections to Confirmation of the Plan are timely served and Filed in compliance with the
         Disclosure Statement Order, they may not be considered by the Bankruptcy Court.

                   B.       Requirements for Confirmation of the Plan

                 Among the requirements for the Confirmation of the Plan is that the Plan (i) is accepted by
         all Impaired Classes of Claims, or, if rejected by an Impaired Class of Claims, that the Plan “does
         not discriminate unfairly” and is “fair and equitable” as to such Impaired Class of Claims; (ii) is
         feasible; and (iii) is in the “best interests” of Holders of Claims.

                 At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
         satisfies the requirements of Bankruptcy Code section 1129. The Debtors believe that: (i) the Plan
         satisfies or will satisfy all of the necessary statutory requirements of chapter 11 of the Bankruptcy
         Code; (ii) the Debtors have complied or will have complied with all of the necessary requirements
         of chapter 11 of the Bankruptcy Code; and (iii) the Plan has been proposed in good faith. More
         specifically, the Debtors believe that the Plan satisfies or will satisfy the following applicable
         Confirmation requirements of Bankruptcy Code section 1129:

         •        The Plan complies with the applicable provisions of the Bankruptcy Code.

         •        The Debtors have complied with the applicable provisions of the Bankruptcy Code.

                                                        51
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256      Filed 05/26/20     Page 60 of 72



         •        The Plan has been proposed in good faith and not by any means forbidden by law.

         •        Any payment made or promised under the Plan for services or for costs and expenses in,
                  or in connection with, the Chapter 11 Cases, or in connection with the Plan and incident
                  to the Chapter 11 Cases, has been disclosed to the Bankruptcy Court, and any such
                  payment: (1) made before the Confirmation of the Plan is reasonable; or (2) is subject to
                  the approval of the Bankruptcy Court as reasonable, if it is to be fixed after Confirmation
                  of the Plan.

         •        Either each Holder of a Claim in an Impaired Class of Claims has accepted the Plan, or
                  each such Holder will receive or retain under the Plan on account of such Claim property
                  of a value, as of the Effective Date of the Plan, that is not less than the amount that such
                  Holder would receive or retain if the Debtors were liquidated on the Effective Date of the
                  Plan under chapter 7 of the Bankruptcy Code.

         •        The Classes of Claims that are entitled to vote on the Plan will have accepted the Plan, or
                  at least one Class of Impaired Claims will have accepted the Plan, determined without
                  including any acceptance of the Plan by any insider holding a Claim in that Class, and the
                  plan does not “discriminate unfairly” and is “fair and equitable” with respect to each
                  Class of Claims that is impaired under, and has not accepted, the Plan.

         •        Except to the extent a different treatment is agreed to, the Plan provides that all Allowed
                  Administrative Claims and Allowed Priority Claims will be paid in full on the Effective
                  Date, or as soon thereafter as is reasonably practicable.

         •        All accrued and unpaid fees of the type described in 28 U.S.C. § 1930, including the fees
                  of the U.S. Trustee, will be paid through the Effective Date.

                   C.       Best Interests of Creditors

                 Often called the “best interests of creditors” test, Bankruptcy Code section 1129(a)(7)
         requires that a bankruptcy court find, as a condition to confirmation of a chapter 11 plan, that the
         plan provides, with respect to each impaired class, that each holder of a claim or an interest in such
         class either (i) has accepted the plan or (ii) will receive or retain under the plan property of a value
         that is not less than the amount that such holder would receive or retain if the debtor liquidated
         under chapter 7 on the effective date of the plan. Accordingly, if an impaired class does not
         unanimously accept the Plan, the best interests test requires the Bankruptcy Court to find, before
         confirming the Plan, that the Plan provides to each member of such Impaired Class a recovery on
         account of the Class member’s Claim that has a value, as of the Effective Date, at least equal to
         the value of the distribution that each such Class member would receive if the Debtor were
         liquidated under chapter 7 of the Bankruptcy Code on the Effective Date.

                The Plan is a plan of liquidation. The costs of liquidation under chapter 7 of the Bankruptcy
         Code would include the fees payable to a chapter 7 trustee, and the fees that would be payable to
         additional attorneys and other professionals that such a trustee may engage.


                                                          52
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20      Page 61 of 72



                 Conversion to chapter 7 of the Bankruptcy Code would mean the establishment of a new
         claims bar date, which could result in new General Unsecured Claims being asserted against the
         Estates, thereby diluting the recoveries of other Holders of Allowed Claims.

                  In addition, a chapter 7 trustee likely would act quickly to sell or otherwise monetize the
         Estate Assets, including because (i) a chapter 7 trustee probably would not have adequate staffing
         or funding to dispose of the Debtors’ real property over an extended period of time, and (ii) a
         chapter 7 trustee would need to seek authorization to operate the Debtors’ remaining business,
         which is relief that should be granted only “for a limited period” in any event, see 11 U.S.C. § 721.
         In light of, among other things, the limited universe of potential buyers for aircraft and related
         assets, such a forced sale by a chapter 7 trustee would likely ultimately result in significantly lower
         recoveries from the sale of the Estate Assets, as set forth in the Liquidation Analysis.

                On balance, the Debtors believe that a chapter 7 trustee would be less likely to maximize
         the value available from all the Estate Assets and would be unable to obtain the benefits of the
         compromises and settlements available under the Plan. Therefore, the Debtors believe that
         confirmation of the Plan will provide each Holder of a DIP Claim, a Prepetition Secured Creditor
         Claim, or a General Unsecured Claim with an equal or greater recovery than such Holder would
         receive pursuant to the liquidation of the Debtors under chapter 7 of the Bankruptcy Code.

                The Debtors believe that the Plan satisfies the best interests test because, if the Plan were
         not confirmed and, instead, the Chapter 11 Cases were converted to a chapter 7 liquidation
         proceeding, the value of the Debtors’ estates would diminish because (i) the estates would need to
         pay fees and other costs to any chapter 7 trustee, and (ii) the estates would incur increased
         professional fee costs associated with supporting the chapter 7 proceeding and associated litigation
         costs and claims. In addition, the Debtors’ ability to realize value from their assets could be
         impaired in a chapter 7 liquidation.

                 If the Plan is not confirmed by the Bankruptcy Court, there can be no assurance that any
         alternative plan would be on terms as favorable to any Holders of Claims as the terms of the Plan.
         In addition, there can be no assurance that the Debtors will be able to successfully develop,
         prosecute, confirm, and consummate an alternative plan that is acceptable to the Bankruptcy Court
         and the Debtors’ creditors.

                   D.       Feasibility

                 Bankruptcy Code section 1129(a)(11) requires that confirmation of the plan is not likely to
         be followed by the liquidation, or the need for further financial reorganization of the Debtors, or
         any successor to the Debtors (unless such liquidation or reorganization is proposed in the plan).
         This requirement is satisfied as the Plan specifically proposes a liquidation and the Debtors believe
         the Debtors’ Cash and any additional proceeds from the Liquidation Trust Assets will be sufficient
         to allow the Liquidation Trustee to make all payments required to be made under the Plan.
         Accordingly, the Debtors believe that the Plan is feasible.




                                                         53
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256      Filed 05/26/20      Page 62 of 72



                   E.       Acceptance by Impaired Classes

                 The Bankruptcy Code requires, as a condition to confirmation, that, except as described in
         the following section, each class of claims or interests that is impaired under a plan accept the plan.
         A class that is not “impaired” under a plan is deemed to have accepted the plan and, therefore,
         solicitation of acceptances with respect to such class is not required.

                 A class is “impaired” unless a plan: (a) leaves unaltered the legal, equitable, and contractual
         rights to which the claim or the interest entitles the holder of such claim or interest; or (b) cures
         any default, reinstates the original terms of such obligation, compensates the holder for certain
         damages or losses, as applicable, and does not otherwise alter the legal, equitable, or contractual
         rights to which such claim or interest entitles the holder of such claim or interest.

                 Bankruptcy Code section 1126(c) defines acceptance of a plan by a class of impaired claims
         as acceptance by holders of at least two-thirds in dollar amount and more than one-half in number
         of allowed claims in that class, counting only those claims held by creditors that actually voted to
         accept or reject the plan. Thus, a Class of Impaired Claims will have voted to accept the Plan only
         if two-thirds in amount and a majority in number actually voting cast their Ballots in favor of
         acceptance.


                   F.       Confirmation Without Acceptance by All Impaired Classes

                 Bankruptcy Code section 1129(b) allows a bankruptcy court to confirm a plan even if all
         impaired classes have not accepted that plan, provided that the plan has been accepted by at least
         one impaired class of claims, determined without including the acceptance of the plan by any
         insider. Notwithstanding an impaired class’s rejection or deemed rejection of the plan, such plan
         will be confirmed, at the plan proponent’s request, in a procedure commonly known as
         “cramdown,” so long as the plan does not “discriminate unfairly” and is “fair and equitable” with
         respect to each class of claims or interests that is impaired under, and has not accepted, the plan.

                 To the extent that any Impaired Class rejects the Plan or is deemed to have rejected the
         Plan, the Debtors will request Confirmation of the Plan under Bankruptcy Code section 1129(b).
         The Debtors reserve the right to alter, amend, modify, revoke, or withdraw the Plan, the Plan
         Supplement, or any schedule or exhibit, including to amend or modify it to satisfy the requirements
         of Bankruptcy Code section 1129(b), if necessary.

                            1.    No Unfair Discrimination

                  The “unfair discrimination” test applies to classes of claims or interests that reject or are
         deemed to have rejected a plan and that are of equal priority with another class of claims or interests
         that is receiving different treatment under such plan. The test does not require that the treatment
         of such classes of claims or interests be the same or equivalent, but that such treatment be “fair”
         under the circumstances. In general, bankruptcy courts consider whether a plan discriminates
         unfairly in its treatment of classes of claims of equal rank (e.g., classes of the same legal character).
         Bankruptcy courts will take into account various factors in determining whether a plan
         discriminates unfairly, and, accordingly, a plan could treat two classes of unsecured creditors

                                                         54
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 63 of 72



         differently without unfairly discriminating against either class. The Debtors submit that if the
         Debtors are required to “cramdown” the Plan pursuant to Bankruptcy Code section 1129(b), the
         Plan is structured such that it does not “discriminate unfairly” against any rejecting Class.

                            2.    Fair and Equitable Test

                 The “fair and equitable” test applies to classes that reject or are deemed to have rejected a
         plan and are of different priority and status vis-à-vis another class (e.g., secured versus unsecured
         claims, or unsecured claims versus equity interests), and includes the general requirement that no
         class of claims receive more than 100% of the amount of the allowed claims in such class,
         including interest. As to the rejecting class, the test sets different standards depending on the type
         of claims or interests in such rejecting class. The Debtors submit that if the Debtors are required
         to “cram down” the Plan pursuant to Bankruptcy Code section 1129(b), the Plan is structured such
         that the applicable “fair and equitable” standards are met.

                   G.       Alternatives to Confirmation and Consummation of the Plan

                 The Debtors believe that the Plan affords Holders of Claims the potential for a materially
         better realization on the Estate Assets than a chapter 7 liquidation, and, therefore, is in the best
         interests of all such Holders. If, however, the requisite acceptances of the voting Classes of Claims
         are not received, or no Plan is confirmed and consummated, the theoretical alternatives include:
         (a) formulation of an alternative chapter 11 plan or plans, or (b) liquidation of the Debtors under
         chapter 7 of the Bankruptcy Code.

                If the requisite acceptances are not received or if the Plan is not confirmed, the Debtors or
         another party in interest could attempt to formulate and propose a different plan or plans. The
         Debtors believe that the Plan enables Creditors to realize the greatest possible value under the
         circumstances, and, as compared to any alternative plan, has the greatest chance to be confirmed
         and consummated.

                 The Chapter 11 Cases may also be converted to cases under chapter 7 of the Bankruptcy
         Code, pursuant to which a statutory trustee would be elected or appointed to complete the
         liquidation of the Estate Assets for distribution to Creditors in accordance with the priorities
         established by the Bankruptcy Code. As described above, the Debtors believe that the Plan will
         provide each Holder of a DIP Claim, a Prepetition Secured Creditor Claim, or a General Unsecured
         Claim with an equal or greater recovery than it would receive pursuant to liquidation of the Debtors
         under chapter 7 of the Bankruptcy Code.

         VII.     CERTAIN SECURITIES LAW CONSEQUENCES OF THE PLAN

                   A.       General

                            1.    Status as Securities

                The Plan provides for the establishment of the Liquidating Trust and for the issuance of
         beneficial interests therein issued in respect of Allowed DIP Claims and Allowed Class 1 Claims.
         In general, beneficial interests in trusts may sometimes be subject to regulation under applicable
         non-bankruptcy law, including federal and state securities laws. As discussed below, the Debtors
                                                         55
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256      Filed 05/26/20     Page 64 of 72



         believe that the beneficial interests in the Liquidation Trust (the “Beneficial Interests”) will not
         constitute “securities.”

                            2.    Transfer Restrictions on Beneficial Interests

                Under the terms of the Liquidation Trust Agreement, the Beneficial Interests initially will
         be uncertificated and subject to transfer restrictions set forth in the Liquidation Trust Agreement
         (the “Transfer Restrictions”). Under the Transfer Restrictions, the Beneficial Interests cannot be
         assigned or transferred by any holder thereof other than by will or intestate succession upon the
         death of such holder or otherwise by operation of law. The Transfer Restrictions will be effective
         upon issuance of the Beneficial Interests on the Effective Date of the Plan and will remain in effect
         during the initial and any renewal term of the Liquidation Trust unless sooner terminated or
         modified by the Liquidation Trustee in accordance with the Liquidation Trust Agreement.

                   B.       Exemption from Offer and Sale of Securities Act and Blue Sky Laws

                            1.    Issuance of Beneficial Interests under Plan

                 Unless an exemption is available, the offer and sale of a security generally is subject to
         registration with the SEC under Section 5 of the Securities Act of 1933, as amended (the
         “Securities Act”).

                In the event that the Beneficial Interests are deemed to constitute securities, section
         1145(a)(1) of the Bankruptcy Code exempts the offer and sale of securities under a plan of
         reorganization from registration under the Securities Act and state securities laws and regulations
         (“Blue Sky Laws”) if three principal requirements are satisfied:


                1.      the securities are offered and sold under a plan of reorganization and are securities
         of the debtor, of an affiliate of the debtor participating in a joint plan with the debtor, or of a
         successor to the debtor under the plan;

                2.      the recipients of the securities hold a pre-petition or administrative claim against
         the debtor or an interest in the debtor; and
                 3.       the securities are issued entirely in exchange for recipient’s claim against or
         interest in the debtor, or principally in such exchange and partly for cash or property.

                 If and to the extent that the Beneficial Interests may constitute securities, the Debtors
         believe that the Beneficial Interests, which are being issued in respect of Allowed DIP Claims and
         Allowed Class 1 Claims, will qualify as securities “of the debtor . . . or of a successor to the debtor”
         pursuant to section 1145(a)(1). In addition, the Beneficial Interests will be issued entirely in
         exchange for such Claims and Interests. Thus, the Debtors believe that the issuance of the
         Beneficial Interests pursuant to the Plan will satisfy the applicable requirements of section
         1145(a)(1) of the Bankruptcy Code, and that such issuance should be exempt from registration
         under the Securities Act and any applicable Blue Sky Law.



                                                         56
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 65 of 72



                 The Debtors believe that its reliance upon the foregoing exemption in respect of the
         issuance of the Beneficial Interests is consistent with positions taken by the SEC with respect to
         similar transactions and arrangements by other debtors in possession. However, the Debtors have
         not sought any “no-action” letter by the SEC with respect to any such matters, and therefore no
         assurance can be given regarding the availability of any exemptions from registration with respect
         to any securities, if any, issued pursuant to the Plan.

                            2.    Resale of Beneficial Interests After Plan Effective Date

                 As discussed above, during the continuation of the Transfer Restrictions, the Beneficial
         Interests cannot be assigned or transferred by any holder thereof other than by will or intestate
         succession upon the death of such holder or otherwise by operation of law. Under the Liquidation
         Trust Agreement, the Liquidation Trustee will terminate or modify the Transfer Restrictions as
         necessary following the effectiveness of the registration of the Beneficial Interests under Section
         12(g) of the Exchange Act and the acceptance of the Beneficial Interests for quotation on the Over-
         the-Counter Bulletin Board (OTCBB) or other organized over-the-counter trading market in the
         United States. If the Transfer Restrictions are so terminated or modified, the Beneficial Interests
         may become transferable to the extent otherwise permissible under applicable law. However, no
         assurance can be given that the Liquidation Trustee will be successful in causing the registration
         of the Beneficial Interests or their acceptance for trading on any such organized trading market.
         None of the Debtors or the Liquidation Trust will be obliged to, and it is expected that none of
         them will, seek the listing of any Beneficial Interest on any national stock exchange such as the
         NYSE, NASDAQ Stock Market, or NASDAQ National Market.

                   C.       Exchange Act and other securities law compliance

                Section 12(g) of the Exchange Act, and the Exchange Act rules and regulations
         promulgated thereunder, does not require a company to register a class of equity securities in these
         circumstances.

         VIII.    CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
                  PLAN

              THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE
         COMPLEX. ALL HOLDERS OF CLAIMS AGAINST THE DEBTORS SHOULD
         CONSULT WITH THEIR OWN TAX ADVISORS AS TO THE PARTICULAR TAX
         CONSEQUENCES TO THEM OF THE TRANSACTIONS CONTEMPLATED BY THE
         PLAN, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL,
         OR FOREIGN TAX LAWS AND OF ANY CHANGE IN APPLICABLE TAX LAWS.

                 This discussion is provided for informational purposes only, and is based on provisions of
         the Internal Revenue Code of 1986, as amended (the “IRC”), Treasury Regulations promulgated
         thereunder, judicial authorities, and current administrative rulings and practice, all as in effect on
         the date hereof. Due to the complexity of certain aspects of the Plan, the lack of applicable legal
         precedent, the possibility of changes in the law, the differences in the nature of the Claims
         (including Claims within the same Class) and Equity Interests, the Holder’s status and method of
         accounting (including Holders within the same Class) and the potential for disputes as to legal and
                                                        57
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20      Page 66 of 72



         factual matters with the IRS, the tax consequences described herein are subject to significant
         uncertainties. No legal opinions have been requested from counsel with respect to any of the tax
         aspects of the Plan and no rulings have been or will be requested from the IRS with respect to the
         any of the issues discussed below. Further, legislative, judicial or administrative changes may
         occur, perhaps with retroactive effect, which could affect the accuracy of the statements and
         conclusions set forth below as well as the tax consequences to the Holders of Claims and Equity
         Interests. Any such changes or interpretations may be retroactive and could significantly, and
         adversely, affect the U.S. federal income tax consequences of the Plan.

                 The following summary does not address the U.S. federal income tax consequences to the
         Holders of Claims not entitled to vote to accept or reject the Plan. In addition, to the extent that
         the following discussion relates to the consequences to Holders of Claims entitled to vote to accept
         or reject the Plan, it is limited to Holders that are United States persons within the meaning of the
         IRC. For purposes of the following discussion, a “United States person” is any of the following:


         •        An individual who is a citizen or resident of the United States;

         •        A corporation created or organized under the laws of the United States or any state or
                  political subdivision thereof;

         •        An estate, the income of which is subject to U.S. federal income taxation regardless of its
                  source; or

         •        A trust that (a) is subject to the primary supervision of a United States court and which has
                  one or more United States fiduciaries who have the authority to control all substantial
                  decisions of the trust, or (b) has a valid election in effect under applicable Treasury
                  Regulations to be treated as a United States person.

                 This discussion does not address all aspects of U.S. federal income taxation that may be
         relevant to a particular Holder in light of its particular facts and circumstances, or to certain types
         of Holders subject to special treatment under the IRC. Examples of Holders subject to special
         treatment under the IRC are governmental entities and entities exercising governmental authority,
         foreign companies, persons who are not citizens or residents of the United States, banks and certain
         other financial institutions, broker-dealers, insurance companies, tax-exempt organizations, real
         estate investment trusts, small business investment companies, regulated investment companies,
         persons that have a functional currency other than the U.S. dollar, and persons holding Claims that
         are a hedge against, or that are hedged against, currency risk or that are part of a straddle,
         constructive sale, or conversion transaction. This discussion does not address the tax consequences
         to Holders of Claims who did not acquire such Claims at the issue price on original issue. No
         aspect of foreign, state, local or estate and gift taxation is addressed.

                The U.S. federal income tax treatment of Holders of Claims and the character, amount, and
         timing of income, gain, or loss recognized as a consequence of the Plan and the Distributions
         provided for by the Plan may vary, depending upon the following factors, among others: (i)
         whether the Claim or portion thereof constitutes a Claim for principal or interest; (ii) the type of
         consideration, if any, received by the Holder in exchange for the Claim, and whether the Holder

                                                         58
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20     Page 67 of 72



         receives Distributions under the Plan in more than one taxable year; (iii) whether the Holder is a
         citizen or resident of the United States for tax purposes, is otherwise subject to U.S. federal income
         tax on a net basis, or falls into any special class of taxpayers, such as those that are excluded from
         this discussion as noted above; (iv) the manner in which the Holder acquired the Claim; (v) the
         length of time that the Claim has been held; (vi) whether the Claim was acquired at a discount;
         (vii) whether the Holder has taken a bad debt deduction or a worthless securities deduction with
         respect to the Claim or any portion thereof in the current or prior taxable years; (viii) whether the
         Holder has previously included in gross income accrued but unpaid interest with respect to
         the Claim; (ix) the method of tax accounting of the Holder; (x) whether the Claim is an installment
         obligation for U.S. federal income tax purposes; and (xi) whether the “market discount” rules apply
         to the Holder. Therefore, each Holder should consult such Holder’s own tax advisor for tax advice
         with respect to that Holder’s particular situation and circumstances, and the particular tax
         consequences to such Holder of the transactions contemplated by the Plan.

                 A significant amount of time may elapse between the date of the Disclosure Statement and
         the receipt of a final Distribution under the Plan. Events occurring after the date of the Disclosure
         Statement, such as new or additional tax legislation, court decisions, or administrative changes,
         could affect the U.S. federal income tax consequences of the Plan and the transactions
         contemplated thereunder. No representations are being made regarding the particular tax
         consequences of the confirmation or implementation of the Plan as to any Holder of a Claim. This
         discussion is not binding upon the IRS or other taxing authorities. No assurance can be given that
         the IRS or another authority would not assert, or that a court would not sustain, a different position
         from any discussed herein.

                 The following discussion generally assumes that the Plan will be treated as a plan of
         liquidation of the Debtors for U.S. federal income tax purposes, and that all Distributions to
         Holders of Claims will be taxed accordingly.

              THE FOLLOWING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF
         CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN, AND IS
         NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX
         PROFESSIONAL. THE FOLLOWING DISCUSSION IS FOR INFORMATIONAL
         PURPOSES ONLY AND IS NOT TAX ADVICE. THE TAX CONSEQUENCES ARE IN
         MANY CASES UNCERTAIN AND MAY VARY DEPENDING ON A HOLDER’S
         PARTICULAR CIRCUMSTANCES. ACCORDINGLY, EACH HOLDER IS STRONGLY
         URGED TO CONSULT SUCH HOLDER’S INDEPENDENT TAX ADVISOR
         REGARDING THE FEDERAL, STATE, LOCAL, AND FOREIGN INCOME TAX
         CONSEQUENCES OF THE PLAN.

                   A.       Certain U.S. Federal Income Tax Consequences of the Liquidation Trust

                 Under the terms of the Plan, for U.S. federal income tax purposes the Liquidation Trust
         Assets will be treated as transferred to the Liquidation Trust Beneficiaries in a taxable disposition,
         and immediately thereafter contributed into the Liquidation Trust in a non-taxable contribution.
         Any income or gain from the deemed transfer of assets to the Liquidation Trust Beneficiaries shall
         flow through to the Remaining Debtor, on whose behalf the Liquidation Trust will be responsible
         to pay any resulting tax liability. The tax consequences of the Plan, however, are subject to many
                                                        59
146484.01601/123194608v.3
                        Case 20-10755-BLS         Doc 256      Filed 05/26/20     Page 68 of 72



         uncertainties due to the complexity of the Plan and the lack of interpretative authority regarding
         certain changes in the tax law. Uncertainties with regard to the U.S. federal income tax
         consequences of the Plan also arise due to the inherent nature of estimates of value that will impact
         the determination of the amount of income or gain from the deemed transfer of assets to the
         Liquidation Trust Beneficiaries.

                 As of the Effective Date, the Liquidation Trust shall be established for the benefit of all
         Liquidation Trust Beneficiaries. The Liquidation Trustee will make a good faith valuation of the
         Liquidation Trust Assets. All parties (including, without limitation, the Liquidation Trustee and
         the Liquidation Trust Beneficiaries) must consistently use such valuation for all U.S. federal
         income tax purposes. Subject to definitive guidance from the IRS or a court of competent
         jurisdiction to the contrary (including the receipt by the Liquidation Trustee of an IRS private letter
         ruling if the Liquidation Trustee so requests one, or the receipt of an adverse determination by the
         IRS upon audit if not contested by the Liquidation Trustee), the Liquidation Trustee will (a) elect
         to treat any Liquidation Trust Assets allocable to a Distribution Reserve (a reserve for amounts
         and Liquidation Trust Interests retained on account of, Contingent Claims, Disputed Claims or
         Unliquidated Claims) as a “disputed ownership fund” governed by Treasury Regulation section
         1.468B-9, and (b) to the extent permitted by applicable law, report consistently with the foregoing
         for state and local income tax purposes. Accordingly, the Distribution Reserves will be subject to
         tax annually on a separate entity basis on any net income earned with respect to the Liquidation
         Trust Assets in such reserves, and all distributions from such reserves will be treated as received
         by Holders in respect of their Claims as if distributed by the Debtors. All parties (including, without
         limitation, the Liquidation Trustee and the Liquidation Trust Beneficiaries) will be required to
         report for tax purposes consistently with the foregoing.

                 The Liquidation Trust is intended to qualify as a “liquidating trust” for U.S. federal income
         tax purposes. In general, a liquidating trust is not a separate taxable entity but rather is treated for
         U.S. federal income tax purposes as a “grantor” trust (i.e., a pass-through entity). The IRS, in
         Revenue Procedure 94-45, 1994-28 I.R.B. 124, set forth the general criteria for obtaining an IRS
         ruling as to the grantor trust status of a liquidating trust under a chapter 11 plan. The Liquidation
         Trust has been structured with the intention of complying with such general criteria. Pursuant to
         the Plan, and in conformity with Revenue Procedure 94-45, all parties (including the Liquidation
         Trustee and the Liquidation Trust Beneficiaries) are required to treat for U.S. federal income tax
         purposes, the Liquidation Trust as a grantor trust of which the Liquidation Trust Beneficiaries are
         the owners and grantors. Although the following discussion assumes that the Liquidation Trust
         would be so treated for U.S. federal income tax purposes, no ruling has been requested from the
         IRS concerning the tax status of the Liquidation Trust as a grantor trust. Accordingly, there can be
         no assurance that the IRS would not take a contrary position to the classification of the Liquidation
         Trust as a grantor trust. lf the IRS were to challenge successfully such classification, the U.S.
         federal income tax consequences to the Liquidation Trust and the Liquidation Trust Beneficiaries
         could vary from those discussed herein, and, thus, there could be less Available Cash than
         projected, resulting in lower recoveries for Liquidation Trust.

                   B.       Consequences to Holders of Claims Generally

                 In general, each Holder of an Allowed Claim will recognize gain or loss in an amount equal
         to the difference between (i) the “amount realized” by such Holder in satisfaction of its Claim, and
                                                         60
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20      Page 69 of 72



         (ii) such Holder’s adjusted tax basis in such Claim (other than basis attributable to accrued but
         unpaid interest previously included in the Holder’s taxable income). The “amount realized” by a
         Holder of an Allowed Claim in satisfaction of its Claim will equal the sum of cash and the
         aggregate fair market value of the property received by such Holder in satisfaction of its Claim
         pursuant to the Plan (such as a Holder’s undivided beneficial interest in the assets transferred to
         the Liquidation Trust). Where gain or loss is recognized by a Holder in respect of its Allowed
         Claim, the character of such gain or loss (i.e., long-term or short-term capital, or ordinary income)
         will be determined by a number of factors including the tax status of the Holder, whether the Claim
         constituted a capital asset in the hands of the Holder and how long it had been held, whether the
         Claim was originally issued at a discount or acquired at a market discount and whether and to what
         extent the Holder had previously claimed a bad debt deduction or theft loss in respect of the Claim.
         It is possible that any loss, or a portion of any gain, realized by a Holder of an Allowed Claim may
         have to be deferred until all of the Distributions to such Holder are received.

                 Each Holder of an Allowed Claim should consult its own tax advisor to determine whether
         gain or loss recognized by such Holder will be long-term capital gain or loss and the specific tax
         effect thereof on such Holder.

                 A Holder of an Allowed Claim who receives, in respect of the Holder’s Allowed Claim, an
         amount that is less than that Holder’s tax basis in such Allowed Claim may be entitled to a bad
         debt deduction under IRC section 166(a). The rules governing the character, timing, and amount
         of a bad debt deduction place considerable emphasis on the facts and circumstances of the holder,
         the obligor, and the instrument with respect to which a deduction is claimed. Holders of Allowed
         Claims, therefore, are urged to consult their own tax advisors with respect to the ability to take a
         bad debt deduction in any particular taxable year. A Holder that has previously recognized a loss
         or deduction in respect of that Holder’s Allowed Claim may be required to include in gross income
         (as ordinary income) any amounts received under the Plan to the extent such amounts exceed the
         Holder’s adjusted basis in such Allowed Claim.

                 Holders of Allowed Claims who were not previously required to include any accrued but
         unpaid interest with respect to an Allowed Claim may be treated as receiving taxable interest
         income to the extent any consideration they receive under the Plan is allocable to such interest. A
         Holder previously required to include in gross income any accrued but unpaid interest with respect
         to an Allowed Claim may be entitled to recognize a deductible loss to the extent such interest is
         not satisfied under the Plan.

                 A Holder of an Allowed Claim constituting an installment obligation for U.S. federal
         income tax purposes may be required to recognize currently any gain remaining with respect to
         such obligation if, pursuant to the Plan, the obligation is considered to be satisfied at other than at
         face value or distributed, transmitted, sold or otherwise disposed of within the meaning of IRC
         section 453B.

                 Holders of Disallowed Claims will not receive any Distribution as part of the Plan.
         Accordingly, because such a Holder may receive an amount that is less than that Holder’s tax basis
         in such Claim, such Holder may be entitled to a bad debt deduction under IRC section 166(a). As
         noted above, the rules governing the character, timing, and amount of a bad debt deduction place
         considerable emphasis on the facts and circumstances of the holder, the obligor, and the instrument
                                                         61
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20      Page 70 of 72



         with respect to which a bad debt deduction is claimed. Holders of Disallowed Claims, therefore,
         are urged to consult their own tax advisors with respect to the ability to take a bad debt deduction
         in any particular taxable year.

                   C.       Consequences to Liquidation Trust Beneficiaries

                 After the Effective Date, any amount that a Liquidation Trust Beneficiary (as a Holder of
         a Liquidation Trust Interest) receives as a distribution from the Liquidation Trust in respect of its
         beneficial interest in the Liquidation Trust should not be included, for U.S. federal income tax
         purposes, in the Holder’s amount realized in respect of its Allowed Claim but should be separately
         treated as a distribution received in respect of such Holder’s beneficial interest in the Liquidation
         Trust. In general, a Holder’s aggregate tax basis in its undivided beneficial interest in the assets
         transferred to the Liquidation Trust will equal the fair market value of such undivided beneficial
         interest as of the Effective Date, and the Holder’s holding period in such assets will begin the day
         following the Effective Date.

                 Distributions to any Liquidation Trust Beneficiary that also is a Holder of an Allowed
         Claim in respect of such Allowed Claim will be allocated first to the original principal portion of
         such Claim as determined for U.S. federal tax purposes, and then, to the extent the consideration
         exceeds such amount, to the remainder of such Claim. However, there is no assurance that the IRS
         will respect such allocation for U.S. federal income tax purposes.

                 For all U.S. federal income tax purposes, all parties (including the Liquidation Trustee and
         the Liquidation Trust Beneficiaries) shall treat the transfer of the Liquidation Trust Assets to the
         Liquidation Trust, in accordance with the terms of the Plan, as a transfer of those assets to the
         Liquidation Trust Beneficiaries by the Remaining Debtor followed by a deemed transfer of such
         assets by such Liquidation Trust Beneficiaries to the Liquidation Trust. Consistent therewith, all
         parties shall treat the Liquidation Trust as a grantor trust of which the Liquidation Trust
         Beneficiaries are to be the owners and grantors. Thus, the Liquidation Trust Beneficiaries shall be
         treated as the direct owners of an undivided beneficial interest in the Liquidation Trust Assets.
         Accordingly, each Liquidation Trust Beneficiary will be required to report on its U.S. federal
         income tax return(s) the Liquidation Trust Beneficiary’s allocable share of all income, gain, loss,
         deduction or credit recognized or incurred by the Liquidation Trust. Allocations of taxable income
         of the Liquidation Trust (other than taxable income allocable to a Distribution Reserve) among
         Liquidation Trust Beneficiaries shall be determined by reference to the manner in which an amount
         of cash equal to such taxable income would be distributed (were such cash permitted to be
         distributed at such time) if, immediately prior to such deemed distribution, the Liquidation Trust
         had distributed all of its assets (valued at their tax book value, and other than assets allocable to a
         Distribution Reserve) to the Liquidation Trust Beneficiaries, adjusted for prior taxable income and
         loss and taking into account all prior and concurrent distributions from the Liquidation Trust.
         Similarly, taxable loss of the Liquidation Trust shall be allocated by reference to the manner in
         which an economic loss would be borne by the Liquidation Trust Beneficiaries if the Liquidating
         Trust were to distribute in liquidation the remaining Liquidation Trust Assets. The tax book value
         of the Liquidation Trust Assets for this purpose shall be equal to the fair market value of the
         Liquidation Trust Assets on the Effective Date, adjusted in accordance with tax accounting
         principles prescribed by the IRC, applicable Treasury Regulations, and other applicable
         administrative and judicial authorities and pronouncements.
                                                         62
146484.01601/123194608v.3
                        Case 20-10755-BLS        Doc 256      Filed 05/26/20      Page 71 of 72



                  The character of items of income, deduction and credit to any Liquidation Trust
         Beneficiary and the ability of such Liquidation Trust Beneficiary to benefit from any deductions
         or losses may depend on the particular situation of such Liquidation Trust Beneficiary. The U.S.
         federal income tax reporting obligation of a Liquidation Trust Beneficiary is not dependent upon
         the Liquidation Trust distributing any cash or other proceeds to such Liquidation Trust
         Beneficiary. Therefore, a Liquidation Trust Beneficiary may incur a U.S. federal income tax
         liability regardless of the fact that the Liquidation Trust has not made, or will not make, any
         concurrent or subsequent distributions to the Liquidation Trust Beneficiary. If a Liquidation Trust
         Beneficiary incurs a U.S. federal tax liability but does not receive distributions commensurate with
         the taxable income allocated to it in respect of its beneficial interests in the Liquidation Trust, the
         Liquidation Trust Beneficiary may be allowed a subsequent or offsetting loss.

                 As noted above, the Liquidation Trustee will file with the IRS returns for the Liquidation
         Trust as a grantor trust pursuant to Treasury Regulations section 1.671-4(a). The Liquidation
         Trustee also will send to each Liquidation Trust Beneficiary a separate statement setting forth the
         Liquidation Trust Beneficiary’s share of items of income, gain, loss, deduction or credit and will
         instruct each Liquidation Trust Beneficiary to report such items on its U.S. federal income tax
         return.

                   D.       Withholding on Distributions, and Information Reporting

                  All Distributions to Holders of Allowed Claims under the Plan and any Distributions to the
         Liquidation Trust Beneficiaries are subject to any applicable tax withholding, including
         employment tax withholding. See Plan Section 7.14. Under U.S. federal income tax law, interest,
         dividends, and other reportable payments may, under certain circumstances, be subject to “backup
         withholding” at the then applicable withholding rate (currently 24%). Backup withholding
         generally applies if the payment recipient (i) fails to furnish the recipient’s social security number
         or other taxpayer identification number; (ii) furnishes an incorrect taxpayer identification number;
         (iii) fails to properly report interest or dividends; or (iv) under certain circumstances, fails to
         provide a certified statement, signed under penalty of perjury, that the taxpayer’s identification
         number provided is the recipient’s correct taxpayer identification number and that such recipient
         is not subject to backup withholding. Backup withholding is not an additional tax but merely an
         advance payment, which may be refunded to the extent it results in an overpayment of tax. Certain
         Persons are exempt from backup withholding, including, in certain circumstances, corporations
         and financial institutions.

                In addition, a Holder of an Allowed Claim that is a not a U.S. entity may be subject to
         additional withholding, depending on, among other things, the particular type of income and
         whether the type of income is subject to a lower treaty rate. As to certain Claims, it is possible that
         withholding may be required with respect to distributions by the Debtor making such Distribution
         or by the Liquidation Trust, as applicable, even if no withholding would have been required if
         payment was made prior to the Chapter 11 Cases. A non-U.S. Holder may also be subject to other
         adverse consequences in connection with the implementation of the Plan. As discussed above, the
         foregoing discussion of the U.S. federal income tax consequences of the Plan does not generally
         address the consequences to non-U.S. Holders. Non-U.S. Holders are urged to consult their own
         tax advisors regarding potential withholding on Distributions under the Plan.

                                                         63
146484.01601/123194608v.3
                        Case 20-10755-BLS       Doc 256     Filed 05/26/20      Page 72 of 72



                 In addition, Treasury Regulations generally require disclosure by a taxpayer on its U.S.
         federal income tax return of certain types of transactions in which the taxpayer participated,
         including, among other types of transactions, certain transactions that result in the taxpayer’s
         claiming a loss in excess of specified thresholds. Holders are urged to consult their own tax
         advisors regarding these Treasury Regulations and whether the transactions contemplated by the
         Plan would be subject to these Treasury Regulations and require disclosure on the Holder’s tax
         returns.

         IX.      RECOMMENDATION

                 The Debtors believe that confirmation and implementation of the Plan are the best
         alternative under the circumstances and urge all Impaired Creditors entitled to vote on the Plan to
         vote in favor of and support confirmation of the Plan.

         Dated: May 26, 2020                          Respectfully submitted,


                                                     RAVN AIR GROUP, INC., ET AL.


                                                     By:      /s/ DRAFT 5.26.2020
                                                              Name: John Mannion
                                                              Title: Chief Financial Officer




                                                       64
146484.01601/123194608v.3
